EXHIBIT 10.2

 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

 

 

 

 

 

 

 

 

 

 

A320 NEO FAMILY

 

 

PURCHASE AGREEMENT

 

 

BETWEEN

 

 

AIRBUS S.A.S.

 

as Seller

 

 

AND

 

AIR LEASE CORPORATION

 

as Buyer

 

 

 

 

 

 

 

 

 

 

 

Reference :    CLC-CT1103377

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 1/167

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

CLAUSES

TITLES

 

 

 

 

0

DEFINITIONS AND INTERPRETATION

 

 

1

SALE AND PURCHASE

 

 

2

SPECIFICATION

 

 

3

PRICES

 

 

4

PRICE REVISION

 

 

5

PAYMENTS

 

 

6

MANUFACTURE PROCEDURE - INSPECTION

 

 

7

CERTIFICATION

 

 

8

BUYER’S TECHNICAL ACCEPTANCE

 

 

9

DELIVERY

 

 

10

EXCUSABLE DELAY AND TOTAL LOSS

 

 

11

NON-EXCUSABLE DELAY

 

 

12

WARRANTIES AND SERVICE LIFE POLICY

 

 

13

PATENT AND COPYRIGHT INDEMNITY

 

 

14

TECHNICAL DATA AND SOFTWARE SERVICES

 

 

15

SELLER REPRESENTATIVES SERVICES

 

 

16

TRAINING SUPPORT AND SERVICES

 

 

17

EQUIPMENT SUPPLIER PRODUCT SUPPORT

 

 

18

BUYER FURNISHED EQUIPMENT

 

 

19

INDEMNIFICATION AND INSURANCE

 

 

20

TERMINATION

 

 

21

ASSIGNMENTS AND TRANSFERS

 

 

22

MISCELLANEOUS PROVISIONS

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 2/167

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

EXHIBITS

TITLES

 

 

Exhibit A

SPECIFICATION

 

 

Exhibit B

FORM OF SPECIFICATION CHANGE NOTICE

 

 

Exhibit C

PART 1 - SELLER PRICE REVISION FORMULA

 

PART 2 - CFMI PROPULSION SYSTEMS PRICE REVISION FORMULA

 

PART 3 – PRATT & WHITNEY PROPULSION SYSTEMS PRICE REVISION FORMULA

 

 

Exhibit D

FORM OF CERTIFICATE OF ACCEPTANCE

 

 

Exhibit E

FORM OF BILL OF SALE

 

 

Exhibit F

SERVICE LIFE POLICY — LIST OF ITEMS

 

 

Exhibit G

TECHNICAL DATA INDEX

 

 

Exhibit H

MATERIAL SUPPLY AND SERVICES

 

 

Exhibit I

LICENSES AND ON LINE SERVICES

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 3/167

 

 

--------------------------------------------------------------------------------


 

A320 NEO FAMILY PURCHASE AGREEMENT

 

 

 

This A320 NEO Family Purchase Agreement (the “Agreement”) is made this 10th day
of May 2012.

 

 

 

BETWEEN:

 

 

 

AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 Rond-Point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the “Seller”),

 

 

 

and

 

 

 

AIR LEASE CORPORATION a corporation organised and existing under the laws of the
State of Delaware, U.S.A., having its principal place of business at 2000 Avenue
of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (the “Buyer”).

 

 

 

 

 

WHEREAS subject to the terms and conditions of this Agreement, the Seller
desires to sell the Aircraft to the Buyer and the Buyer desires to purchase the
Aircraft from the Seller.

 

NOW THEREFORE IT IS AGREED AS FOLLOWS:

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 4/167

 

 

--------------------------------------------------------------------------------


 

0-                                                                                  
DEFINITIONS

 

For all purposes of this Agreement (defined below), except as otherwise
expressly provided, the following terms will have the following meanings:

 

Affiliate

means (a) with respect to the Buyer, any other person or entity directly or
indirectly controlling, controlled by or under common control with the Buyer;
and (b) with respect to the Seller, any other person or entity involved in the
manufacture, product support, leasing or financing of Airbus aircraft, where
such person or entity is directly or indirectly controlling, controlled by or
under common control with the Seller.

 

 

Agreement

this Airbus A320 NEO Family purchase agreement, including all exhibits and
appendices attached hereto, as the same may be amended or modified and in effect
from time to time.

 

 

AirbusWorld

as defined in Part 4 of Exhibit H.

 

 

Aircraft

any or all of the thirty six (36) firm A320 NEO Family aircraft for which the
delivery schedule is set forth in Clause 9.1 to be sold by the Seller and
purchased by the Buyer pursuant to this Agreement, including the Airframe and
all components, equipment, parts and accessories installed in or on such
aircraft and the Propulsion Systems installed thereon upon delivery.

 

 

A320-200 Aircraft

 

Standard Specification

means the A320-200 standard specification document number D.000.02000, Issue 7,
dated March 01, 2007, published by the Seller, a copy of which is annexed as
Exhibit A-2 to the Agreement including the following design weights:

 

 

 

MTOW:

73.5 metric tones

 

MLW:

64.5 metric tones

 

MZFW:

61 metric tones

 

 

A321-200 Aircraft

 

Standard Specification

means the A321-200 standard specification document number E.000.02000, Issue 4,
dated March 01, 2007, published by the Seller, a copy of which is annexed as
Exhibit A-3 to the Agreement including the following design weights:

 

 

 

MTOW:

89 metric tones

 

MLW:

75.5 metric tones

 

MZFW:

71.5 metric tones

 

 

Aircraft Training Services

all flight support services including but not limited to any and all training
courses, flight training, flight assistance, line training, line assistance and
more generally all flights of any kind performed by the Seller, its agents,
employees or subcontractors, and maintenance support, maintenance training
(including Practical Training), training support of any kind performed on
aircraft and provided to the Buyer pursuant to this Agreement.

 

 

Airframe

any A320 NEO or A321 NEO Aircraft, as case may be, excluding the Propulsion
Systems therefor.

 

 

ATA Specification

recommended specifications developed by the Air Transport Association of America
reflecting consensus in the commercial Aviation industry on

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 5/167

 

 

--------------------------------------------------------------------------------


 

 

accepted means of communicating information, conducting business, performing
operations and adhering to accepted practices.

 

 

Aviation Authority

when used with respect to any jurisdiction, the government entity that, under
the laws of such jurisdiction, has control over civil aviation or the
registration, airworthiness or operation of civil aircraft in such jurisdiction.

 

 

Balance of the Final Price

as defined in Clause 5.4.

 

 

Base Period

as defined in Clause 3.1.1

 

 

Base Price

for any Aircraft, Airframe, SCNs or Propulsion Systems, as more completely
described in Clause 3.1.

 

 

Business Day

with respect to any action to be taken hereunder, a day other than a Saturday,
Sunday or other day designated as a holiday in the jurisdiction in which such
action is required to be taken.

 

 

Buyer Furnished Equipment (BFE)

as defined in Clause 18.1.1.

 

 

Commitment Fee

the commitment fee amounts described in Clause 5.2.

 

 

Contractual Definition Freeze

or CDF

as defined in 2.4.2.

 

 

Customization Milestones

 

Chart

as defined in 2.4.1.

 

 

Delivery

the transfer of title to the Aircraft from the Seller to the Buyer in accordance
with Clause 9.

 

 

Delivery Date

the date on which Delivery occurs.

 

 

Delivery Location

the facilities of the Seller at the location of final assembly of the Aircraft,
and for Tianjin (P.R. China) to be agreed in writing between the parties on a
case by case basis.

 

 

Development Changes

as defined in Clause 2.2.2.

 

 

DGAC

the Direction Générale de l’Aviation Civile of France or any successor thereto.

 

 

EASA

European Aviation Safety Agency or any successor thereto.

 

 

Excusable Delay

as defined in Clause 10.1.

 

 

Export Airworthiness

 

Certificate and/or

 

Statement of Conformity

means an export certificate of airworthiness and/or a statement of conformity
issued by the Aviation Authority of the Delivery Location, as applicable.

 

 

FAA

the U.S. Federal Aviation Administration, or any successor thereto.

 

 

Final Price

as defined in Clause 3.2.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 6/167

 

 

--------------------------------------------------------------------------------


 

General Terms and

 

Conditions or GTC

means the General Terms and Conditions of Access to and Use of AirbusWorld set
forth in Part 2 to Exhibit I.

 

 

Goods and Services

any goods, excluding Aircraft, and services that may be purchased by the Buyer
from the Seller or its designee.

 

 

Non-Excusable Delay

as defined in Clause 11.1.

 

 

Initial Operator

means the first operator of an Aircraft following Delivery to it hereunder.

 

 

LBA

Luftfahrt-Bundesamt of Germany or any successor thereto.

 

 

Irrevocable SCNs

means the list of SCNs, which are irrevocably part of the A320 NEO
specification, as expressly set forth in Appendix 1 to Exhibit A.

 

 

Manufacture Facilities

means the various manufacture facilities of the Seller, its Affiliates or any
subcontractor, where the Airframe or its parts are manufactured or assembled.

 

 

Manufacturer Specification

 

Change Notice (MSCN)

as defined in Clause 2.2.2.1.

 

 

Material

has the meaning set out in Clause 1.2 of Exhibit H.

 

 

NEO Aircraft

means an Aircraft incorporating the New Engine Option.

 

 

New Engine Option

has the meaning set forth in Clause 2.1 hereof.

 

 

Non-Excusable Delay

has the meaning set out in Clause 11.1.

 

 

Operator

means any operator of any Aircraft following Delivery hereunder

 

 

Predelivery Payment

any of the payments determined in accordance with Clause 5.3.

 

 

Predelivery Payment

 

Reference Price

as defined in Clause 5.3.2.

 

 

Propulsion Systems

as set forth in Clause 2.3.

 

 

Propulsion Systems

 

Manufacturer

means the manufacturer of the Propulsion Systems as set out in Clause 2.3.

 

 

Propulsion Systems Price

 

Revision Formula

the Propulsion Systems price revision formula set forth in Part 2 of Exhibit C.

 

 

Ready for Delivery

means the time when the Technical Acceptance Process has been completed in
accordance with Clause 8 and all technical conditions required for the issuance
of the Export Airworthiness Certificate and/or the Statement of Conformity (as
applicable) have been satisfied.

 

 

Reference Price

as set forth in Clause 3.1.2.

 

 

Scheduled Delivery Month

as defined in Clause 9.1.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 7/167

 

 

--------------------------------------------------------------------------------


 

Secure Area of AirbusWorld

as defined in Clause 14.10.

 

 

Seller Furnished

 

Equipment or SFE

corresponds to items of equipment that are identified in the Specification as
being furnished by the Seller.

 

 

Seller Price Revision

 

Formula

the price revision formula set forth in Part 1 of Exhibit C.

 

 

Seller’s Representatives

the representatives of the Seller referred to in Clause 15.

 

 

Service Life Policy

as defined in Clause 12.2.

 

 

Sharklets

means a new large wingtip device, currently under development by the Seller,
designed to enhance the eco-efficiency and payload range performance of the A320
family aircraft, and which are part of the New Engine Option and corresponding
Irrevocable SCNs.

 

 

Specification

either (a) the Standard Specification if no SCNs are applicable or (b) if SCNs
are issued, the Standard Specification as amended by all applicable SCNs.

 

 

Specification Change

 

Notice (SCN)

as defined in Clause 2.2.1.

 

 

Supplier

any supplier of Supplier Parts.

 

 

Supplier Part

as defined in 12.3.1.2.

 

 

Supplier Product Support

 

Agreement

as defined in 12.3.1.3.

 

 

Technical Data

as defined in Clause 14.1.

 

 

Termination Event

as defined in Clause 20.1.

 

 

Total Loss

as defined in Clause 10.4

 

 

Training Conference

as defined in Clause 16.1.3.

 

 

Type Certificate

as defined in Clause 7.1

 

 

Warranted Part

as defined in Clause 12.1.1.

 

 

Warranty Claim

as defined in Clause 12.1.5.

 

 

 

The definition of a singular in this Clause 0 will apply to plurals of the same
words.

 

Except as provided in Clause 22.6.4, references in this Agreement to an exhibit,
schedule, article, section, subsection or clause refer to the appropriate
exhibit or schedule to, or article, section, subsection or clause in this
Agreement.

 

Each agreement defined in this Clause 0 will include all appendixes, exhibits
and schedules thereto. If the prior written consent of any person is required
hereunder for an amendment, restatement, supplement or other modification to any
such agreement and the consent of

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 8/167

 

 

--------------------------------------------------------------------------------


 

each such person is obtained, references in this Agreement to such agreement
shall be to such agreement as so amended, restated, supplemented or modified.

 

References in this Agreement to any statute will be to such statute as amended
or modified and in effect at the time any such reference is operative.

 

The term “including” when used in this Agreement means “including without
limitation” except when used in the computation of time periods.

 

Technical and trade terms not otherwise defined herein will have the meanings
assigned to them as generally accepted in the aircraft manufacturing industry.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 9/167

 

 

--------------------------------------------------------------------------------


 

1-            SALE AND PURCHASE

 

The Seller will sell and deliver to the Buyer, and the Buyer will purchase and
take Delivery of the Aircraft from the Seller, subject to the terms and
conditions contained in this Agreement.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 10/167

 

--------------------------------------------------------------------------------


 

2-                    SPECIFICATION

 

2.1                 Aircraft Specification

 

2.1.1             The Aircraft will be manufactured in accordance with the
Standard Specification, as may already have been modified or varied prior to the
date of this Agreement by the Specification Change Notices listed in Appendix 1
to Exhibit A.

 

2.1.2             New Engine Option

 

2.1.2.1         The Seller is currently developing a new engine option (the “New
Engine Option” or “NEO”), applicable to the A320/A321 aircraft. The
specification of the A320/A321 NEO Aircraft shall be derived from the current
A320/A321 respective Standard Specification(s) and based on the new Propulsion
Systems, as set forth in Clause 2.3 below, and Sharklets, combined with the
required airframe structural adaptations, as well as Aircraft systems and
software adaptations required to operate such New Engine Option Aircraft. The
foregoing is currently reflected in the Irrevocable SCNs listed in Appendix 1 to
Exhibit A, the implementation of which is hereby irrevocably accepted by the
Buyer.

 

2.1.2.2         The New Engine Option shall modify the design weights of the
Standard Specification(s) as follows:

 

 

 

 

A320-200

 

 

A321-200

 

 

 

 

 

 

 

 

 

MLW

 

 

66.3 t

 

 

77.3 t

 

 

 

 

 

 

 

 

 

MZFW

 

 

62.8 t

 

 

73.3 t

 

 

 

 

 

 

 

 

 

 

It is agreed and understood that the above design weights may be updated upon
final NEO specification freeze.

 

2.2                 Specification Amendment

 

The parties understand and agree that the Specification may be further amended
following signature of this Agreement in accordance with the terms of this
Clause 2.

 

2.2.1             Specification Change Notice

 

The Specification may be amended by written agreement between the parties in a
Specification Change Notice (SCN). Each SCN will be substantially in the form
set out in Exhibit B1 and will set out the SCN’s Aircraft embodiment rank and
will also set forth, in detail, the particular change to be made to the
Specification and the effect, if any, of such change on design, performance,
weight, Delivery Date of the Aircraft affected thereby and on the text of the
Specification. An SCN may result in an adjustment of the Base Price of the
Aircraft, which adjustment, if any, will be specified in the SCN.

 

2.2.2             Development Changes

 

The Specification may also be amended to incorporate changes deemed necessary by
the Seller to improve the Aircraft, prevent delay or ensure compliance with this
Agreement (“Development Changes”), as set forth in this Clause 2.

 

2.2.2.1         Manufacturer Specification Changes Notices

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 11/167

 

--------------------------------------------------------------------------------


 

The Specification may be amended by the Seller through a Manufacturer
Specification Change Notice (“MSCN”), which will be substantially in the form
set out in Exhibit B2 hereto or by such other means as may be deemed
appropriate, and will set out the MSCN’s Aircraft embodiment rank as well as, in
detail, the particular change to be made to the Specification and the effect, if
any, of such change on performance, weight, Base Price of the Aircraft, Delivery
Date of the Aircraft affected thereby and interchangeability or replaceability
requirements under the Specification.

 

Except when the MSCN is necessitated by an Aviation Authority directive or by
equipment obsolescence, in which case the MSCN will be accomplished without
requiring the Buyer’s consent, if the MSCN adversely affects the performance,
weight, Base Price, Delivery Date of the Aircraft affected thereby or the
interchangeability or replaceability requirements under the Specification, the
Seller will notify the Buyer of a reasonable period of time during which the
Buyer must accept or reject such MSCN. If the Buyer does not notify the Seller
of the rejection of the MSCN within such period, the MSCN will be deemed
accepted by the Buyer and the corresponding modification will be accomplished.

 

2.2.2.2         In the event of the Seller revising the Specification to
incorporate Development Changes which have no adverse effect on any of the
elements as set forth in 2.2.2.1 above, such revision will be performed by the
Seller without the Buyer’s consent.

 

In such cases, the Buyer shall have access to the details of such changes
through the relevant application in AirbusWorld.

 

2.3                                                    Propulsion Systems

 

The Airframe shall be equipped with a set of either two (2) CFM LEAP-X engines
or two (2) Pratt & Whitney PW1100G engines, upon selection referred to
respectively the “Propulsion Systems”.

 

 

 

 

 

Pratt & Whitney

 

 

CFM

 

 

A320-200

 

 

PW1127G

AET* (26,300 lbf)

 

 

LEAP-X1A26

AET* (26,300 lbf)

 

or

 

LEAP-X1A26E1

AET* (26,300 lbf)

 

 

A321-200

 

 

PW1133G

AET* (32,100 lbf)

 

 

LEAP-X1A32

AET* (32,100 lbf)

 

or

 

LEAP-X1A32B1

AET* (32,100 lbf)

 

or

 

LEAP-X1A32B2

AET* (32,100 lbf)

 

 

 

 

* AET means Airbus Equivalent Thrust

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 12/167

 

--------------------------------------------------------------------------------


 

[*]

 

2.4                 Milestones

 

2.4.1             Customization Milestones Chart

 

Within a reasonable period following signature of the Agreement and no later
than three (3) months prior to the CDF of each Aircraft, the Seller will provide
the Buyer with a customization milestones chart (the “Customization Milestone
Chart”), setting out how far in advance of the Scheduled Delivery Month of the
Aircraft an SCN must be executed in order to integrate into the Specification
any items requested by the Buyer from the Seller’s catalogues of Specification
change options (the “Option Catalogues”).

 

2.4.2             Contractual Definition Freeze

 

The Customization Milestone Chart will in particular define the date(s) by which
the contractual definition of the Aircraft must be finalized and all SCNs need
to have been executed by the Buyer (the “Contractual Definition Freeze” or
“CDF”) in order to enable their incorporation into the manufacturing of the
Aircraft and Delivery of the Aircraft in the Scheduled Delivery Month. Each such
date will be referred to as a “CDF Date”.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 13/167

 

--------------------------------------------------------------------------------


 

3-                    PRICE

 

3.1                 Base Price of the Aircraft

 

The Base Price of each Aircraft is the sum of:

 

(i)            the Base Price of the Airframe and

 

(ii)           the Base Price of the Propulsion Systems.

 

3.1.1             Base Price of the Airframe

 

The Base Price of the Airframe is the sum of the following base prices:

 

(i)            the base price of the Airframe as defined in the Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers,

 

USD [*]

 

For A320 NEO Aircraft

USD [*]

 

For A321 NEO Aircraft

 

(ii)           the base price of the Standard Specification upgrade to the
A320-200 standard specification issue 8.0 and A321-200 standard specification
issue 5.0, which is:

 

USD [*]

 

For A320 NEO Aircraft

USD [*]

 

For A321 NEO Aircraft

 

(iii)          the base price of the New Engine Option (excluding Sharklets),
which is:

 

USD [*]

 

For A320 NEO Aircraft

USD [*]

 

For A321 NEO Aircraft

 

(iv)         the base price of the Sharklets, which is:

 

USD [*]

 

(v)        the base price of any and all SCNs set forth in Appendix 1 to
Exhibit A, at delivery conditions prevailing in January 2011,

 

USD [*]

 

For A320 NEO Aircraft

USD [*]

 

For A321 NEO Aircraft

 

(vi)       the base price of the master charge, which is applicable if a CFM
LEAP-X Propulsion System is selected, which is:

 

USD [*]

 

The Base Price of the Airframe has been established in accordance with the
average economic conditions prevailing in December 2009, January 2010,
February 2010 and corresponding to a theoretical delivery in January 2011 (the
“Base Period”).

 

3.1.2             Base Price of the Propulsion Systems

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 14/167

 

--------------------------------------------------------------------------------


 

3.1.2.1         The Base Price of a set of two (2) CFMI Propulsion Systems is:

 

CFM LEAP-X1A26

 

USD [*]

 

For A320 NEO

CFM LEAP-X1A26E1

 

USD [*]

 

For A320 NEO

CFM LEAP-X1A32

 

USD [*]

 

For A321 NEO

CFM LEAP-X1A32B1

 

USD [*]

 

For A321 NEO

CFM LEAP-X1A32B2

 

USD [*]

 

For A321 NEO

 

Such Base Price of the Propulsion Systems have been established in accordance
with the delivery conditions prevailing in January 2011 and has been calculated
from the below reference prices indicated by the Propulsion System Manufacturer
(the “Reference Price”):

 

CFM LEAP-X1A26

 

USD [*]

 

For A320 NEO

CFM LEAP-X1A26E1

 

USD [*]

 

For A320 NEO

CFM LEAP-X1A32

 

USD [*]

 

For A321 NEO

CFM LEAP-X1A32B1

 

USD [*]

 

For A321 NEO

CFM LEAP-X1A32B2

 

USD [*]

 

For A321 NEO

 

The Reference Prices have been established in accordance with the delivery
conditions prevailing in January 2010 at reference Composite Index of 186.92 and
shall be subject to revision up to the A320 NEO Family Aircraft Delivery Date in
accordance with the CFM INTERNATIONAL Price Revision Formula set out in Part 2
of Exhibit C hereto.

 

3.1.2.2         The Base Price of a set of two (2) Pratt and Whitney Propulsion
Systems is:

 

PW1127G

 

USD [*]

 

For A320 NEO

PW1133G

 

USD [*]

 

For A321 NEO

 

Such Base Price of the Propulsion Systems have been established in accordance
with the delivery conditions prevailing in January 2011 and has been calculated
from the below reference prices indicated by the Propulsion System Manufacturer
(the “Reference Price”):

 

PW1127G

 

USD [*]

 

For A320 NEO

PW1133G

 

USD [*]

 

For A321 NEO

 

The Reference Prices have been established in accordance with the average
economic conditions prevailing in December 2008, January 2009, February 2009 and
corresponding to a theoretical delivery in January 2010 as defined by “ECIb”,
“ICb”, and “C10b” and shall be subject to revision up to the NEO Aircraft
delivery date in accordance with the Pratt and Whitney Price Revision Formula
set out in Part 3 of Exhibit C hereto.

 

3.2                 Final Price of the Aircraft

 

The Final Price of each Aircraft will be the sum of:

 

(i)                  the Base Price of the Airframe, as adjusted to the
applicable Delivery Date of such Aircraft in accordance with Clause 4.1;

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 15/167

 

--------------------------------------------------------------------------------


 

(ii)                 the aggregate of all increases or decreases to the Base
Price of the Airframe as agreed in any Specification Change Notice or part
thereof applicable to the Airframe subsequent to the date of this Agreement as
adjusted to the Delivery Date in accordance with Clause 4.1;

 

(iii)                the Propulsion Systems Reference Price as adjusted to the
Delivery Date in accordance with Clause 4.2;

 

(iv)               the aggregate of all increases or decreases to the Propulsion
Systems Reference Price as agreed in any Specification Change Notice or part
thereof applicable to the Propulsion Systems subsequent to the date of this
Agreement as adjusted to the Delivery Date in accordance with Clause 4.2;

 

(v)                any other amount resulting from any other provisions of this
Agreement and/or any other written agreement between the Buyer and the Seller
relating to the Aircraft.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 16/167

 

--------------------------------------------------------------------------------


 

4-                    PRICE REVISION

 

4.1                 Seller Price Revision Formula

 

The Base Prices of the Airframe and of the SCNs relating to the Airframe are
subject to revision up to and including the Delivery Date in accordance with the
Seller Price Revision Formula, as set forth in Part 1 of Exhibit C.

 

4.2                 Propulsion Systems Price Revision

 

4.2.1             The Propulsion Systems Reference Price is subject to revision
up to and including the Delivery Date in accordance with the Propulsion Systems
Price Revision Formula, as set forth in Part 2 of Exhibit C or Part 3 of
Exhibit C as applicable.

 

4.2.2             The Reference Price of the Propulsion Systems, the prices of
the related equipment and the Propulsion Systems Price Revision Formula are
based on information received from the Propulsions Systems Manufacturer and are
subject to amendment by the Propulsion Systems Manufacturer at any time prior to
Delivery. If the Propulsion Systems Manufacturer makes any such amendment, the
amendment will be deemed to be incorporated into this Agreement and the
Reference Price of the Propulsion Systems, the prices of the related equipment
and the Propulsion Systems Price Revision Formula will be adjusted accordingly.
The Seller agrees to notify the Buyer as soon as the Seller receives notice of
any such amendment from the Propulsion Systems Manufacturer.

 

4.2.3             Notwithstanding the foregoing, the Propulsion Systems
Reference Prices correspond to the thrust ratings defined for the respective
Propulsion Systems in Clause 2.3 above and may be revised to reflect thrust
rating adjustments upon final NEO specification freeze.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 17/167

 

--------------------------------------------------------------------------------


 

5-                                                           PAYMENT TERMS

 

5.1                                                    Seller’s Account

 

The Buyer will pay the Predelivery Payments, the Balance of the Final Price and
any other amount due hereunder in immediately available funds in United States
dollars to:

 

 

 

Beneficiary Name: AIRBUS

 

Account identification:               0200210962USD00170

 

with:

 

BNP PARIBAS

SWIFT: BNPAUS3NXXX

ABA: 026007689

Corporate Banking

787 Seventh Avenue

New York, NY 10019

USA

 

 

 

or to such other account as may be designated by the Seller.

 

5.2                                                    Commitment Fee

 

The Seller acknowledges that it has received from the Buyer a non-refundable
commitment fee of USD [*] for each Aircraft (the “Commitment Fee”). An amount
equal to the Commitment Fee paid with respect to an Aircraft will be credited
without interest against the first Predelivery Payment for such Aircraft.

 

5.3                                                    Predelivery Payments

 

5.3.1                                        Predelivery Payments are
nonrefundable (although amounts equal to Predelivery Payments may be paid to the
Buyer pursuant to Clause 11.3) and will be paid by the Buyer to the Seller for
the Aircraft.

 

5.3.2                                       The Predelivery Payment Reference
Price for an Aircraft to be delivered in calendar year T is determined in
accordance with the following formula:

 

A = [*]

 

where

 

A = the predelivery payment reference price for an Aircraft to be delivered in
calendar year T.

 

Pb =              the Base Price of the Aircraft.

 

N  =               (T – 2011)

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 18/167

 

 

--------------------------------------------------------------------------------


 

T  =               the year of Delivery of the relevant Aircraft.

 

5.3.3                                        Predelivery Payments will be paid
according to the following schedule.

 

 

 

Percentage of
Predelivery Payment
Reference Price

 

1st Payment

On signature of this Agreement

[*]%

 

 

 

 

 

 

No later than the first Business Day of each of the following months:

 

 

 

 

 

 

 

 

 

 

2nd Payment

-The [*] month before the Scheduled Delivery Month of each Aircraft

[*]%

 

3rd Payment

-The [*] month before the Scheduled Delivery Month of each Aircraft

[*]%

 

4th Payment

-The [*] month before the Scheduled Delivery Month of each Aircraft

[*]%

 

5th Payment

-The [*] month before the Scheduled Delivery Month of each Aircraft

[*]%

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL PAYMENT PRIOR TO DELIVERY

[*]%

 

 

In the event of the above schedule resulting in any Predelivery Payment falling
due prior to the date of signature of the Agreement, such Predelivery Payments
shall be made upon signature of this Agreement.

 

5.3.4                                       The Seller will be entitled to hold
and use any Predelivery Payment as absolute owner thereof, subject only to the
obligation (such obligation itself subject to the provisions of Clause 5.6) to
deduct an amount equal to Predelivery Payments from the Final Price of the
Aircraft, when calculating the Balance of the Final Price of the Aircraft. The
Seller will be under no obligation to segregate any Predelivery Payment, or any
amount equal thereto, from the Seller’s funds generally.

 

5.3.5                                        If (i) Predelivery Payment(s) in
the aggregate amount of US dollars - [*] (US$ [*]) or more, remains unpaid
following the date(s) on which such Predelivery Payment(s) is/(are) due or
(ii) any Predelivery Payment amount is overdue for [*] calendar days or more
following the Seller’s written notice (the “Late Predelivery Payment”); the
Seller shall have, in addition to any remedy under the Agreement, no obligation
to deliver any or all of the Aircraft remaining to be delivered under the
Agreement within their respective Scheduled Delivery Month(s).

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 19/167

 

 

--------------------------------------------------------------------------------


 

Upon receipt of the full amount of all delayed Predelivery Payments, together
with any amount due pursuant to Clause 5.7, the Seller shall inform the Buyer of
new Scheduled Delivery Month(s) consistent with the Seller’s other commitments
and production capabilities.

 

5.4                                                    Payment of Balance of the
Final Price of the Aircraft

 

Before the Delivery Date or concurrent with the Delivery of each Aircraft, the
Buyer will pay to the Seller the Final Price of such Aircraft less the full
amount of all Predelivery Payments received by the Seller for such Aircraft (the
“Balance of the Final Price”)

 

The Seller’s receipt of the full amount of all Predelivery Payments and of the
Balance of the Final Price of the Aircraft, including any amounts due under
Clause 5.8, are a condition precedent to the Seller’s obligation to deliver such
Aircraft to the Buyer.

 

5.5                                                    Taxes

 

5.5.1                                        The amounts stated in this
Agreement to be payable by the Buyer are exclusive of value added tax (“VAT”)
chargeable under the laws of any jurisdiction and accordingly the Buyer shall
pay any VAT chargeable with respect to any Aircraft, component, accessory,
equipment, part or service delivered or furnished under this Agreement.

 

5.5.2                                       The Seller will pay all other Taxes
(except for Taxes based on or measured by the income of the Buyer or any Taxes
levied against the Buyer for the privilege of doing business in any
jurisdiction), levied, assessed, charged or collected, on or prior to Delivery
of any Aircraft, for or in connection with the manufacture, assembly, sale and
delivery under this Agreement of such Aircraft or any parts, instructions or
data installed thereon or incorporated therein (except Buyer Furnished Equipment
referred to in Clause 18).

 

5.5.3                                        The Buyer will pay all Taxes not
assumed by the Seller under Clause 5.5.2, except for Taxes based on or measured
by the income of the Seller or any Taxes levied against the Seller for the
privilege of doing business in any jurisdiction.

 

“Taxes” means any present or future tax, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority or any
political subdivision or taxing authority thereof or therein.

 

5.6                                                    Application of Payments

 

Notwithstanding any other rights the Seller may have at contract or at law, the
Buyer and the Seller hereby agree that should any amount (whether under this
Agreement or under any other agreement between the Buyer and its Affiliates on
the one hand and the Seller and its Affiliates on the other hand and whether at
the stated maturity of such amount, by acceleration or otherwise) become due and
payable by the Buyer or its Affiliates, and not be paid in full in immediately
available funds on the date due, then the Seller will have the right to debit
and apply, in whole or in part, the Predelivery Payments paid to the Seller by
the Buyer against such unpaid amount. The Seller will promptly notify the Buyer
in writing after such debiting and application, and the Buyer will immediately
pay to the Seller the amount required to comply with Clause 5.3.3.

 

5.7                                                    Overdue Payments

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 20/167

 

 

--------------------------------------------------------------------------------


 

5.7.1                                        If any payment due to the Seller
under this Agreement including but not limited to any Predelivery Payment,
commitment fee, option fee for the Aircraft as well as any payment due to the
Seller for any spare parts, data, documents, training and services, is not
received on the due date, without prejudice to the Seller’s other rights under
this Agreement and at law, the Seller shall be entitled to claim from the Buyer,
and the Buyer shall promptly pay to the Seller upon receipt of such claim, an
agreed fixed amount destined to compensate the Seller for the negative
consequences, costs, losses and expenses, that the Seller may suffer as a result
of such late payment. The amount of such compensation shall be calculated using
[*] on the amount of such overdue payment, counting from and including the due
date of payment up to and including the date when the payment is received by the
Seller. The Seller’s right to receive such interest will be in addition to any
other rights of the Seller hereunder or at law.

 

5.8                                                    Proprietary Interest

 

Notwithstanding any provision of law to the contrary, the Buyer will not, by
virtue of anything contained in this Agreement (including, without limitation,
any Commitment Fee or Predelivery Payments hereunder, or any designation or
identification by the Seller of a particular aircraft as an Aircraft to which
any of the provisions of this Agreement refers) acquire any proprietary,
insurable or other interest whatsoever in any Aircraft before Delivery of and
payment for such Aircraft, as provided in this Agreement.

 

5.9                                                    Payment in Full

 

The Buyer’s obligation to make payments to the Seller hereunder will not be
affected by and will be determined without regard to any setoff, counterclaim,
recoupment, defense or other right that the Buyer may have against the Seller or
any other person and all such payments will be made without deduction or
withholding of any kind. The Buyer will ensure that the sums received by the
Seller under this Agreement will be equal to the full amounts expressed to be
due to the Seller hereunder, without deduction or withholding on account of and
free from any and all taxes, levies, imposts, duties or charges of whatever
nature, except that if the Buyer is compelled by law to make any such deduction
or withholding the Buyer will pay such additional amounts to the Seller as may
be necessary so that the net amount received by the Seller after such deduction
or withholding will equal the amounts that would have been received in the
absence of such deduction or withholding.

 

5.10                                            Other Charges

 

Unless expressly stipulated otherwise, any charges due under this Agreement
other than those set out in Clauses 5.2, 5.3 and 5.8 will be paid by the Buyer
at the same time as payment of the Balance of the Final Price or, if invoiced
after the Delivery Date, within thirty (30) days after the invoice date.

 

5.11                                            Cross-Collateralisation

 

5.11.1                               The Buyer hereby agrees that,
notwithstanding any provision to the contrary in this Agreement, in the event
that the Buyer should fail to make any material payment owing under this
Agreement or under any other agreement between the Buyer and the Seller and/or
any of their respective Affiliates (the “Other Agreement”), the Seller may:

 

(i)                             withhold payment to the Buyer or its Affiliates
of any sums that may be due to or claimed by the Buyer or its Affiliates from
the Seller or its Affiliates pursuant to this Agreement or any Other Agreement,
including Predelivery Payments, unless

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 21/167

 

 

--------------------------------------------------------------------------------


 

or until the default under this Agreement or the Other Agreement is cured or
remedied; and

 

(ii)                          apply any amount of any Predelivery Payment it
then holds under this Agreement in respect of any of the Aircraft as well as any
other monies held pursuant to any Other Agreement (collectively the “Relevant
Amounts”) in such order as the Seller deems appropriate in satisfaction of any
amounts due and unpaid by the Buyer or its Affiliates and to compensate for any
losses and/or damages the Seller or its Affiliates may suffer as a result of the
Buyer’s or its Affiliates’ failure to make payments in a timely manner under
this Agreement or any Other Agreement. The Buyer acknowledges that the
application of any of the Relevant Amounts as aforesaid may result in the Buyer
or its Affiliates being in default (unless such default is otherwise cured or
remedied) in relation to the agreement in respect of which such Relevant Amounts
were originally granted or required to be paid, as the case may be.

 

The rights granted to the Seller in the preceding paragraphs (i) and (ii) are
without prejudice and are in addition to and shall not be deemed a waiver of any
other rights and remedies the Seller or its Affiliates may have at law or under
this Agreement or any Other Agreement, including the right of set-off.

 

5.11.2                                In the event that the Seller applies any
amount of any Predelivery Payment it then holds under this Agreement in respect
of any of the Aircraft in satisfaction of the amount due and unpaid by the Buyer
or its Affiliates or to compensate for losses and/or damages to the Seller or
its Affiliates as a result of the Buyer’s or its Affiliates’ failure to make
payment in a timely manner under the Agreement or any Other Agreement, then the
Seller shall notify the Buyer to that effect. Within three (3) working days of
issuance of such notification, the Buyer shall pay by wire transfer of funds
immediately available to the Seller the amount of the Predelivery Payment that
has been applied by the Seller as set forth above.

 

Failure of the Buyer to pay such amount in full, shall entitle the Seller to
(i) collect interest on such unpaid amount in accordance with Clause 5.8.1
hereof from the fourth (4th) working day following the Seller’s written request
to the Buyer for such payment and (ii) treat such failure as an additional
termination event for which the Seller shall be entitled to the remedies
available under Clause 20.2 of the Agreement.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 22/167

 

 

--------------------------------------------------------------------------------


 

 

6-                                                           MANUFACTURE
PROCEDURE - INSPECTION

 

6.1                                                    Manufacture Procedures

 

The Airframe will be manufactured in accordance with the requirements of the
laws of the jurisdiction of incorporation of the Seller or of its relevant
Affiliate as enforced by the Aviation Authority of such jurisdiction.

 

6.2                                                    Inspection

 

6.2.1                                    Subject to providing the Seller with
certificates evidencing compliance with the insurance requirements set forth in
Clause 19, the Buyer or its duly authorized representatives (the “Buyer’s
Inspector(s)”) will be entitled to inspect the manufacture of the Airframe and
all materials and parts obtained by the Seller for the manufacture of the
Airframe (“the Inspection”) on the following terms and conditions;

 

(i)                                               any Inspection will be
conducted pursuant to the Seller’s system of inspection and the relevant Airbus
Procedures, as developed under the supervision of the relevant Aviation
Authority;

 

(ii)                                            the Buyer’s Inspector(s) will
have access to such relevant technical documentation as is reasonably necessary
for the purpose of the Inspection;

 

(iii)                                         any Inspection and any related
discussions with the Seller and other relevant personnel by the Buyer’s
Inspector(s) will be at reasonable times during business hours and will take
place in the presence of the relevant inspection department personnel of the
Seller;

 

(iv)                                       the Inspections will be performed in
a manner not to unduly delay or hinder the manufacture or assembly of the
Aircraft or the performance of this Agreement by the Seller or any other work in
progress at the Manufacture Facilities.

 

6.3                                                    Location of Inspections

 

The Buyer’s Inspector(s) will be entitled to conduct any such Inspection at the
relevant Manufacture Facility of the Seller or the Affiliates and where possible
at the Manufacture Facilities of the sub-contractors provided that if access to
any part of the Manufacture Facilities where the Airframe manufacture is in
progress or materials or parts are stored are restricted for security or
confidentiality reasons, the Seller will be allowed reasonable time to make the
relevant items available elsewhere.

 

6.4                                                    Seller’s Service for
Buyer’s Inspector(s)

 

For the purpose of the Inspections, and starting from a mutually agreed date
until the Delivery Date, the Seller will furnish without additional charge
suitable space and office equipment in or conveniently located with respect to
the Delivery Location for the use of a reasonable number of Buyer’s
Inspector(s).

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 23/167

 

 

--------------------------------------------------------------------------------


 

7-                                                          CERTIFICATION

 

7.1                                                    Type Certification

 

The Aircraft have been type certificated under EASA and FAA procedures for
certification in the transport category. The Seller has obtained the relevant
type certificate (the “Type Certificate”) to allow the issuance of the Export
Airworthiness Certificate or, as Aircraft are to be registered in a Member State
of the European Community, the Statement of Conformity.

 

7.2                                                    Export Airworthiness
Certificate or Statement of Conformity

 

The Aircraft shall be delivered to the Buyer with an Export Airworthiness
Certificate and/or with a Statement of Conformity, as applicable.

 

7.2.1                                        Subject to the provisions of Clause
7.3, each Aircraft will be delivered to the Buyer with an Export Certificate of
Airworthiness issued by EASA in a condition enabling the Buyer to obtain at the
time of Delivery a Standard Airworthiness Certificate issued pursuant to Part 21
and Part 26 of the US Federal Aviation Regulations and a Certificate of Sanitary
Construction issued by the U.S. Public Health Service of the Food and Drug
Administration. However, the Seller will have no obligation to make and will not
be responsible for any costs of alterations or modifications to such Aircraft to
enable such Aircraft to meet FAA Part 121 and Part 129 or U.S. Department of
Transportation requirements for specific operation on the Buyer’s routes whether
before, at or after Delivery of any Aircraft. [*]

 

7.2.2                                        If, any time before the date on
which the Aircraft is Ready for Delivery, any law or regulation is enacted,
promulgated, becomes effective and/or an interpretation of any law or regulation
is issued which requires any change to the Specification for the purposes of
obtaining the Export Airworthiness Certificate or issuing the Statement of
Conformity (a “Change in Law”), the Seller shall make the required variation or
modification and the parties hereto shall sign a Specification Change Notice
which specifies the effects, if any, upon the guaranteed performances, weights,
interchangeability, time of Delivery, price of the Aircraft and text of the
Specification.

 

7.2.3                                        The Seller shall as far as
practicable (but at its sole discretion and without prejudice to Clause 7.3.1
(ii)) take into account the information available to it concerning any proposed
law, regulation or interpretation which could become a Change in Law in order to
minimise the costs of changes to the Specification as a result of such proposed
law, regulation or interpretation becoming effective prior to the Aircraft being
Ready for Delivery.

 

7.3                                                    Costs of SCNs for
Certification

 

7.3.1                                        The costs of implementing the
variation or modification referred to in Clause 7.2.2 above shall be

 

(i)    for the account of the Seller if the Change in Law became effective prior
to the date of this Agreement;

 

(ii)   shared equally between the Seller and the Buyer if the Change in Law
became effective after the date of this Agreement.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 24/167

 

 

--------------------------------------------------------------------------------


 

7.3.2.                                    Notwithstanding the provisions of
sub-Clauses 7.3.1 (i) and (ii), if the Change in Law relates to the Propulsion
Systems, the costs shall be borne in accordance with such arrangements as may be
made separately between the Buyer and the Propulsion Systems Manufacturer.

 

7.4                                                    Validation of Export
Airworthiness Certificate or Statement of Conformity

 

7.4.1                                     The Seller shall provide its best
reasonable efforts to obtain the validation of the Export Airworthiness
Certificate by the Buyer’s or the Initial Operator’s Aviation Authority.

 

Upon the Buyer’s request, to be provided to the Seller with adequate notice, the
Seller shall identify the changes that may be required in order for an Aircraft
to be eligible for a standard airworthiness certificate to be issued by the
airworthiness authority designated by the Buyer for the registration of such
Aircraft (the “Designated Airworthiness Authority”).

 

7.4.2                                     Where the Buyer’s or the Initial
Operator’s Designated Airworthiness Authority requires a modification to comply
with additional import aviation requirements and/or supply of additional data
prior to the issuance of the Export Airworthiness Certificate, the Seller shall
incorporate such modification at costs to be borne by the Buyer and/or provide
any such service/data at no charge to the Buyer. The parties shall sign a
Specification Change Notice which specifies the effects, if any, upon the
guaranteed performances, weights, interchangeability, time of Delivery and price
of the Aircraft.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 25/167

 

 

--------------------------------------------------------------------------------


 

8-                                                           TECHNICAL
ACCEPTANCE

 

8.1                                                    Technical Acceptance
Process

 

8.1.1                                        Prior to Delivery, the Aircraft
will undergo a technical acceptance process developed by the Seller (the
“Technical Acceptance Process”). Completion of the Technical Acceptance Process
will demonstrate the satisfactory functioning of the Aircraft and will be deemed
to demonstrate compliance with the Specification. Should it be established that
the Aircraft does not comply with the Technical Acceptance Process requirements,
the Seller will without hindrance from the Buyer be entitled to carry out any
necessary changes and, as soon as practicable thereafter, resubmit the Aircraft
to such further Technical Acceptance Process as is necessary to demonstrate the
elimination of the non-compliance.

 

8.1.2                                        The Technical Acceptance Process
will:

 

(i)                                                           commence on a date
notified by the Seller to the Buyer by no less than ten (10) days notice,

 

(ii)                                                        take place at the
Delivery Location,

 

(iii)                                                     be carried out by the
personnel of the Seller, and

 

(iv)                                                    include a technical
acceptance flight that will not exceed three (3) hours (the “Technical
Acceptance Flight”), and include such further technical acceptance flight(s) as
determined by the Seller’s flight test department to be needed to demonstrate
the satisfactory functioning of the Aircraft and its compliance with the
Specification.

 

8.2                                                    Buyer’s Attendance

 

8.2.1                                        The Buyer is entitled to elect to
attend the Technical Acceptance Process.

 

8.2.2                                        If the Buyer elects to attend the
Technical Acceptance Process, the Buyer:

 

(i)                                                           will comply with
the reasonable requirements of the Seller, with the intention of completing the
Technical Acceptance Process within five (5) Business Days, and

 

(ii)                                                        may have a maximum
of six (6) of its representatives (no more than three (3) of whom will have
access to the cockpit at any one time) accompany the Seller’s representatives on
the Technical Acceptance Flight, during which the Buyer’s representatives will
comply with the instructions of the Seller’s representatives.

 

8.2.3                                        If the Buyer does not attend or
fails to cooperate in the Technical Acceptance Process, the Seller will be
entitled to complete the Technical Acceptance Process and the Buyer will be
deemed to have accepted that the Technical Acceptance Process has been
satisfactorily completed, in all respects.

 

8.3                                                    Certificate of Acceptance

 

Upon successful completion of the Technical Acceptance Process, the Buyer will,
on or before the Delivery Date, sign and deliver to the Seller a certificate of
acceptance in respect of the Aircraft in the form of Exhibit D (the “Certificate
of Acceptance”).

 

8.4                                                    Finality of Acceptance

 

The Buyer’s signature of the Certificate of Acceptance for the Aircraft will
constitute waiver by the Buyer of any right it may have, under the Uniform
Commercial Code as

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 26/167

 

 

--------------------------------------------------------------------------------


 

adopted by the State of New York or otherwise, to revoke acceptance of the
Aircraft for any reason, whether known or unknown to the Buyer at the time of
acceptance.

 

8.5                                                    Aircraft Utilization

 

The Seller will, without payment or other liability, be entitled to use the
Aircraft before Delivery as may be necessary to obtain the certificates required
under Clause 7. Such use will not limit the Buyer’s obligation to accept
Delivery hereunder.

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 27/167

 

 

--------------------------------------------------------------------------------


 

9-

DELIVERY

 

 

9.1

Delivery Schedule

 

 

 

Subject to Clauses 2, 7, 8, 10 and 18, the Seller will have the Aircraft Ready
for Delivery at the Delivery Location within the following months and/or quarter
as applicable (each a “Scheduled Delivery Month”):

 

Aircraft Rank

 

 

Scheduled Delivery
Month

 

 

Aircraft Type

 

 

Engine Type

Aircraft N°1

 

 

[*]

 

2016

 

 

A320 NEO

 

 

PW

Aircraft N°2

 

 

 

 

[*]

 

 

A320 NEO

 

 

PW

Aircraft N°3

 

 

 

 

[*]

 

 

A320 NEO

 

 

PW

Aircraft N°4

 

 

 

 

[*]

 

 

A320 NEO

 

 

CFM

Aircraft N°5

 

 

 

 

[*]

 

 

A320 NEO

 

 

PW

Aircraft N°6

 

 

 

 

[*]

 

 

A320 NEO

 

 

PW

Aircraft N°7

 

 

 

 

[*]

 

 

A320 NEO

 

 

CFM

Aircraft N°8

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°9

 

 

 

 

[*]

 

 

A320 NEO

 

 

PW

Aircraft N°10

 

 

 

 

[*]

 

 

A320 NEO

 

 

CFM

Aircraft N°11

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°12

 

 

 

 

[*]

 

 

A320 NEO

 

 

PW

Aircraft N°13

 

 

 

 

[*]

 

 

A320 NEO

 

 

CFM

Aircraft N°14

 

 

 

 

[*]

 

 

A320 NEO

 

 

PW

Aircraft N°15

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°16

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°17

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°18

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°19

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°20

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°21

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°22

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°23

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°24

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°25

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°26

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°27

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°28

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°29

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°30

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°31

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°32

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°33

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°34

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°35

 

 

 

 

[*]

 

 

A320 NEO

 

 

OPEN

Aircraft N°36

 

 

[*]

 

2019

 

 

A320 NEO

 

 

OPEN

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 28/167

 

--------------------------------------------------------------------------------


 

 

[*]

 

 

9.2

Delivery Process

 

 

9.2.1

The Buyer will send its representatives to the Delivery Location to take
Delivery of, and collect, the Aircraft within seven (7) days after the date on
which the Aircraft is Ready for Delivery and will pay the Balance of the Final
Price on or before the Delivery Date.

 

 

9.2.2

The Seller will deliver and transfer good title to the Aircraft to the Buyer
free and clear of all encumbrances (except for any liens or encumbrances created
by or on behalf of the Buyer) provided that the Balance of the Final Price of
the Aircraft has been paid by the Buyer pursuant to Clause 5.4 and that the
Certificate of Acceptance has been signed and delivered to the Seller pursuant
to Clause 8.3. The Seller will provide the Buyer with a bill of sale in the form
of Exhibit E (the “Bill of Sale”) and/or such other documentation confirming
transfer of title and receipt of the Final Price of the Aircraft as may
reasonably be requested by the Buyer. Title to and risk of loss of or damage to
the Aircraft will pass to the Buyer contemporaneously with the delivery by the
Seller to the Buyer of such Bill of Sale.

 

 

9.2.3

Within the period set forth in Clause 9.2.1 above, if the Buyer fails to (i)
deliver the signed Certificate of Acceptance to the Seller, or (ii) pay the
Balance of the Final Price of the Aircraft to the Seller, then the Buyer will be
deemed to have rejected Delivery wrongfully when the Aircraft was duly tendered
to the Buyer hereunder. If such a deemed rejection arises, and in addition to
the remedies of Clause 5.7.1, (a) the Seller will retain title to the Aircraft
and (b) the Buyer will indemnify and hold the Seller harmless against any and
all costs (including but not limited to any parking, storage, and insurance
costs) and consequences resulting from the Buyer’s rejection (including but not
limited to risk of loss of, or damage to the Aircraft), it being understood that
the Seller will be under no duty to the Buyer to store, park, insure, or
otherwise protect the Aircraft. These rights of the Seller will be in addition
to the Seller’s other rights and remedies in this Agreement.

 

 

9.3

Flyaway

 

 

9.3.1

The Buyer, the Operator and the Seller will cooperate to obtain any licenses
that may be required by the Aviation Authority of the Delivery Location for the
purpose of exporting the Aircraft.

 

 

9.3.2

All expenses of, or connected with, flying the Aircraft from the Delivery
Location after Delivery will be borne by the Buyer. The Buyer will make direct
arrangements with the supplying companies for the fuel and oil required for all
post-Delivery flights.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 29/167

 

--------------------------------------------------------------------------------


 

10-

EXCUSABLE DELAY AND TOTAL LOSS

 

 

10.1

The Seller and any Affiliate of the Seller shall not be responsible or be deemed
to be in default of its obligations under this Agreement on account of delays in
delivery or failure to deliver or other delays or failures in the performance of
this Agreement, any part hereof, due to causes reasonably beyond the Seller’s
control or not occasioned by the Seller’s fault or negligence of which Seller
has notified Buyer in accordance with this sub-Clause 10.1 (“Excusable Delay”),
including but not being limited to: acts of God or the public enemy, natural
disasters, fires, floods, explosions or earthquakes; epidemics or quarantine
restrictions; serious accidents; total or constructive total loss; any law,
decision, regulation, directive or other act (whether or not having the force of
law) of any government or of the Council of the European Community or the
Commission of the European Community or of any national, Federal, State,
municipal or other governmental department, commission, board, bureau, agency,
court or instrumentality, domestic or foreign; governmental priorities or
regulations or orders affecting allocation of materials or facilities or a
completed Aircraft; war, civil war and warlike operations, terrorism,
insurrection or riots; strikes or labor troubles causing cessation, slow down or
interruption of work; delay after due and timely diligence in obtaining any
airworthiness or type certification; inability after due and timely diligence to
procure materials, accessories, equipment ‘or parts; general hindrance in
transportation. It is expressly understood and agreed that (i) any delay in
delivery or otherwise in the performance of this Agreement by the Seller due in
whole or in part to any delay in or failure of the delivery of, or any other
event or circumstance relating to, the Propulsion Systems or Buyer Furnished
Equipment or (ii) any delay caused by the Buyer’s negligence or the Buyer’s
fault shall each constitute Excusable Delay for the Seller. The Seller shall as
soon as practicable after becoming aware of any delay falling within the
provisions of this sub-Clause 10.1 (i) exert all reasonable best efforts to
minimize the effects of such occurrence, (ii) notify the Buyer of such delay and
of the probable extent thereof and (iii) subject to the following provisions, as
soon as practicable after the removal of the cause or causes for delay notify
Buyer of the actual extent of the delay and resume the performance of those
obligations affected under this Agreement. Seller shall use due and timely
diligence and all reasonable efforts to remove the cause or causes for delay.

 

 

 

 

10.2

In the event that the delivery of an Aircraft shall be delayed by reason of an
Excusable Delay for a period of more than twelve (12) months after the end of
the calendar month in which delivery is otherwise required hereunder, the Buyer
shall be entitled to terminate this Agreement with respect to such Aircraft upon
notice given to the Seller within thirty (30) days after the expiration of such
twelve (12) month period. In the event such delay shall continue for an
additional six (6) month period after the expiration of such twelve (12) month
period, either party shall have the option to terminate this Agreement with
respect to such Aircraft upon notice given to the other within thirty (30) days
after the end of such additional six (6) month period. Such termination shall
discharge all obligations and liabilities of the parties hereunder with respect
to such Aircraft, except that the Seller shall pay to the Buyer an amount equal
to the entire amount of any Predelivery Payments received from the Buyer
hereunder with respect to such affected Aircraft [*]. Notwithstanding the
provisions of Clause 19, the Buyer shall not be entitled to receive such payment
nor to terminate this Agreement as to any Aircraft under this Clause 10 by
reason of an Excusable Delay if such delay is caused by the negligence or fault
of the Buyer or its representatives.

 

 

10.3

If the Seller concludes, based on its appraisal of the facts, that, due to
Excusable Delay, delivery of an Aircraft will be delayed for a period of more
than twelve (12) months after the end of the calendar month in which delivery is
otherwise required (unless the Seller

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 30/167

 

--------------------------------------------------------------------------------


 

 

concludes that, by reason of any Excusable Delay, delivery of such Aircraft will
not occur), and as a result thereof in good faith and in accordance with its
normal scheduling procedures internally reschedules delivery of such Aircraft to
a date reflecting such delays, the Seller shall notify the Buyer in writing of
such delay and rescheduling or, as the case may be, of such non-delivery, (i) in
the event of such delay or non-delivery, Buyer may terminate this Agreement or
(ii) in the event of such non-delivery Seller may terminate this Agreement as to
such Aircraft in each case by giving written notice to the other party within
thirty (30) days after receipt by the Buyer of such notice of anticipated delay.
Such termination shall discharge all obligations and liabilities of the Buyer
and Seller hereunder to the extent related to such Aircraft, except that the
Seller shall pay to the Buyer an amount equal to the entire amount of any
Predelivery Payment received from the Buyer hereunder with respect to such
Aircraft [*]. Notwithstanding the provisions of Clause 19, the Buyer shall not
be entitled to receive such repayment nor to terminate this Agreement as to any
Aircraft under this Clause 10 by reason of an Excusable Delay if such delay is
caused by the negligence or fault of the Buyer or its representative.

 

 

10.4

If, following notice of an anticipated delay under sub-Clause 10.3, this
Agreement, with respect to the affected Aircraft, is not terminated in
accordance with the provisions of such sub-Clause, then the time of delivery
otherwise required hereunder shall be extended by a period equal to the delay
specified in such notice.

 

 

10.5

If an event occurs prior to delivery of an Aircraft which could result in such
Aircraft being lost, destroyed or damaged beyond economic repair (“Total Loss”),
the Seller will immediately notify Buyer of the occurrence of such event with
the understanding that the Seller is still making its determination of what
consequences such event has on the Aircraft. Should the Aircraft be subject to
Total Loss prior to delivery further to such event, a further notice shall
specify the earliest date reasonably possible, consistent with the Seller’s
other contractual commitments and production capabilities, by which the Seller
would be able to deliver a replacement for such Aircraft. This Agreement shall
terminate as to such Aircraft unless the Buyer gives the Seller written notice,
within forty-five (45) days after receipt by the Buyer of the notice from the
Seller of such Total Loss, that the Buyer desires the Seller to manufacture and
deliver to the Buyer a replacement for such Aircraft. If the Buyer gives such
notice to the Seller, the Seller shall manufacture and deliver to the Buyer, at
the earliest date reasonably possible consistent with the Seller’s other
contractual commitments and production capabilities, an aircraft to replace the
Aircraft subject to Total Loss, and the parties shall execute an amendment to
the Agreement to which such Aircraft subject to Total Loss related to evidence
the delivery date for such replacement aircraft; provided, however, that nothing
herein shall obligate the Seller to manufacture and deliver such replacement
aircraft if such manufacture would require the reactivation of its production
line for the model of aircraft purchased hereunder. The terms and conditions of
this Agreement applicable to the Aircraft subject to Total Loss shall apply to
the replacement aircraft. In the event of termination of this Agreement as to an
Aircraft subject to Total Loss, the obligations and liabilities of the parties
hereunder to the extent related to such Aircraft shall be discharged. The Seller
shall pay to the Buyer an amount equal to the entire amount of any Predelivery
Payments received from the Buyer hereunder with respect to such Aircraft subject
to Total Loss [*]. Notwithstanding the provisions of Clause 19, the Buyer shall
not be entitled to receive repayment as to any Aircraft under this Clause 10 if
such loss, destruction or damage beyond economic repair is caused by the
negligence, or fault of the Buyer or its representative.

 

 

10.6

The termination provisions set forth in this Clause 10 are in substitution for
any other rights of termination set forth in the Uniform Commercial Code or any
other applicable

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 31/167

 

--------------------------------------------------------------------------------


 

 

law, statute or regulation or otherwise by virtue of an Excusable Delay or the
loss, destruction or damage beyond economic repair of an Aircraft.

 

 

 

 

10.7

Termination Rights Exclusive

 

 

 

If this Agreement is terminated as provided for under the terms of Clauses 10.3
or 10.4, such termination will discharge all obligations and liabilities of the
parties hereunder with respect to such affected Aircraft and undelivered
material, services, data or other items applicable thereto and to be furnished
under the Agreement.

 

 

 

 

10.8

Remedies

 

 

 

THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 11, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER WILL NOT
BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 10 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 10 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 32/167

 

--------------------------------------------------------------------------------


 

11-

NON-EXCUSABLE DELAY

 

 

11.1

Should an Aircraft not be ready for delivery to the Buyer within thirty (30)
days after the date specified in Clause 9 hereof (as such date may be changed
pursuant to this Agreement), except as a result of such delays or failures to
deliver as are covered by Clause 10, the provisions of this Clause 11 shall be
applicable [*].

 

 

11.2

Except as provided for in any other part of the Agreement, the total liability
of the Seller under this Clause 11 with respect to any Aircraft shall in no
event exceed the amount of [*] US Dollars (USD [*]) plus any amounts referred to
in sub-Clauses 11.3 or 11.4 if applicable.

 

 

11.3

In the event that an Aircraft is not ready for delivery to the Buyer for a
period in excess of twelve (12) months after the date specified in Clause 9.1.1
hereof (as such date may be changed pursuant to this Agreement), the Buyer shall
have the further right, exercisable by written notice to the Seller given not
less than one (1) month nor more than two (2) months after the expiration of
such twelve (12) month period, to terminate this Agreement in respect only of
the affected Aircraft; whereupon the Seller shall pay the Buyer, within one (1)
month after receipt of such notice, an amount equal to all Predelivery Payments
made by the Buyer to the Seller in relation to such Aircraft [*].

 

 

11.4

In the event that an Aircraft is not ready for delivery to the Buyer for a
period in excess of fifteen (15) months after the date specified in clause 9.1.1
hereof (as such date may be changed pursuant to this Agreement), either party
shall have the right, exercisable by written notice to the other party given not
less than one (1) month nor more than two (2) months after expiration of such
fifteen (15) month period, to terminate this Agreement in respect only of the
affected Aircraft whereupon the Seller shall pay the Buyer, within one (1) month
after such notice, an amount equal to all Predelivery Payments made by the Buyer
to the Seller in relation to such Aircraft [*].

 

 

11.5

Notwithstanding anything to the contrary contained herein, the Buyer shall have
the right to direct the Seller to apply any and all sums previously paid by the
Buyer to the Seller with respect to an Aircraft subject to the provisions of
this Clause 11 first to the payment of any other amounts owing from the Buyer to
the Seller or any affiliate thereof under any agreement between them.

 

 

11.6

Remedies

 

 

 

THIS CLAUSE 11, AS AMENDED BY THE PARTIES IN WRITING, SETS FORTH THE SOLE AND
EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER,
OTHER THAN SUCH DELAYS AS ARE COVERED BY CLAUSE 10, AND THE BUYER HEREBY WAIVES
ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING
WITHOUT LIMITATION ANY RIGHTS TO INCIDENTAL AND CONSEQUENTAIL DAMAGES OR
SPECIFIC PERFORMANCE.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 33/167

 

--------------------------------------------------------------------------------


 

12

WARRANTIES AND SERVICE LIFE POLICY

 

 

12.1

Standard Warranty

 

 

12.1.1

Nature of Warranty

 

 

 

For the purpose of this Agreement the term “Warranted Part” will mean any Seller
proprietary component, equipment, accessory, or part, which is installed on an
Aircraft at Delivery thereof and

 

 

 

(a)           which is manufactured to the detailed design of the Seller or a
subcontractor of the Seller and

 

 

 

(b)           which bears a part number of the Seller at the time of such
Delivery.

 

 

 

Subject to the conditions and limitations as hereinafter provided for and except
as provided for in Clause 12.1.2, the Seller warrants to the Buyer that each
Aircraft and each Warranted Part will at Delivery to the Buyer be free from
defects:

 

 

 

 

(i)

in material;

 

 

 

 

 

 

(ii)

in workmanship, including without limitation processes of manufacture;

 

 

 

 

 

 

(iii)

in design (including without limitation the selection of materials) having
regard to the state of the art at the date of such design; and

 

 

 

 

 

 

(iv)

arising from failure to conform to the Specification, except to those portions
of the Specification (i) relating to performance or (ii) where it is expressly
stated that such portions are estimates, approximations or design aims.

 

 

12.1.2

Exclusions

 

 

 

 

 

The warranties set forth in Clause 12.1.1 will not apply to Buyer Furnished
Equipment, nor to the Propulsion Systems, nor to any component, equipment,
accessory or part installed on the Aircraft at Delivery that is not a Warranted
Part except that:

 

 

 

 

 

 

(i)

any defect in the Seller’s workmanship in respect of the installation of such
items in the Aircraft, including any failure by the Seller to conform to the
installation instructions of the manufacturers of such items, that invalidates
any applicable warranty from such manufacturers, will constitute a defect in
workmanship for the purpose of this Clause 12.1 and be covered by the warranty
set forth in Clause 12.1.1 (ii); and

 

 

(ii)

any defect inherent in the Seller’s design of the installation, in consideration
of the state of the art at the date of such design, which impairs the use of
such items, will constitute a defect in design for the purpose of this Clause
12.1 and be covered by the warranty set forth in Clause 12.1.1 (iii).

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 34/167

 

--------------------------------------------------------------------------------


 

12.1.3

Warranty Period

 

 

 

The warranties set forth in Clauses 12.1.1 and 12.1.2 will be limited to those
defects that become apparent within [*] months after Delivery of the affected
Aircraft (the “Warranty Period”).

 

 

12.1.4

Buyer’s Remedy and Seller’s Obligation

 

 

12.1.4.1

The Buyer’s remedy and the Seller’s obligation and liability under Clauses
12.1.1 and 12.1.2 are limited to, at the Seller’s expense and option, the
repair, replacement or correction of any Warranted Part which is defective (or
to the supply of modification kits rectifying the defect), together with a
credit to the Buyer’s account with the Seller of an amount equal to the mutually
agreed direct labor costs expended in performing the removal and the
reinstallation thereof on the Aircraft at the labor rate defined in Clause
12.1.7.5.

 

 

 

The Seller may alternatively furnish to the Buyer’s account with the Seller a
credit for the future purchase of goods and services (not including Aircraft or
aircraft) equal to the price at which the Buyer is then entitled to acquire a
replacement for the defective Warranted Part.

 

 

12.1.4.2

In the event of a defect covered by Clauses 12.1.1 (iii), 12.1.1 (iv) and 12.1.2
(ii) becoming apparent within the Warranty Period, the Seller will also, if so
requested by the Buyer in writing, correct such defect in any Aircraft which has
not yet been delivered to the Buyer, provided, however,

 

 

 

 

 

 

(i)

that the Seller will not be responsible for, nor deemed to be in default on
account of any delay in Delivery of any Aircraft or otherwise in respect of the
performance of this Agreement, due to the Seller’s undertaking to make such
correction and provided further

 

 

 

 

 

 

(ii)

that, rather than accept a delay in the Delivery of any such Aircraft, the Buyer
and the Seller may agree to deliver such Aircraft with subsequent correction of
the defect by the Buyer at the Seller’s expense, or the Buyer may elect to
accept Delivery and thereafter file a Warranty Claim as though the defect had
become apparent immediately after Delivery of such Aircraft.

 

 

 

 

12.1.4.3

Cost of inspection

 

 

 

 

 

In addition to the remedies set forth in Clauses 12.1.4.1 and 12.1.4.2, the
Seller will reimburse the direct labor costs incurred by the Buyer in performing
inspections of the Aircraft that are conducted to determine whether or not a
defect exists in any Warranted Part within the Warranty Period subject to the
following conditions:

 

 

 

 

 

 

(i)

such inspections are recommended by a Seller Service Bulletin to be performed
within the Warranty Period;

 

 

 

 

 

 

(ii)

the reimbursement will not apply for any inspections performed as an alternative
to accomplishing corrective action as recommended by the Seller when such
corrective action has been made available to the Buyer and such corrective
action could have reasonably been accomplished by the Buyer at the time such
inspections are performed or earlier,

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 35/167

 

--------------------------------------------------------------------------------


 

 

 

(iii)

the labor rate for the reimbursement will be the labor rate defined in Clause
12.1.7.5, and

 

 

 

 

 

 

(iv)

the manhours used to determine such reimbursement will not exceed the Seller’s
estimate of the manhours required for such inspections.

 

 

 

 

12.1.5

Warranty Claim Requirements

 

 

 

 

 

The Buyer’s remedy and the Seller’s obligation and liability under this Clause
12.1, with respect to any warranty claim submitted by the Buyer in the form of a
written notice (each a “Warranty Claim”) are subject to the following
conditions:

 

 

 

 

 

 

(i)

the defect having become apparent within the Warranty Period;

 

 

 

 

 

 

(ii)

the Buyer having filed a warranty claim within 90 days of discovering the
defect;

 

 

 

 

 

 

(iii)

the Buyer having submitted to the Seller evidence reasonably satisfactory to the
Seller that (i) the claimed defect is due to a matter covered under the
provisions of this Clause 12.1 and that (ii) such defect has not resulted from
any act or omission of the Buyer, including but not limited to, any failure to
operate and maintain the affected Aircraft or part thereof in accordance with
the standards set forth in Clause 12.1.10 or from any act or omission of any
third party;

 

 

 

 

 

 

(iv)

the Seller having received a Warranty Claim complying with the provisions of
Clause 12.1.6 below.

 

 

 

 

12.1.6

Warranty Administration

 

 

 

The warranties set forth in Clause 12.1 will be administered as hereinafter
provided for:

 

 

12.1.6.1

Claim Determination

 

 

 

Determination as to whether any claimed defect in any Warranted Part is a valid
Warranty Claim will be made by the Seller and will be based upon the claim
details, reports from the Seller’s Representatives, historical data logs,
inspections, tests, findings during repair, defect analysis and other relevant
documents and information.

 

 

12.1.6.2

Transportation Costs

 

 

 

The cost of transporting a Warranted Part claimed to be defective to the
facilities designated by the Seller will be borne by the Buyer and for the
return therefrom of a repaired or replaced Warranted Part will be borne by the
Seller.

 

 

12.1.6.3

Return of an Aircraft

 

 

 

If the Buyer and the Seller mutually agree, prior to such return, that it is
necessary to return an Aircraft to the Seller for consideration of a Warranty
Claim, the Seller will bear the direct costs of fuel and landing fees to and
from the Seller’s facilities for such return of the Aircraft. The Buyer will
make its reasonable efforts to minimize the duration of the corresponding
flights.

 

 

12.1.6.4

On Aircraft Work by the Seller

 

 

 

If the Seller determines that a defect subject to this Clause 12.1 justifies the
dispatch by the Seller of a working team to repair or correct such defect
through the embodiment of

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 36/167

 

--------------------------------------------------------------------------------


 

 

one or several Seller’s Service Bulletins at the Buyer’s facilities, or if the
Seller accepts the return of an Aircraft to perform or have performed such
repair or correction, then the labor costs for such on-Aircraft work will be
borne by the Seller.

 

 

 

The condition which has to be fulfilled for on-Aircraft work by the Seller is
that, in the opinion of the Seller, the work necessitates the technical
expertise of the Seller as manufacturer of the Aircraft.

 

 

 

If said condition is fulfilled and if the Seller is requested to perform the
work, the Seller and the Buyer will agree on a schedule and place for the work
to be performed.

 

 

12.1.6.5

Warranty Claim Substantiation

 

 

 

Each Warranty Claim filed by the Buyer under this Clause 12.1 will contain at
least the following data:

 

 

 

 

(a)

description of defect and action taken, if any,

 

(b)

date of incident and/or date of discovery and/or removal date,

 

(c)

description of Warranted Part claimed to be defective,

 

(d)

part number,

 

(e)

serial number (if applicable),

 

(f)

position on Aircraft,

 

(g)

total flying hours or calendar time, as applicable, at the date of defect
appearance,

 

(h)

time since last shop visit at the date of defect appearance,

 

(i)

Manufacturer Serial Number of the Aircraft and/or its registration,

 

(j)

Aircraft total flying hours and/or number of landings at the date of defect
appearance,

 

(k)

Warranty Claim number,

 

(l)

date of Warranty Claim,

 

(m)

Delivery Date of Aircraft or Warranted Part to the Buyer,

 

 

 

 

Warranty Claims are to be addressed as follows:

 

 

 

AIRBUS

 

CUSTOMER SERVICES DIRECTORATE

 

WARRANTY ADMINISTRATION

 

ROND POINT MAURICE BELLONTE

 

B.P. 33

 

F 31707 BLAGNAC CEDEX

 

FRANCE

 

 

12.1.6.6

Replacements

 

 

 

Title to and risk of loss of any Aircraft, component, accessory, equipment or
part returned by the Buyer to the Seller will at all times remain with the
Buyer, except that:

 

 

 

 

 

 

(i)

when the Seller has possession of an Aircraft, component, accessory, equipment
or part to which the Buyer has title, the Seller will have such responsibility
therefor as is chargeable by law to a bailee for hire, but the Seller will not
be liable for loss of use, and

 

 

(ii)

title to and risk of loss of a returned component, accessory, equipment or part
will pass to the Seller upon shipment by the Seller to the Buyer of any item
furnished by the Seller to the Buyer as a replacement therefor.

 

 

 

 

 

Upon the Seller’s shipment to the Buyer of any replacement component, accessory,
equipment or part provided by the Seller pursuant to this Clause 12.1, title to
and risk of

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 37/167

 

--------------------------------------------------------------------------------


 

 

loss of such replacement component, accessory, equipment or part will pass to
the Buyer.

 

 

12.1.6.7

Rejection

 

 

 

The Seller will provide reasonable written substantiation in case of rejection
of a Warranty Claim. In such event the Buyer will refund to the Seller
reasonable inspection and test charges incurred in connection therewith.

 

 

12.1.6.8

Inspection

 

 

 

The Seller, at its own cost, will have the right to inspect the affected
Aircraft, documents and other records relating thereto in the event of any
Warranty Claim under this Clause 12.1.

 

 

12.1.7

In-house Warranty

 

 

12.1.7.1

Seller’s Authorization

 

 

 

The Seller hereby authorizes the Buyer to repair Warranted Parts (“In-house
Warranty”) subject to the terms of this Clause 12.1.7 and agrees to use all
reasonable efforts to ensure a prompt response and will not unreasonably
withhold authorization.

 

 

12.1.7.2

Conditions for Seller’s Authorization

 

 

 

The Buyer will be entitled to the benefits under this Clause 12.1.7. for repair
of Warranted Parts:

 

 

 

 

 

 

(a)

where the estimated cost of such repair is in excess of US Dollars [*]
(US$ [*]), the Buyer notifies the Seller Representative of its intention to
perform In-house Warranty Repairs before beginning any such repairs, such
notification to include sufficient detail regarding the defect, estimated labor
hours and material to allow the Seller to ascertain the reasonableness of the
estimate;

 

 

 

 

 

 

(b)

if adequate facilities and qualified personnel are available to the Buyer;

 

 

 

 

 

 

(c)

if such repairs are performed in accordance with the Seller’s Technical Data or
written instructions; and

 

 

 

 

 

 

(d)

if such repairs are performed only to the extent specified by the Seller, or, in
the absence of such specification, to the extent reasonably necessary to correct
the defect, in accordance with the standards set forth in Clause 12.1.10.

 

 

 

 

12.1.7.3

 Seller’s Rights

 

 

 

The Seller will have the right to require the return to the Seller of any
Warranted Part, or any part removed therefrom, which is claimed to be defective
if, in the judgment of the Seller, the nature of the claimed defect requires
technical investigation. Such return will be subject to the provisions of Clause
12.1.6.2. In addition, the Seller will have the right to have a Seller
Representative present during the disassembly, inspection and testing of any
Warranted Part claimed to be defective, subject to such presence being practical
and not unduly delaying the repair.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 38/167

 

--------------------------------------------------------------------------------


 

12.1.7.4

In-house Warranty Claim Substantiation

 

 

 

Claims for In-house Warranty credit will be filed within the time period set
forth in Clause 12.1.5 (ii) and will contain the same information as that
required for Warranty Claims under Clause 12.1.6.5 and in addition will include:

 

 

 

 

 

 

(a)

a report of technical findings with respect to the defect,

 

 

 

 

 

 

(b)

for parts required to remedy the defect:

 

 

 

 

- part numbers,

 

 

 

 

- serial numbers (if applicable),

 

 

 

 

- parts description,

 

 

 

 

- quantity of parts,

 

 

 

 

- unit price of parts,

 

 

 

 

- related Seller’s or third party’s invoices (if applicable),

 

 

 

 

- total price of parts,

 

 

 

 

 

 

(c)

detailed number of labor hours,

 

 

 

 

 

 

(d)

In-house Warranty Labor Rate,

 

 

 

 

 

 

(e)

total claim value.

 

 

 

 

12.1.7.5

Credit

 

 

 

The Buyer’s sole remedy and the Seller’s sole obligation and liability with
respect to In-house Warranty Claims will be the credit to the Buyer’s account of
an amount equal to the mutually agreed direct labor costs expended in performing
the repair of a Warranted Part and to the direct costs of materials incorporated
in said repair, determined as set forth below:

 

 

 

 

 

 

(a)

to determine direct labor costs, only man-hours spent on removal from the
Aircraft, disassembly, inspection, repair, reassembly, final inspection and test
of the Warranted Part and reinstallation thereof on the Aircraft will be
counted. Any man-hours required for maintenance work concurrently being carried
out on the Aircraft or the Warranted Part will not be included.

 

 

 

 

 

 

(b)

The manhours permissible above will be multiplied by a labor rate (“Inhouse
Warranty Labour Rate”) equal to either:

 

 

 

 

 

 

 

(i)

The Inhouse Warranty Rate applicable pursuant to any existing agreement between
the Seller and the Operator of the Aircraft in the event that such Operator
operates Airbus aircraft, or

 

 

 

 

 

 

 

 

(ii)

A labor rate to be agreed between the Buyer and the Seller and corresponding to
the Inhouse Warranty Labour Rate generally applicable to Operators of Airbus
aircraft in the region, in the event that the Operator of the Buyer’s Aircraft
is not an Airbus aircraft operator.

 

 

 

 

 

 

(c)

Direct material costs are determined by the prices at which the Buyer acquired
such material, excluding any parts and materials used for overhaul and as may be
furnished by the Seller at no charge.

 

 

 

 

12.1.7.6

Limitation

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 39/167

 

--------------------------------------------------------------------------------


 

 

The Buyer will in no event be credited for repair costs (including labor and
material) for any Warranted Part in excess of sixty-five per cent (65%) of the
Seller’s current catalogue price for a replacement of such defective Warranted
Part.

 

 

12.1.7.7

Scrapped Material

 

 

 

The Buyer will retain any defective Warranted Part beyond economic repair and
any defective part removed from a Warranted Part during repair for a period of
either one hundred twenty (120) days after the date of completion of the repair
or sixty (60) days after submission of a claim for In-house Warranty credit
relating thereto, whichever is longer. Such parts will be returned to the Seller
within thirty (30) days of receipt of the Seller’s request to that effect.

 

 

 

Notwithstanding the foregoing, the Buyer may scrap any such defective parts,
which are beyond economic repair and not required for technical evaluation
locally, with the agreement of the Seller Representative(s).

 

 

 

Scrapped Warranted Parts will be evidenced by a record of scrapped material
certified by an authorized representative of the Buyer and will be kept in the
Buyer’s file for at least the duration of the applicable Warranty Period.

 

 

12.1.8

Standard Warranty in case of Pooling or Parts Leasing Arrangements

 

 

 

Without prejudice to Clause 21.1, the warranties provided for in this Clause
12.1 for any Warranted Part will accrue to the benefit of any airline in revenue
service, other than the Buyer, if the Warranted Part enters into the possession
of any such airline as a result of a pooling or parts leasing arrangement
between such airline and the Buyer, in accordance with the terms and subject to
the limitations and exclusions of the foregoing warranties and to the extent
permitted by any applicable law or regulations.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 40/167

 

--------------------------------------------------------------------------------


 

12.1.9

Warranty for Corrected, Replaced or Repaired Warranted Parts

 

 

 

Whenever any Warranted Part, which contains a defect for which the Seller is
liable under Clause 12.1, has been corrected, replaced or repaired pursuant to
the terms of this Clause 12.1, the period of the Seller’s warranty with respect
to such corrected, repaired or replaced Warranted Part, whichever the case may
be, will be the remaining portion of the original warranty in respect of such
corrected, repaired or replaced Warranted Part.

 

 

 

If a defect is attributable to a defective repair or replacement by the Buyer, a
Warranty Claim with respect to such defect will be rejected, notwithstanding any
subsequent correction or repair, and will immediately terminate the remaining
warranties under this Clause 12.1 in respect of the affected Warranted Part.

 

 

12.1.10

Accepted Industry Standard Practices Normal Wear and Tear

 

 

 

The Buyer’s rights under this Clause 12.1 are subject to the Aircraft and each
component, equipment, accessory and part thereof being maintained, overhauled,
repaired and operated in accordance with accepted industry standard practices
and in accordance with the Seller’s recommended written instructions, all
Technical Data and any other instructions issued by the Seller, the Suppliers
and the Propulsion Systems Manufacturer and all applicable rules, regulations
and directives of the relevant Aviation Authorities.

 

 

 

The Seller’s liability under this Clause 12.1 will not extend to normal wear and
tear nor to:

 

 

 

 

 

 

(i)

any Aircraft or component, equipment, accessory or part thereof, which has been
repaired, altered or modified after Delivery, except by the Seller or in a
manner approved by the Seller;

 

 

 

 

 

 

(ii)

any Aircraft or component, equipment, accessory or part thereof, which has been
operated in a damaged state, except in a manner approved by the Seller;

 

 

 

 

 

 

(iii)

any component, equipment, accessory and part from which the trademark, trade
name, name, part or serial number or other identification marks have been
removed.

 

 

 

 

12.1.11

Limitation of liability

 

 

 

THE SELLER WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY THE SELLER
AGAINST, ANY CLAIMS FROM ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT,
NONCONFORMITY OR PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
REPAIR OF ANY WARRANTED PART UNDERTAKEN BY THE BUYER UNDER CLAUSE 12.1.7 OR ANY
OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12, WHETHER SUCH CLAIM
IS ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED,
ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER OR THE SELLER.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 41/167

 

--------------------------------------------------------------------------------


 

12.2

Seller Service Life Policy

 

 

12.2.1

In addition to the warranties set forth in Clause 12.1, the Seller further
agrees that should a Failure occur in any Item (as these terms are defined
herebelow) then, subject to the general conditions and limitations set forth in
Clause 12.2.4, the provisions of this Clause 12.2 will apply.

 

 

 

For the purposes of this Clause 12.2:

 

 

 

 

 

 

(i)

“Item” means any of the Seller components, equipment, accessories or parts
listed in Exhibit F that are installed on an Aircraft upon Delivery during the
period of effectiveness of the Service Life Policy specified in Clause 12.2.2.

 

 

 

 

 

 

(ii)

“Failure” means any breakage of, or defect in, an Item that materially impairs
the utility or safety of the Item, provided that (a) any such breakage of, or
defect in, such Item did not result from any breakage or defect in any other
Aircraft part or component or from any other extrinsic force and (b) has
occurred or can reasonably be expected to occur on a repetitive or fleetwide
basis.

 

 

 

 

 

The Seller’s obligations under this Clause 12.2.1 are referred to as the
“Service Life Policy.”

 

 

12.2.2

Periods and Seller’s Undertakings

 

 

 

Subject to the general conditions and limitations set forth in Clause 12.2.4.1,
the Seller agrees that if a Failure occurs in an Item before the Aircraft in
which such Item was originally installed has completed [*] flying hours or [*]
flight cycles or within [*] years after the Delivery of said Aircraft, whichever
occurs first , the Seller will, at its discretion and as promptly as practicable
and with the Seller’s financial participation as hereinafter provided, either :

 

 

 

- design and furnish to the Buyer a correction for such Item with a Failure and
provide any parts required for such correction (including Seller designed
standard parts but excluding industry standard parts), or

 

 

 

- replace such Item.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 42/167

 

--------------------------------------------------------------------------------


 

12.2.3

Seller’s Participation in the Costs

 

 

 

Subject to the general conditions and limitations set forth in Clause 12.2.4,
any part or Item that the Seller is required to furnish to the Buyer under this
Service Life Policy in connection with the correction or replacement of an Item
will be furnished to the Buyer at the Seller’s then current sales price
therefore, less the Seller’s financial participation determined in accordance
with the following formula:

 

 

 

P = [*]

 

 

 

where :

 

 

 

P :financial participation of the Seller,

 

 

 

C :Seller’s then current sales prices for the required Item or

 

Seller designed parts,

 

 

 

 

(i)

T : total flying time in hours of the Aircraft in which the Item subject to a
Failure was originally installed,

 

 

 

and,

 

 

 

N : [*] hours,

 

 

 

or,

 

 

 

 

 

 

(ii)

T : total number of flight cycles which have been accumulated by the Aircraft in
which the Item subject to a Failure was originally installed,

 

 

 

and,

 

 

 

N : [*] flight cycles,

 

 

 

or,

 

 

 

 

 

 

(iii)

T : total time in months since Delivery of the

 

 

 

Aircraft in which the Item subject to a Failure was originally installed,

 

 

 

and,

 

 

 

N : [*] months,

 

 

 

 

 

whichever of the foregoing clauses (i), (ii) or (iii) yields the lowest ratio of
:

 

 

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 43/167

 

--------------------------------------------------------------------------------


 

12.2.4

General Conditions and Limitations

 

 

12.2.4.1

The undertakings set forth in this Clause 12.2 will be valid after the period of
the Seller’s warranty applicable to an Item under Clause 12.1.

 

 

12.2.4.2

The Buyer’s remedies and the Seller’s obligations and liabilities under this
Service Life Policy are subject to the prior compliance by the Buyer with the
following conditions:

 

 

 

 

(i)

the Buyer will maintain log books and other historical records with respect to
each Item, adequate to enable the Seller to determine whether the alleged
Failure is covered by this Service Life Policy and, if so, to define the portion
of the costs to be borne by the Seller in accordance with Clause 12.2.3;

 

 

 

 

 

 

(ii)

the Buyer will keep the Seller informed of any significant incidents relating to
an Aircraft, howsoever occurring or recorded;

 

 

 

 

 

 

(iii)

the Buyer will comply with the conditions of Clause 12.1.10;

 

 

 

 

 

 

(iv)

the Buyer will implement specific structural inspection programs for monitoring
purposes as may be established from time to time by the Seller. Such programs
will be as compatible as possible with the Buyer’s operational requirements and
will be carried out at the Buyer’s expense. Reports relating thereto will be
regularly furnished to the Seller;

 

 

 

 

 

 

(v)

the Buyer will report in writing any breakage or defect in a Item in writing to
the Seller within sixty (60) days after such breakage or defect in an Item
becomes apparent, whether or not said breakage or defect can reasonably be
expected to occur in any other aircraft, and the Buyer will have provided to the
Seller sufficient detail on the breakage or defect to enable the Seller to
determine whether said breakage or defect is subject to this Service Life
Policy.

 

 

 

 

12.2.4.3

Except as otherwise provided for in this Clause 12.2, any claim under this
Service Life Policy will be administered as provided for in, and will be subject
to the terms and conditions of, Clause 12.1.6.

 

 

12.2.4.4

In the event of the Seller having issued a modification applicable to an
Aircraft, the purpose of which is to avoid a Failure, the Seller may elect to
supply the necessary modification kit free of charge or under a pro rata formula
established by the Seller. If such a kit is so offered to the Buyer, then, to
the extent of such Failure and any Failures that could ensue therefrom, the
validity of the Seller’s commitment under this Clause 12.2 will be subject to
the Buyer incorporating such modification in the relevant Aircraft, as
promulgated by the Seller and in accordance with the Seller’s instructions,
within a reasonable time.

 

 

12.2.4.5

THIS SERVICE LIFE POLICY IS NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR AN
AGREEMENT TO MODIFY ANY AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW
DEVELOPMENTS OCCURRING IN THE STATE OF AIRFRAME DESIGN AND MANUFACTURING ART.

 

 

 

THE SELLER’S OBLIGATION HEREUNDER IS TO FURNISH ONLY THOSE CORRECTIONS TO THE
ITEMS OR PROVIDE REPLACEMENTS THEREFOR AS PROVIDED FOR IN THIS CLAUSE 12.2.

 

 

 

THE BUYER’S SOLE REMEDY AND RELIEF FOR THE NON-PERFORMANCE OF ANY OBLIGATION OR
LIABILITY OF THE SELLER ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY
WILL BE IN THE FORM OF A CREDIT FOR GOODS (NOT TO INCLUDE “AIRCRAFT” OR
AIRCRAFT)) AND/OR SERVICES,

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 44/167

 

--------------------------------------------------------------------------------


 

 

LIMITED TO THE AMOUNT THE BUYER REASONABLY EXPENDS IN PROCURING A CORRECTION OR
REPLACEMENT FOR ANY ITEM THAT IS THE SUBJECT OF A FAILURE COVERED BY THIS
SERVICE LIFE POLICY AND TO WHICH SUCH NON-PERFORMANCE IS RELATED.

 

 

 

THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL CLAIMS TO ANY FURTHER
DAMAGES, DIRECT, INCIDENTAL OR CONSEQUENTIAL, INCLUDING LOSS OF PROFITS AND ALL
OTHER RIGHTS, CLAIMS AND REMEDIES, ARISING UNDER OR BY VIRTUE OF THIS SERVICE
LIFE POLICY.

 

 

 

 

12.3

Supplier Warranties and Service Life Policies

 

 

 

Prior to the Delivery of the first Aircraft, the Seller will provide the Buyer
with such warranties and service life policies that the Seller has obtained
pursuant to the Supplier Product Support Agreements.

 

 

12.3.1

Definitions

 

 

12.3.1.1

“Supplier” means any supplier of Supplier Parts.

 

 

12.3.1.2

“Supplier Part” means any component, equipment, accessory or part that is
installed in an Aircraft at the time of Delivery and for which there exists a
Supplier Product Support Agreement. For the sake of clarification, Supplier
Parts do not include the Propulsion Systems, Buyer Furnished Equipment or other
equipment selected by the Buyer to be supplied by suppliers with whom the Seller
has no existing enforceable warranty agreements.

 

 

12.3.1.3

“Supplier Product Support Agreement” means an agreement between the Seller and a
Supplier containing enforceable and transferable warranties and, in the case of
landing gear suppliers, service life policies for selected structural landing
gear elements.

 

 

12.3.2

Supplier’s Default

 

 

12.3.2.1

If any Supplier, under any standard warranty contained in a Supplier Product
Support Agreement, defaults in the performance of any material obligation with
respect thereto and the Buyer submits to the Seller timely and reasonable
evidence that such default has occurred, then Clause 12.1 will apply to the
extent the same would have been applicable had such Supplier Part been a
Warranted Part, except that the Supplier’s warranty period as indicated in the
Supplier Product Support Agreement will apply.

 

 

12.3.2.2

If any Supplier, under any Supplier service life policy referred to in Clause
12.3.1, defaults in the performance of any material obligation with respect
thereto and the Buyer submits to the Seller reasonable and timely evidence that
such default has occurred, then Clause 12.2 will apply to the extent the same
would have been applicable had such Supplier item been listed in Exhibit F,
Seller Service Life Policy, except that the Supplier’s service life policy
period as indicated in the Supplier Product Support Agreement will apply.

 

 

12.3.2.3

At the Seller’s request, the Buyer will assign to the Seller, and the Seller
will be subrogated to, all of the Buyer’s rights against the relevant Supplier
with respect to and arising by reason of such default and the Buyer will provide
reasonable assistance to enable the Seller to enforce the rights so assigned.

 

 

 

 

12.4

Interface Commitment

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 45/167

 

--------------------------------------------------------------------------------


 

12.4.1

Interface Problem

 

 

 

If the Buyer experiences any technical problem in the operation of an Aircraft
or its systems due to a malfunction, the cause of which, after due and
reasonable investigation, is not readily identifiable by the Buyer but which the
Buyer reasonably believes to be attributable to the design characteristics of
one or more components of the Aircraft (an “Interface Problem”), the Seller
will, if so requested by the Buyer, and without additional charge to the Buyer
except for transportation of the Seller’s or its designee’s personnel to the
Buyer’s facilities, promptly conduct or have conducted an investigation and
analysis of such problem to determine, if possible, the cause or causes of the
problem and to recommend such corrective action as may be feasible. The Buyer
will furnish to the Seller all data and information in the Buyer’s possession
relevant to the Interface Problem and will cooperate with the Seller in the
conduct of the Seller’s investigations and such tests as may be required.

 

 

 

At the conclusion of such investigation, the Seller will promptly advise the
Buyer in writing of the Seller’s opinion as to the cause or causes of the
Interface Problem and the Seller’s recommendations as to corrective action.

 

 

12.4.2

Seller’s Responsibility

 

 

 

If the Seller determines that the Interface Problem is primarily attributable to
the design of a Warranted Part, the Seller will, if so requested by the Buyer
and pursuant to the terms and conditions of Clause 12.1, correct the design of
such Warranted Part to the extent of the Seller’s obligation as defined in
Clause 12.1.

 

 

12.4.3

Supplier’s Responsibility

 

 

 

If the Seller determines that the Interface Problem is primarily attributable to
the design of any Supplier Part, the Seller will, if so requested by the Buyer,
reasonably assist the Buyer in processing any warranty claim the Buyer may have
against the Supplier.

 

 

12.4.4

Joint Responsibility

 

 

 

If the Seller determines that the Interface Problem is attributable partially to
the design of a Warranted Part and partially to the design of any Supplier Part,
the Seller will, if so requested by the Buyer, seek a solution to the Interface
Problem through cooperative efforts of the Seller and any Supplier involved.

 

 

 

The Seller will promptly advise the Buyer of such corrective action as may be
proposed by the Seller and any such Supplier. Such proposal will be consistent
with any then existing obligations of the Seller hereunder and of any such
Supplier towards the Buyer. Such corrective action, unless reasonably rejected
by the Buyer, will constitute full satisfaction of any claim the Buyer may have
against either the Seller or any such Supplier with respect to such Interface
Problem.

 

 

12.4.5

General

 

 

12.4.5.1

All requests under this Clause 12.4 will be directed to both the Seller and the
affected Supplier.

 

 

12.4.5.2

Except as specifically set forth in this Clause 12.4, this Clause 12.4 will not
be deemed to impose on the Seller any obligations not expressly set forth
elsewhere in this Agreement.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 46/167

 

--------------------------------------------------------------------------------


 

12.4.5.3

All reports, recommendations, data and other documents furnished by the Seller
to the Buyer pursuant to this Clause 12.4 will be deemed to be delivered under
this Agreement and will be subject to the terms, covenants and conditions set
forth in this Clause 12 and in Clause 22.10.

 

 

12.5

Waiver, Release and Renunciation

 

 

 

THIS CLAUSE 12 SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE
BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS
AGREEMENT.

 

 

 

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS AND SERVICES SUPPLIED UNDER
THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR
IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY
NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

 

 

 

 

 

(1)

ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;

 

 

 

 

 

 

(2)

ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;

 

 

 

 

 

 

(3)

ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;

 

 

 

 

 

 

(4)

ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT
LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

 

 

 

 

 

 

(5)

ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;

 

 

 

 

 

 

(6)

ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY
ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;

 

 

 

 

 

 

(7)

ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

 

 

 

 

 

 

 

(a)

LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR
PART PROVIDED UNDER THIS AGREEMENT;

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 47/167

 

--------------------------------------------------------------------------------


 

 

 

 

(b)

LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY
OR PART PROVIDED UNDER THIS AGREEMENT;

 

 

 

 

 

 

 

 

(c)

LOSS OF PROFITS AND/OR REVENUES;

 

 

 

 

 

 

 

 

(d)

ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

 

 

 

 

 

 

THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
CLAUSE 12 WILL REMAIN IN FULL FORCE AND EFFECT.

 

 

 

FOR THE PURPOSES OF THIS CLAUSE 12.5, “SELLER” WILL BE UNDERSTOOD TO INCLUDE THE
SELLER, ANY OF IT SUPPLIERS AND SUB CONTRACTORS, ITS AFFILIATES AND ANY OF THEIR
RESPECTIVES INSURERS.

 

 

12.6

Duplicate Remedies

 

 

 

The remedies provided to the Buyer under Clause 12.1 and Clause 12.2 as to any
defect in respect of the Aircraft or any part thereof are mutually exclusive and
not cumulative. The Buyer will be entitled to the remedy that provides the
maximum benefit to it, as the Buyer may elect, pursuant to the terms and
conditions of this Clause 12 for any particular defect for which remedies are
provided under this Clause 12; provided, however, that the Buyer will not be
entitled to elect a remedy under both Clause 12.1 and Clause 12.2 for the same
defect. The Buyer’s rights and remedies herein for the nonperformance of any
obligations or liabilities of the Seller arising under these warranties will be
in monetary damages limited to the amount the Buyer expends in procuring a
correction or replacement for any covered part subject to a defect or
nonperformance covered by this Clause 12, and the Buyer will not have any right
to require specific performance by the Seller.

 

 

12.7

Negotiated Agreement

 

 

 

The Buyer specifically recognizes that:

 

 

 

 

 

 

(i)

the Specification has been agreed upon after careful consideration by the Buyer
using its judgment as a professional operator of, and maintenance provider with
respect to, aircraft used in public transportation and as such is a professional
within the same industry as the Seller;

 

 

 

 

 

 

(ii)

this Agreement, and in particular this Clause 12, has been the subject of
discussion and negotiation and is fully understood by the Buyer; and

 

 

 

 

 

 

(iii)

the price of the Aircraft and the other mutual agreements of the Buyer set forth
in this Agreement were arrived at in consideration of, inter alia, the
provisions of this Clause 12, specifically including the waiver, release and
renunciation by the Buyer set forth in Clause 12.5.

 

 

 

 

 

 

 

 

12.8

Transferability

 

 

 

Notwithstanding the provisions of Clause 12.1.8 hereof and without prejudice to
Clause 21.1, the Buyer’s rights under this Clause 12 will not be assigned, sold,
transferred,

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 48/167

 

--------------------------------------------------------------------------------


 

 

novated or otherwise alienated by operation of law or otherwise, without the
Seller’s prior written consent thereto.

 

 

 

Any unauthorized assignment, sale, transfer, novation or other alienation of the
Buyer’s rights under this Clause 12 will, as to the particular Aircraft
involved, immediately void this Clause 12 in its entirety.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 49/167

 

--------------------------------------------------------------------------------


 

13

PATENT AND COPYRIGHT INDEMNITY

 

 

13.1

Indemnity

 

 

13.1.1

Subject to the provisions of Clause 13.2.3, the Seller will indemnify the Buyer
from and against any damages, costs and expenses including legal costs
(excluding damages, costs, expenses, loss of profits and other liabilities in
respect of or resulting from loss of use of the Aircraft) resulting from any
infringement or claim of infringement by the Airframe (or any part or software
installed therein at Delivery) of:

 

 

 

 

(i)

any British, French, German, Spanish or U.S. patent;

 

 

 

 

 

 

and

 

 

 

 

 

 

(ii)

any patent issued under the laws of any other country in which the Buyer may
lawfully operate the Aircraft, provided that :

 

 

 

 

 

 

 

(1) from the time of design of such Airframe, accessory, equipment, part or
software and until infringement claims are resolved, such country and the flag
country of the Aircraft are each a party to the Chicago Convention on
International Civil Aviation of December 7, 1944, and are each fully entitled to
all benefits of Article 27 thereof,

 

 

 

 

 

 

 

or in the alternative,

 

 

 

 

 

 

 

(2) from such time of design and until infringement claims are resolved, such
country and the flag country of the Aircraft are each a party to the
International Convention for the Protection of Industrial Property of March 20,
1883 (“Paris Convention”);

 

 

 

 

 

 

and

 

 

 

 

 

 

(iii)

in respect of computer software installed on the Aircraft, any copyright,
provided that the Seller’s obligation to indemnify will be limited to
infringements in countries which, at the time of infringement, are members of
The Berne Union and recognize computer software as a “work” under the Berne
Convention.

 

 

 

 

13.1.2

Clause 13.1.1 will not apply to

 

 

 

 

 

 

(i)

Buyer Furnished Equipment or Propulsion Systems; or

 

 

 

 

 

 

(ii)

parts not the subject of a Supplier Product Support Agreement ; or

 

 

 

 

 

 

(iii)

software not created by or specifically for the Seller.

 

 

 

 

13.1.3

If the Buyer, due to circumstances contemplated in Clause 13.1.1, is prevented
from using the Aircraft (whether by a valid judgement of a court of competent
jurisdiction or by a settlement arrived at between claimant, Seller and Buyer),
the Seller will at its expense and discretion either:

 

 

 

 

 

 

(i)

procure for the Buyer the right to use the affected Airframe, part or software
free of charge to the Buyer; or

 

 

 

 

 

 

(ii)

replace the infringing part or software as soon as possible with a
non-infringing substitute complying in all other respects with the requirements
of this Agreement.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 50/167

 

--------------------------------------------------------------------------------


 

13.2

Administration of Patent and Copyright Indemnity Claims

 

 

13.2.1

If the Buyer receives a written claim or a suit is threatened or commenced
against the Buyer for infringement of a patent or copyright referred to in
Clause 13.1, the Buyer will:

 

 

 

 

(i)

forthwith notify the Seller, giving particulars thereof;

 

 

 

 

 

 

(ii)

furnish to the Seller all data, papers and records within the Buyer’s control or
possession relating to such patent or claim;

 

 

 

 

 

 

(iii)

refrain from admitting any liability or making any payment or assuming any
expenses, damages, costs or royalties or otherwise acting in a manner
prejudicial to the defense or denial of such suit or claim, it being agreed that
nothing in this sub-Clause 13.2.1 (iii) will prevent the Buyer from paying such
sums as may be required in order to obtain the release of the Aircraft, provided
such payment is accompanied by a denial of liability and is made without
prejudice;

 

 

 

 

 

 

(iv)

fully co-operate with, and render all such assistance to, the Seller as may be
pertinent to the defence or denial of the suit or claim;

 

 

 

 

 

 

(v)

act in such a way as to mitigate damages and / or to reduce the amount of
royalties which may be payable, and act to minimize costs and expenses.

 

 

 

 

13.2.2

The Seller will be entitled either in its own name or on behalf of the Buyer to
conduct negotiations with the party or parties alleging infringement and may
assume and conduct the defence or settlement of any suit or claim in the manner
which, in the Seller’s opinion, it deems proper.

 

 

13.2.3

The Seller’s liability hereunder will be conditioned upon the strict and timely
compliance by the Buyer with the terms of this Clause 13 and is in lieu of any
other liability to the Buyer, whether express or implied which the Seller might
incur at law as a result of any infringement or claim of infringement of any
patent or copyright.

 

 

 

THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES OF
THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES, WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER AND RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO LOSS OF USE OR REVENUE OR
CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY ACTUAL OR ALLEGED PATENT
INFRINGEMENT OR THE LIKE BY ANY AIRFRAME, PART OR SOFTWARE INSTALLED THEREIN AT
DELIVERY, OR THE USE OR SALE THEREOF, PROVIDED THAT, IN THE EVENT THAT ANY OF
THE AFORESAID PROVISIONS SHOULD FOR ANY REASON BE HELD UNLAWFUL OR OTHERWISE
INEFFECTIVE, THE REMAINDER OF THIS CLAUSE WILL REMAIN IN FULL FORCE AND EFFECT.
THIS INDEMNITY AGAINST PATENT AND COPYRIGHT INFRINGEMENTS WILL NOT BE EXTENDED,
ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE
BUYER.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 51/167

 

--------------------------------------------------------------------------------


 

14

TECHNICAL DATA AND SOFTWARE SERVICES

 

 

14.1

Scope

 

 

 

This Clause 14 covers the terms and conditions for the supply of technical data
(“hereinafter “Technical Data”) and software services described hereunder
(hereinafter “Software Services”) to support the Aircraft operation.

 

 

14.1.1

The Technical Data will be supplied in the English language using the
aeronautical terminology in common use.

 

 

14.1.2

Range, form, type, format, quantity and delivery schedule of the Technical Data
to be provided under this Agreement are outlined in Exhibit G hereto.

 

 

14.2

Aircraft Identification for Technical Data

 

 

14.2.1

For those Technical Data that are customized to the Buyer’s Aircraft, the Buyer
agrees to the allocation of fleet serial numbers (“Fleet Serial Numbers”) in the
form of block of numbers selected in the range from 001 to 999.

 

 

14.2.2

The sequence will not be interrupted unless two (2) different Propulsion Systems
or two (2) different models of Aircraft are selected.

 

 

14.2.3

The Buyer will indicate to the Seller the Fleet Serial Number allocated to each
Aircraft corresponding to the delivery schedule set forth in Clause 9.1 no later
than twelve (12) months before the Scheduled Delivery Month of the first
Aircraft. Neither the designation of such Fleet Serial Numbers nor the
subsequent allocation of the Fleet Serial Numbers to Manufacturer Serial Numbers
for the purpose of producing certain customized Technical Data will constitute
any property, insurable or other interest of the Buyer in any Aircraft prior to
the Delivery of such Aircraft as provided for in this Agreement.

 

 

 

The customized Technical Data that are affected thereby are the following:

 

 

 

- Aircraft Maintenance Manual,

 

- Illustrated Parts Catalogue,

 

- Trouble Shooting Manual,

 

- Aircraft Wiring Manual,

 

- Aircraft Schematics Manual,

 

- Aircraft Wiring Lists.

 

 

 

 

14.3

Integration of Equipment Data

 

 

14.3.1

Supplier Equipment

 

 

 

Information, including revisions, relating to Supplier equipment that is
installed on the Aircraft at Delivery, or through Airbus Service Bulletins
thereafter, will be introduced into the customized Technical Data to the extent
necessary for the comprehension of the affected systems, at no additional charge
to the Buyer.

 

 

14.3.2

Buyer Furnished Equipment

 

 

14.3.2.1

The Seller shall introduce Buyer Furnished Equipment data for Buyer Furnished
Equipment that is installed on the Aircraft by the Seller (hereinafter “BFE
Data”) into the customized Technical Data, at no additional charge to the Buyer
for the initial issue of the Technical Data provided at or before Delivery of
the first Aircraft, provided such BFE

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 52/167

 

--------------------------------------------------------------------------------


 

 

Data is provided in accordance with the conditions set forth in Clauses 14.3.2.2
through 14.3.2.6.

 

 

14.3.2.2

The Buyer will cause the BFE supplier to supply the BFE Data to the Seller at
least six (6) months prior to the Scheduled Delivery Month of the first
Aircraft.

 

 

14.3.2.3

The BFE Data will be supplied in English and will be established in compliance
with the then applicable revision of ATA iSpecification 2200 (iSpec
2200), Information Standards for Aviation Maintenance.

 

 

14.3.2.4

The Buyer and the Seller will agree on the requirements for the provision to the
Seller of BFE Data for “on-aircraft maintenance”, such as but not limited to
timeframe, media and format in which the BFE Data will be supplied to the
Seller, in order to manage the BFE Data integration process in an efficient,
expeditious and economic manner.

 

 

14.3.2.5

The BFE Data will be delivered in digital format (SGML) and/or in Portable
Document Format (PDF), as agreed between the Buyer and the Seller.

 

 

14.3.2.6

All costs related to the delivery to the Seller of the applicable BFE Data will
be borne by the Buyer.

 

 

14.4

Supply

 

 

14.4.1

Technical Data will be supplied on-line and/or off-line, as set forth in
Exhibit G hereto.

 

 

14.4.2

The Buyer will not receive any credit or compensation for any unused or only
partially used Technical Data supplied pursuant to this Clause 14.

 

 

14.4.3

Delivery

 

 

14.4.3.1

For Technical Data provided off-line, such Technical Data and corresponding
revisions will be sent to up to two (2) addresses as indicated by the Buyer.

 

 

14.4.3.2

Technical Data provided off-line shall be delivered by the Seller at the Buyer’s
named place of destination under DAP conditions. The term Delivered At Place
(DAP) is defined in the Incoterms 2010 publication issued by the International
Chamber of Commerce.

 

 

14.4.3.3

The Technical Data will be delivered according to a mutually agreed schedule to
correspond with the Deliveries of Aircraft. The Buyer will provide no less than
sixty (60) days notice when requesting a change to such delivery schedule.

 

 

14.4.4

It will be the responsibility of the Buyer to coordinate and satisfy local
Aviation Authorities’ requirements with respect to Technical Data. Reasonable
quantities of such Technical Data will be supplied by the Seller at no charge to
the Buyer at the Buyer’s named place of destination.

 

 

 

Notwithstanding the foregoing, and in agreement with the relevant Aviation
Authorities, preference will be given to the on-line access to such Buyer’s
Technical Data through the Airbus customer portal “AirbusWorld”.

 

 

14.5

Revision Service

 

 

 

For each firmly ordered Aircraft covered under this Agreement, revision service
for the Technical Data will be provided on a free of charge basis for a period
of three years after Delivery of such Aircraft (each a “Revision Service
Period”).

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 53/167

 

--------------------------------------------------------------------------------


 

 

Thereafter revision service will be provided in accordance with the terms and
conditions set forth in the Seller’s then current Customer Services Catalog.

 

 

14.6

Service Bulletins (SB) Incorporation

 

 

 

During Revision Service Period and upon the Buyer’s request, Seller Service
Bulletin information will be incorporated into the Technical Data, provided that
the Buyer notifies the Seller through the relevant AirbusWorld on-line Service
Bulletin Reporting application that it intends to accomplish such Service
Bulletin. The split effectivity for the corresponding Service Bulletin will
remain in the Technical Data until notification from the Buyer that embodiment
has been completed on all of the Buyer’s Aircraft. The foregoing is applicable
for Technical Data relating to maintenance only. For operational Technical Data
either the pre or post Service Bulletin status will be shown.

 

 

14.7

Technical Data Familiarization

 

 

 

Upon request by the Buyer, the Seller will provide up to one (1) week of
Technical Data familiarization training at the Seller’s or the Buyer’s
facilities. The basic familiarization course is tailored for maintenance and
engineering personnel.

 

 

14.8

Customer Originated Changes (COC)

 

 

 

If the Buyer wishes to introduce Buyer originated data (hereinafter “COC Data”)
into any of the customized Technical Data that are identified as eligible for
such incorporation in the Seller’s then current Customer Services Catalog, the
Buyer will notify the Seller of such intention.

 

 

 

The incorporation of any COC Data will be performed under the methods and tools
for achieving such introduction and the conditions specified in the Seller’s
then current Customer Services Catalog.

 

 

14.9

AirN@v Family products

 

 

14.9.1

The Technical Data listed herebelow are provided on DVD and include integrated
software (hereinafter together referred to as “AirN@v Family”).

 

 

14.9.2

The AirN@v Family covers several Technical Data domains, reflected by the
following AirN@v Family products:

 

 

 

- AirN@v / Maintenance,

 

- AirN@v / Planning,

 

- AirN@v / Repair,

 

- AirN@v / Workshop,

 

- AirN@v / Associated Data,

 

- AirN@v / Engineering.

 

 

14.9.3

Further details on the Technical Data included in such products are set forth in
Exhibit “G”.

 

 

14.9.4

The licensing conditions for the use of AirN@v Family integrated software will
be as set forth in Part 1 of Exhibit I to the Agreement, “End-User License
Agreement for Airbus Software”.

 

 

14.9.5

The revision service and the license to use AirN@v Family products will be
granted free of charge for the duration of the corresponding Revision Service
Period. At the end of such Revision Service Period, the yearly revision service
for AirN@v Family products

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 54/167

 

--------------------------------------------------------------------------------


 

 

and the associated license fee will be provided to the Buyer under the
commercial conditions set forth in the Seller’s then current Customer Services
Catalog.

 

 

14.10

On-Line Technical Data

 

 

14.10.1

The Technical Data defined in Exhibit “G” as being provided on-line will be made
available to the Buyer through the Airbus customer portal AirbusWorld
(“AirbusWorld”), as further described in Part 2 of Exhibit I to the Agreement.

 

 

14.10.2

Such provision will be at no cost for the duration of the corresponding Revision
Service Period.

 

 

14.10.3

Access to AirbusWorld will be subject to the “General Terms and Conditions of
Access to and Use of AirbusWorld” (hereinafter the “GTC”), as set forth in
Part 2 of Exhibit I to this Agreement.

 

 

14.10.4

The list of the Technical Data provided on-line may be extended from time to
time.

 

 

 

For any Technical Data which is or becomes available on-line, the Seller
reserves the right to suppress other formats for the concerned Technical Data.

 

 

14.10.5

Access to AirbusWorld will be granted free of charge for an unlimited number of
the Buyer’s users (including two (2) Buyer’s Administrators) for the Technical
Data related to the Aircraft delivered under this Agreement.

 

 

14.10.6

For the sake of clarification, it is hereby specified that Technical Data
accessed through AirbusWorld - which access will be covered by the terms and
conditions set forth in the GTC – will remain subject to the conditions of this
Clause 14.

 

 

 

In addition, should AirbusWorld provide access to Technical Data in software
format, the use of such software will be subject to the conditions of Part 1 of
Exhibit I to the Agreement.

 

 

14.11

Waiver, Release and Renunciation

 

 

 

The Seller warrants that the Technical Data are prepared in accordance with the
state of art at the date of their conception. Should any Technical Data prepared
by the Seller contain a non-conformity or defect, the sole and exclusive
liability of the Seller will be to take all reasonable and proper steps to
correct such Technical Data. Notwithstanding the above, no warranties of any
kind will be given for the Customer Originated Changes, as set forth in Clause
14.8.

 

 

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS DEFINED BELOW FOR
THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE BUYER SET FORTH IN THIS CLAUSE
14 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES
AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER
AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR
IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE, WITH RESPECT TO ANY
NON-CONFORMITY OR DEFECT OF ANY KIND, IN ANY TECHNICAL DATA OR SERVICES
DELIVERED UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

 

 

 

A.

ANY WARRANTY AGAINST HIDDEN DEFECTS;

 

 

 

 

 

 

B.

ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 55/167

 

--------------------------------------------------------------------------------


 

 

 

C.

ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OR TRADE;

 

 

 

 

 

 

D.

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER IN CONTRACT OR IN
TORT, WHETHER OR NOT ARISING FROM THE SELLER’S NEGLIGENCE, ACTUAL OR IMPUTED;
AND

 

 

 

 

 

 

E.

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR REMEDY FOR LOSS OF OR DAMAGE TO ANY
AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICES
DELIVERED UNDER THIS AGREEMENT, FOR LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY
OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES;

 

 

 

 

 

PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.

 

 

 

FOR THE PURPOSES OF THIS CLAUSE 14, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES AND ANY OF
THEIR RESPECTIVE INSURERS.

 

 

14.12

Proprietary Rights

 

 

14.12.1

All proprietary rights, including but not limited to patent, design and
copyrights, relating to Technical Data will remain with the Seller and/or its
Affiliates as the case may be.

 

 

 

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

 

14.12.2

Whenever this Agreement and/or any Technical Data provides for manufacturing by
the Buyer, the consent given by the Seller will not be construed as express or
implicit approval howsoever neither of the Buyer nor of the manufactured
products. The supply of the Technical Data will not be construed as any further
right for the Buyer to design or manufacture any Aircraft or part thereof or
spare part.

 

 

14.13

Performance Engineer’s Program

 

 

14.13.1

In addition to the Technical Data provided under Clause 14, the Seller will
provide to the Buyer Software Services, which will consist of the Performance
Engineer’s Programs (“PEP”) for the Aircraft type covered under this Agreement.
Such PEP is composed of software components and databases and its use is subject
to the license conditions set forth in Part 1 of Exhibit I to the Agreement
“End-User License Agreement for Airbus Software”.

 

 

14.13.2

Use of the PEP will be limited to one (1) copy to be used on the Buyer’s
computers for the purpose of computing performance engineering data. The PEP is
intended for use on ground only and will not be embarked on board the Aircraft.

 

 

14.13.3

The license to use the PEP and the revision service will be provided on a free
of charge basis for the duration of the corresponding Revision Service Period as
set forth in Clause 14.5.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 56/167

 

--------------------------------------------------------------------------------


 

14.13.4

At the end of such PEP Revision Service Period, the PEP will be provided to the
Buyer at the standard commercial conditions set forth in the Seller’s then
current Customer Services Catalog.

 

 

14.14

Future Developments

 

 

 

The Seller continuously monitors technological developments and applies them to
Technical Data, document and information systems’ functionalities, production
and methods of transmission.

 

 

 

The Seller will implement and the Buyer will accept such new developments, it
being understood that the Buyer will be informed in due time by the Seller of
such new developments and their application and of the date by which the same
will be implemented by the Seller.

 

 

14.15

Confidentiality

 

 

14.15.1

This Clause, the Technical Data, the Software Services and their content are
designated as confidential. All such Technical Data and Software Services are
provided to the Buyer for the sole use of the Buyer who undertakes not to
disclose the contents thereof to any third party without the prior written
consent of the Seller save as permitted therein or pursuant to any government or
legal requirement imposed upon the Buyer.

 

 

14.15.2

If the Seller authorizes the disclosure of this Clause or any Technical Data or
Software Services to third parties either under this Agreement or by an express
prior written authorization and specifically, where the Buyer intends to
designate a maintenance and repair organization or a third party to perform the
maintenance of the Aircraft or to perform data processing on its behalf (each a
“Third Party”), the Buyer will notify the Seller of such intention prior to any
disclosure of this Clause and/or the Technical Data and/or the Software Services
to such Third Party.

 

 

 

The Buyer hereby undertakes to cause such Third Party to agree to be bound by
the conditions and restrictions set forth in this Clause 14 with respect to the
disclosed Clause, Technical Data or Software Services and will in particular
cause such Third Party to enter into a confidentiality agreement with the Seller
and appropriate licensing conditions, and to commit to use the Technical Data
solely for the purpose of maintaining the Buyer’s Aircraft and the Software
Services exclusively for processing the Buyer’s data.

 

 

14.16

Transferability

 

 

 

The Buyer’s rights under this Clause 14 may not be assigned, sold, transferred,
novated or otherwise alienated by operation of law or otherwise, without the
Seller’s prior written consent.

 

Any transfer in violation of this Clause 14.16 will, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
14 and any and all other warranties that might arise under or be implied in law.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 57/167

 

--------------------------------------------------------------------------------


 

15

SELLER REPRESENTATIVE SERVICES

 

 

 

The Seller will provide at no charge to the Buyer the services described in this
Clause 15, at the Buyer’s main base or at other locations to be mutually agreed.

 

 

 

 

15.1

Customer Support Representative(s)

 

 

15.1.1

The Seller will provide free of charge to the Buyer the services of Seller
customer support representative(s), as defined in Appendix A to this Clause 15
(each a “Seller Representative”), at the Buyer’s main base or such other
locations as the parties may agree.

 

 

15.1.2

In providing the services as described hereabove, any Seller Representatives, or
any Seller employee(s) providing services to the Buyer hereunder, are deemed to
be acting in an advisory capacity only and at no time will they be deemed to be
acting as Buyer’s employees or agents, either directly or indirectly.

 

 

15.1.3

The Seller will provide to the Buyer an annual written accounting of the
consumed man-months and any remaining man-month balance from the allowance
defined in Appendix A to this Clause 15. Such accounting will be deemed final
and accepted by the Buyer unless the Seller receives written objection from the
Buyer within thirty (30) calendar days of receipt of such accounting.

 

 

15.1.4

In the event of a need for Aircraft On Ground (“AOG”) technical assistance after
the end of the assignment referred to in Appendix A to this Clause 15, the Buyer
will have non-exclusive access to:

 

 

 

 

 

 

(a)

AIRTAC (Airbus Technical AOG Center);

 

 

 

 

 

 

(b)

The Seller Representative network closest to the Buyer’s main base. A list of
contacts of the Seller Representatives closest to the Buyer’s main base will be
provided to the Buyer.

 

 

 

 

 

As a matter of reciprocity, the Buyer will authorize the Seller
Representative(s), during his/their assignment at the Buyer’s, to provide
similar assistance to another airline.

 

 

15.1.5

Should the Buyer request Seller Representative services exceeding the allocation
specified in Appendix A to this Clause 15, the Seller may provide such
additional services subject to terms and conditions to be mutually agreed.

 

 

15.1.6

The Seller will cause similar services to be provided by representatives of the
Propulsion Systems Manufacturer and Suppliers, when necessary and applicable.

 

 

15.2

Buyer’s Support

 

 

15.2.1

From the date of arrival of the first Seller Representative and for the duration
of the assignment, the Buyer will provide free of charge a suitable lockable
office, conveniently located with respect to the Buyer’s maintenance facilities,
with complete office furniture and equipment including telephone, internet,
email and facsimile connections for the sole use of the Seller
Representative(s). All related communication costs will be borne by the Seller
upon receipt by the Seller of all relevant justifications, however the Buyer
will not impose on the Seller any charges other than the direct cost of such
communications.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 58/167

 

--------------------------------------------------------------------------------


 

15.2.2

The Buyer will reimburse the Seller the costs for the initial and termination
assignment travel of the Seller Representatives of one (1) confirmed ticket,
Business Class, to and from their place of assignment and Toulouse, France.

 

 

15.2.3

The Buyer will also reimburse the Seller the costs for air transportation for
the annual vacation of the Seller Representatives to and from their place of
assignment and Toulouse, France.

 

 

15.2.4

Should the Buyer request any Seller Representative referred to in Clause 15.1
above to travel on business to a city other than his usual place of assignment,
the Buyer will be responsible for all related transportation costs and expenses.

 

 

15.2.5

Absence of an assigned Seller Representative during normal statutory vacation
periods are covered by the Seller Representatives in the same conditions as
those described in Clause 15.1.4 and as such are accounted against the total
allocation provided in Appendix A hereto.

 

 

15.2.6

The Buyer will assist the Seller in obtaining from the civil authorities of the
Buyer’s country those documents that are necessary to permit the Seller
Representative to live and work in the Buyer’s country. Failure of the Seller to
obtain the necessary documents will relieve the Seller of any obligation to the
Buyer under the provisions of Clause 15.1.

 

 

15.2.7

The Buyer will reimburse to the Seller charges, taxes, duties, imposts or levies
of any kind whatsoever, imposed by the authorities of the Buyer’s country upon:

 

 

 

 

-

the entry into or exit from the Buyer’s country of the Seller Representatives
and their families,

 

 

 

 

 

 

-

the entry into or the exit from the Buyer’s country of the Seller
Representatives and their families’ personal property,

 

 

 

 

 

 

-

the entry into or the exit from the Buyer’s country of the Seller’s property,
for the purpose of providing the Seller Representatives services.

 

 

 

 

15.3

Withdrawal of the Seller Representative

 

 

 

The Seller will have the right to withdraw its assigned Seller Representatives
as it sees fit if conditions arise, which are in the Seller’s opinion dangerous
to their safety or health or prevent them from fulfilling their contractual
tasks.

 

 

15.4

Indemnities

 

 

 

INDEMNIFICATION PROVISIONS APPLICABLE TO THIS CLAUSE 15 ARE SET FORTH IN CLAUSE
19.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 59/167

 

--------------------------------------------------------------------------------


 

APPENDIX A TO CLAUSE 15

 

 

SELLER REPRESENTATIVE ALLOCATION

 

 

 

The Seller Representative allocation provided to the Buyer pursuant to Clause
15.1 is defined hereunder.

 

 

1

The Seller will provide to the Buyer Seller Representative services at the
Buyer’s main base or at other locations to be mutually agreed for the fleet of
thirty-six (36) Aircraft shall be [*] man-months in aggregate. This allocation
shall be further assigned by the Buyer on a prorata basis to each of the Buyer’s
Operators. Once assigned, this service shall commence at or about the delivery
of the Aircraft.

 

 

2

For the sake of clarification, such Seller Representatives’ services will
include initial Aircraft Entry Into Service (EIS) assistance and sustaining
support services.

 

 

3

The number of the Seller Representatives assigned to the Buyer at any one time
will be mutually agreed, [*] Seller Representatives.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 60/167

 

--------------------------------------------------------------------------------


 

16

TRAINING SUPPORT AND SERVICES

 

 

16.1

General

 

 

16.1.1

This Clause 16 sets forth the terms and conditions for the supply of training
support and services for the Buyer’s personnel to support the Aircraft
operation.

 

 

16.1.2

The range, quantity and validity of training to be provided free of charge under
this Agreement are covered in Appendix A to this Clause 16.

 

 

16.1.3

Scheduling of training courses covered in Appendix A will be mutually agreed
during a training conference (the “Training Conference”) that will be held no
later than nine (9) months prior to Delivery of the first Aircraft.

 

 

16.2

Training Location

 

 

16.2.1

The Seller will provide training at its training center in Blagnac, France,
and/or in Hamburg, Germany, or will designate an affiliated training center in
Miami, U.S.A., or Beijing, China (individually a “Seller’s Training Center” and
collectively the “Seller’s Training Centers”).

 

 

16.2.2

If the unavailability of facilities or scheduling difficulties make training by
the Seller at any Seller’s Training Center impractical, the Seller will ensure
that the Buyer is provided with such training at another location designated by
the Seller.

 

 

16.2.3.1

Upon the Buyer’s request, the Seller may also provide certain training at a
location other than the Seller’s Training Centers, including one of the Buyer’s
bases, if and when practicable for the Seller, under terms and conditions to be
mutually agreed upon. In such event, all additional charges listed in Clauses
16.5.2 and 16.5.3 will be borne by the Buyer.

 

 

16.2.3.2

If the Buyer requests training at a location as indicated in Clause 16.2.3.1 and
requires such training to be an Airbus approved course, the Buyer undertakes
that the training facilities will be approved prior to the performance of such
training. The Buyer will, as necessary and in due time prior to the performance
of such training, provide access to the training facilities set forth in Clause
16.2.3.1 to the Seller’s and the competent Aviation Authority’s representatives
for approval of such facilities.

 

 

16.3

Training Courses

 

 

16.3.1

Training courses will be as described in the Seller’s customer services catalog
(the “Seller’s Customer Services Catalog”). The Seller’s Customer Services
Catalog also sets forth the minimum and maximum number of trainees per course.

 

All training requests or training course changes made outside of the frame of
the Training Conference will be submitted by the Buyer with a minimum of three
(3) months prior notice.

 

 

16.3.2

The following terms and conditions will apply to training performed by the
Seller:

 

 

 

 

(i)

Training courses will be the Seller’s standard courses as described in the
Seller’s Customer Services Catalog valid at the time of execution of the course.
The Seller will be responsible for all training course syllabi, training aids
and training equipment necessary for the organization of the training courses;
for the avoidance of doubt, for the purpose of performing training, such
training equipment does not include aircraft.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 61/167

 

--------------------------------------------------------------------------------


 

 

 

(ii)

The training equipment and the training curricula used for the training of
flight, cabin and maintenance personnel will not be fully customized but will be
configured in order to obtain the relevant Aviation Authority’s approval and to
support the Seller’s training programs.

 

 

 

 

 

 

(iii)

Training data and documentation for trainees receiving the training at the
Seller’s Training Centers will be provided free of charge. Training data and
documentation will be marked “FOR TRAINING ONLY” and as such are supplied for
the sole and express purpose of training; training data and documentation will
not be revised.

 

 

 

 

16.3.3

When the Seller’s training courses are provided by the Seller’s instructors
(individually an “Instructor” and collectively “Instructors”) the Seller will
deliver a Certificate of Recognition or a Certificate of Course Completion (each
a “Certificate”) or an attestation (an “Attestation”), as applicable, at the end
of any such training course. Any such Certificate or Attestation will not
represent authority or qualification by any Aviation Authority but may be
presented to such Aviation Authority in order to obtain relevant formal
qualification.

 

 

 

In the event of training courses being provided by a training provider selected
by the Seller as set forth in Clause 16.2.2, the Seller will cause such training
provider to deliver a Certificate or Attestation, which will not represent
authority or qualification by any Aviation Authority, but may be presented to
such Aviation Authority in order to obtain relevant formal qualification.

 

 

16.3.4.1

Should the Buyer wish to exchange any of the training courses provided under
Appendix A hereto, the Buyer will place a request for exchange to this effect
with the Seller. The Buyer may exchange, subject to the Seller’s confirmation,
the training allowances granted under Appendix A of the present Agreement as
follows:

 

 

 

 

(i)

flight operations training courses as listed under Article 1 of Appendix A
against any flight operations training courses described in the Seller’s
Customer Services Catalog current at the time of the Buyer’s request;

 

 

(ii)

maintenance training courses as listed under Article 3 of Appendix A against any
maintenance training courses described in the Seller’s Customer Services Catalog
current at the time of the Buyer’s request;

 

 

 

 

 

 

(iii)

should any one of the allowances granted thereunder (flight operations or
maintenance) have been fully drawn upon, the Buyer will be entitled to exchange
flight operations or maintenance training courses as needed against the
remaining allowances.

 

 

 

 

 

The exchange value will be based on the Seller’s “Training Course Exchange
Matrix” applicable at the time of the request for exchange and which will be
provided to the Buyer at such time.

 

 

 

It is understood that the above will apply to the extent that training
allowances granted under Appendix A remain in credit to the full extent
necessary to perform the exchange.

 

 

 

All requests to exchange training courses will be submitted by the Buyer with a
minimum of three (3) months prior notice. The requested training will be subject
to the Seller’s then existing planning constraints.

 

 

16.3.4.2

Should the Buyer use none or only part of the training to be provided pursuant
to this Clause 16, no compensation or credit of any nature will be provided.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 62/167

 

--------------------------------------------------------------------------------


 

16.3.5.1

Should the Buyer decide to cancel or reschedule, fully or partially, and
irrespective of the location of the training, a training course, a minimum
advance notification of at least sixty (60) calendar days prior to the relevant
training course start date is required.

 

 

16.3.5.2

If the notification occurs less than sixty (60) but more than forty five (45)
calendar days prior to such training, a cancellation fee corresponding to [*]
percent ([*] %) of such training will be, as applicable, either deducted from
the training allowance defined in Appendix A or invoiced at the Seller’s then
applicable price.

 

 

16.3.5.3

If the notification occurs less than forty five (45) calendar days prior to such
training, a cancellation fee corresponding to [*] percent ([*] %) of such
training will be, as applicable, either deducted from the training allowance
defined in Appendix A or invoiced at the Seller’s then applicable price.

 

 

16.3.5.4

All courses exchanged under Clause 16.3.4.1 will remain subject to the
provisions of this Clause 16.3.5.

 

 

16.4

Prerequisites and Conditions

 

 

16.4.1

Training will be conducted in English and all training aids used during such
training will be written in English using common aeronautical terminology.

 

 

16.4.2

The Buyer hereby acknowledges that all training courses conducted pursuant to
this Clause 16 are “Standard Transition Training Courses” and not “Ab Initio
Training Courses”.

 

 

16.4.3

Trainees will have the prerequisite knowledge and experience specified for each
course in the Seller’s Customer Services Catalog.

 

 

16.4.4.1

The Buyer will be responsible for the selection of the trainees and for any
liability with respect to the entry knowledge level of the trainees.

 

 

16.4.4.2

The Seller reserves the right to verify the trainees’ proficiency and previous
professional experience.

 

 

16.4.4.3

The Seller will provide to the Buyer during the Training Conference an “Airbus
Pre-Training Survey” for completion by the Buyer for each trainee.

 

 

 

The Buyer will provide the Seller with an attendance list of the trainees for
each course, with the validated qualification of each trainee, at the time of
reservation of the training course and in no event any later than sixty (60)
calendar days before the start of the training course. The Buyer will return
concurrently thereto the completed Airbus Pre-Training Survey, detailing the
trainees’ associated background. If the Seller determines through the Airbus
Pre-Training Survey that a trainee does not match the prerequisites set forth in
the Seller’s Customer Services Catalog, following consultation with the Buyer,
such trainee will be withdrawn from the program or directed through a relevant
entry level training (ELT) program, which will be at the Buyer’s expense.

 

 

16.4.4.4

If the Seller determines at any time during the training that a trainee lacks
the required level, following consultation with the Buyer, such trainee will be
withdrawn from the program or, upon the Buyer’s request, the Seller may be
consulted to direct the above mentioned trainee(s), if possible, through any
other required additional training, which will be at the Buyer’s expense.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 63/167

 

--------------------------------------------------------------------------------


 

16.4.5

The Seller will in no case warrant or otherwise be held liable for any trainee’s
performance as a result of any training provided.

 

 

 

 

16.5

Logistics

 

 

16.5.1

Trainees

 

 

16.5.1.1

Living and travel expenses for the Buyer’s trainees will be borne by the Buyer.

 

 

16.5.1.2

It will be the responsibility of the Buyer to make all necessary arrangements
relative to authorizations, permits and/or visas necessary for the Buyer’s
trainees to attend the training courses to be provided hereunder. Rescheduling
or cancellation of courses due to the Buyer’s failure to obtain any such
authorizations, permits and/or visas will be subject to the provisions of
Clauses 16.3.5.1 thru 16.3.5.3.

 

 

16.5.2

Training at External Location - Seller’s Instructors

 

 

16.5.2.1.1

In the event of training being provided at the Seller’s request at any location
other than the Seller’s Training Centers, as provided for in Clause 16.2.2, the
expenses of the Seller’s Instructors will be borne directly by the Seller.

 

 

16.5.2.1.2

In the event of training being provided by the Seller’s Instructor(s) at any
location other than the Seller’s Training Centers at the Buyer’s request, the
Buyer will reimburse the Seller for all the expenses related to the assignment
of such Seller Instructors and the performance of their duties as aforesaid.

 

 

16.5.2.2

Living Expenses

 

 

 

Except as provided for in Clause 16.5.2.1.1 above, the Buyer will reimburse the
Seller the living expenses for each Seller Instructor and/or other Seller’s
personnel providing support under this Clause 16, covering the entire period
from his day of departure from his main base to day of return to such base at
the perdiem rate set forth in the Seller’s Customer Services Catalog current at
the time of the corresponding training or support.

 

 

 

Such perdiem will include, but will not be limited to, lodging, food and local
transportation to and from the place of lodging and the training course
location.

 

 

16.5.2.3

Air Travel

 

 

 

Except as provided for in Clause 16.5.2.1.1 above, the Buyer will reimburse the
Seller the airfares for each Seller Instructor and/or other Seller’s personnel
providing support under this Clause 16, in confirmed business class to and from
the Buyer’s designated training site and the Seller’s Training Centers, as such
airfares are set forth in the Seller’s Customer Services Catalog current at the
time of the corresponding training or support.

 

 

16.5.2.4

Buyer’s Indemnity

 

 

 

Except in case of gross negligence or wilful misconduct of the Seller, the
Seller will not be held liable to the Buyer for any delay or cancellation in the
performance of any training outside of the Seller’s Training Centers associated
with any transportation described in this Clause 16.5.2 and the Buyer will
indemnify and hold harmless the Seller from any such delay and/or cancellation
and any consequences arising therefrom.

 

 

16.5.3

Training Material and Equipment Availability - Training at External Location

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 64/167

 

--------------------------------------------------------------------------------


 

 

Training material and equipment necessary for course performance at any location
other than the Seller’s Training Centers or the facilities of a training
provider selected by the Seller will be provided by the Buyer at its own cost in
accordance with the Seller’s specifications.

 

 

 

Notwithstanding the foregoing, should the Buyer request the performance of a
course at another location as per Clause 16.2.3.1, the Seller may, upon the
Buyer’s request, provide the training material and equipment necessary for such
course’s performance. Such provision will be at the Buyer’s expense.

 

 

16.6

Flight Operations Training

 

 

 

The Seller will provide training for the Buyer’s flight operations personnel as
further detailed in Appendix A to this Clause 16, including the courses
described in this Clause 16.6.

 

 

16.6.1

Flight Crew Training Course

 

 

 

The Seller will perform a flight crew training course program for the Buyer’s
flight crews, each of which will consist of two (2) crew members, who will be
either captain(s) or first officer(s).

 

 

16.6.2

Base Flight Training

 

 

16.6.2.1

The Buyer will provide at its own cost its delivered Aircraft, or any other
aircraft it operates, for any base flight training, which will consist of one
(1) session per pilot, performed in accordance with the related Airbus training
course definition (the “Base Flight Training”).

 

 

16.6.2.2

Should it be necessary to ferry the Buyer’s delivered Aircraft to the location
where the Base Flight Training will take place, the additional flight time
required for the ferry flight to and/or from the Base Flight Training field will
not be deducted from the Base Flight Training time.

 

 

16.6.2.3

If the Base Flight Training is performed outside of the zone where the Seller
usually performs such training, the ferry flight to the location where the Base
Flight Training will take place will be performed by a crew composed of the
Seller’s and/or the Buyer’s qualified pilots, in accordance with the relevant
Aviation Authority’s regulations related to the place of performance of the Base
Flight Training.

 

 

16.6.3

Flight Crew Line Initial Operating Experience

 

 

 

In order to assist the Buyer with initial operating experience after Delivery of
the first Aircraft, the Seller will provide to the Buyer pilot Instructor(s) as
set forth in Appendix A to this Clause 16.

 

 

 

Should the Buyer request, subject to the Seller’s consent, such Seller pilot
Instructors to perform any other flight support during the flight crew line
initial operating period, such as but not limited to line assistance,
demonstration flight(s), ferry flight(s) or any flight(s) required by the Buyer
during the period of entry into service of the Aircraft, it is understood that
such flight(s) will be deducted from the flight crew line initial operating
experience allowance set forth in Appendix A hereto.

 

 

 

It is hereby understood by the Parties that the Seller’s pilot Instructors will
only perform the above flight support services to the extent they bear the
relevant qualifications to do so.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 65/167

 

--------------------------------------------------------------------------------


 

16.6.4

Type Specific Cabin Crew Training Course

 

 

 

The Seller will provide type specific training for cabin crews, at one of the
locations defined in Clause 16.2.1.

 

 

 

If the Buyer’s Aircraft is to incorporate special features, the type specific
cabin crew training course will be performed no earlier than two (2) weeks
before the scheduled Delivery Date of the Buyer’s first Aircraft.

 

 

16.6.5

Training on Aircraft

 

 

 

During any and all flights performed in accordance with this Clause 16.6, the
Buyer will bear full responsibility for the aircraft upon which the flight is
performed, including but not limited to any required maintenance, all expenses
such as fuel, oil or landing fees and the provision of insurance in line with
Clause 16.13.

 

 

 

The Buyer will assist the Seller, if necessary, in obtaining the validation of
the licenses of the Seller’s pilots performing Base Flight Training or initial
operating experience by the Aviation Authority of the place of registration of
the Aircraft.

 

 

16.7

Performance / Operations Courses

 

 

The Seller will provide performance/operations training for the Buyer’s
personnel as defined in Appendix A to this Clause 16.

 

The available courses will be listed in the Seller’s Customer Services Catalog
current at the time of the course.

 

 

16.8

Maintenance Training

 

 

16.8.1

The Seller will provide maintenance training for the Buyer’s ground personnel as
further set forth in Appendix A to this Clause 16.

 

The available courses will be as listed in the Seller’s Customer Services
Catalog current at the time of the course.

 

 

 

The practical training provided in the frame of maintenance training will be
performed on the training devices in use in the Seller’s Training Centers.

 

 

16.8.2

Practical Training on Aircraft

 

 

 

Notwithstanding Clause 16.8.1 above, upon the Buyer’s request, the Seller may
provide Instructors for the performance of practical training on aircraft
(“Practical Training”).

 

 

 

Irrespective of the location at which the training takes place, the Buyer will
provide at its own cost an aircraft for the performance of the Practical
Training.

 

 

 

Should the Buyer require the Seller’s Instructors to provide Practical Training
at facilities selected by the Buyer, such training will be subject to prior
approval of the facilities by the Seller. All costs related to such Practical
Training, including but not limited to the Seller’s approval of the facilities,
will be borne by the Buyer.

 

 

 

The provision of a Seller Instructor for the Practical Training will be deducted
from the trainee days allowance defined in Appendix A to this Clause 16, subject
to the conditions detailed in Paragraph 4.4 thereof.

 

 

16.9

Supplier and Propulsion Systems Manufacturer Training

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 66/167

 

--------------------------------------------------------------------------------


 

 

Upon the Buyer’s request, the Seller will provide to the Buyer the list of the
maintenance and overhaul training courses provided by major Suppliers and the
applicable Propulsion Systems Manufacturer on their respective products.

 

 

16.10

Proprietary Rights

 

 

 

All proprietary rights, including but not limited to patent, design and
copyrights, relating to the Seller’s training data and documentation will remain
with the Seller and/or its Affiliates and/or its Suppliers, as the case may be.

 

 

 

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

 

16.11

Confidentiality

 

 

 

The Seller’s training data and documentation are designated as confidential and
as such are provided to the Buyer for the sole use of the Buyer, for training of
its own personnel, who undertakes not to disclose the content thereof in whole
or in part, to any third party without the prior written consent of the Seller,
save as permitted herein or otherwise pursuant to any government or legal
requirement imposed upon the Buyer.

 

 

 

In the event of the Seller having authorized the disclosure of any training data
and documentation to third parties either under this Agreement or by an express
prior written authorization, the Buyer will cause such third party to agree to
be bound by the same conditions and restrictions as the Buyer with respect to
the disclosed training data and documentation and to use such training data and
documentation solely for the purpose for which they are provided.

 

 

16.12

Transferability

 

 

 

Without prejudice to Clause 21.1, the Buyer’s rights under this Clause 16 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller’s prior written consent.

 

 

16.13

Indemnities and Insurance

 

 

 

INDEMNIFICATION PROVISIONS AND INSURANCE REQUIREMENTS APPLICABLE TO THIS CLAUSE
16 ARE AS SET FORTH IN CLAUSE 19.

 

 

 

THE BUYER WILL PROVIDE THE SELLER WITH AN ADEQUATE INSURANCE CERTIFICATE PRIOR
TO ANY TRAINING ON AIRCRAFT.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 67/167

 

--------------------------------------------------------------------------------


 

APPENDIX “A” TO CLAUSE 16

 

TRAINING ALLOWANCE

 

 

 

For the avoidance of doubt, all quantities indicated below are the total
quantities granted for the whole of the Buyer’s fleet of thirty six (36)
Aircraft firmly ordered, unless otherwise specified.

 

 

 

The contractual training courses defined in this Appendix A will be provided up
to[*].

 

 

 

Notwithstanding the above, flight operations training courses granted per firmly
ordered Aircraft in this Appendix A will be provided by the Seller within a
period [*] after said Aircraft Delivery.

 

 

 

Any deviation to said training delivery schedule will be mutually agreed between
the Buyer and the Seller.

 

 

 

 

1

FLIGHT OPERATIONS TRAINING

 

 

1.1

Flight Crew Training (standard transition course)

 

 

 

The Seller will provide flight crew training (standard transition course) free
of charge for [*] of the Buyer’s flight crews per firmly ordered Aircraft.

 

 

1.2

Flight Crew Line Initial Operating Experience

 

 

 

The Seller will provide to the Buyer pilot Instructor(s) free of charge for a
period of [*] pilot Instructor months in total for the Buyer’s fleet of thirty
six (36) Aircraft firmly ordered and only provided to new Airbus Aircraft
operator airlines.

 

Unless otherwise agreed during the Training Conference, in order to follow the
Aircraft Delivery schedule, the maximum number of pilot Instructors present at
any one time will be limited to two (2) pilot Instructors.

 

 

1.3

Type Specific Cabin Crew Training Course

 

 

 

The Seller will provide to the Buyer free of charge type specific training for
cabin crews for [*] of the Buyer’s cabin crew instructors, pursers or cabin
attendants in total for the Buyer’s fleet of thirty six (36) Aircraft firmly
ordered.

 

 

2

PERFORMANCE / OPERATIONS COURSE(S)

 

 

 

The Seller will provide to the Buyer [*] trainee days of performance /
operations training free of charge for the Buyer’s personnel in total for the
Buyer’s fleet of thirty six (36) Aircraft firmly ordered.

 

 

3

MAINTENANCE TRAINING

 

 

3.1

The Seller will provide to the Buyer [*] trainee days of maintenance training
free of charge for the Buyer’s personnel in total for the Buyer’s fleet of
thirty six (36) Aircraft firmly ordered.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 68/167

 

--------------------------------------------------------------------------------


 

3.2

The Seller will provide to the Buyer [*] Engine Run-up courses in total for the
Buyer’s fleet of thirty six (36) Aircraft firmly ordered.

 

 

4

TRAINEE DAYS ACCOUNTING

 

 

 

Trainee days are counted as follows:

 

 

4.1

For instruction at the Seller’s Training Centers: one (1) day of instruction for
one (1) trainee equals one (1) trainee day. The number of trainees originally
registered at the beginning of the course will be counted as the number of
trainees to have taken the course.

 

 

4.2

For instruction outside of the Seller’s Training Centers: one (1) day of
instruction by one (1) Seller Instructor equals the actual number of trainees
attending the course or a minimum of twelve (12) trainee days, except for
structure maintenance training course(s).

 

 

4.3

For structure maintenance training courses outside the Seller’s Training
Center(s), one (1) day of instruction by one (1) Seller Instructor equals the
actual number of trainees attending the course or the minimum number of trainees
as indicated in the Seller’s Customer Services Catalog.

 

 

4.4

For practical training, whether on training devices or on aircraft, one (1) day
of instruction by one (1) Seller Instructor equals the actual number of trainees
attending the course or a minimum of six (6) trainee days.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 69/167

 

--------------------------------------------------------------------------------


 

17

EQUIPMENT SUPPLIER PRODUCT SUPPORT

 

 

17.1

Equipment Supplier Product Support Agreements

 

 

17.1.1

The Seller has obtained enforceable and transferable product support agreements
from Suppliers of Seller Furnished Equipment listed in the Specification, the
benefit of which is hereby accepted by the Buyer. Said agreements become
enforceable as soon as and for as long as an operator is identified as an Airbus
aircraft operator.

 

 

17.1.2

These agreements are based on the “World Airlines Suppliers Guide” and include
Supplier commitments as contained in the “Supplier Product Support Agreements”
which include the following provisions:

 

 

17.1.2.1

Technical data and manuals required to operate, maintain, service and overhaul
the Supplier Parts. Such technical data and manuals will be prepared in
accordance with the applicable provisions of ATA Specification including
revision service and be published in the English language. The Seller will
recommend that a software user guide, where applicable, be supplied in the form
of an appendix to the Component Maintenance Manual, such data will be provided
in compliance with the applicable ATA Specification;

 

 

17.1.2.2

Warranties and guarantees, including standard warranties. In addition, landing
gear Suppliers will provide service life policies for selected structural
landing gear elements;

 

 

17.1.2.3

Training to ensure efficient operation, maintenance and overhaul of the Supplier
Parts for the Buyer’s instructors, shop and line service personnel;

 

 

17.1.2.4

Spares data in compliance with ATA iSpecification 2200, initial provisioning
recommendations, spare parts and logistic service including routine and expedite
deliveries;

 

 

17.1.2.5

Technical service to assist the Buyer with maintenance, overhaul, repair,
operation and inspection of Supplier Parts as well as required tooling and
spares provisioning.

 

 

17.1.3

Upon the Buyer’s request, the Seller will provide the Buyer with Supplier
Product Support Agreements familiarization training at the Seller’s facilities
in Blagnac, France. An on-line training module will be further available through
AirbusWorld, access to which will be subject to the “General Terms and
Conditions of Access to and Use of AirbusWorld” (hereinafter the “GTC”), as set
forth in Part 2 of Exhibit I to this Agreement.

 

 

17.2

Supplier Compliance

 

 

 

The Seller will monitor Suppliers’ compliance with support commitments defined
in the Supplier Product Support Agreements and will, if necessary, jointly take
remedial action with the Buyer.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 70/167

 

--------------------------------------------------------------------------------


 

18

BUYER FURNISHED EQUIPMENT

 

 

18.1

Administration

 

 

18.1.1.1

Without additional charge and in accordance with the Specification, the Seller
will provide for the installation of those items of equipment that are
identified in the Specification as being furnished by the Buyer (“Buyer
Furnished Equipment” or “BFE”), provided that the BFE and the supplier of such
BFE (the “BFE Supplier”) are referred to in the Airbus BFE Product Catalog valid
at the time the BFE Supplier is selected.

 

 

18.1.1.2

Notwithstanding the foregoing and without prejudice to Clause 2.4, if the Buyer
wishes to install BFE manufactured by a supplier who is not referred to in the
Airbus BFE Product Catalog, the Buyer will so inform the Seller and the Seller
will conduct a feasibility study of the Buyer’s request, in order to consider
approving such supplier, provided that such request is compatible with the
Seller’s industrial planning and the associated Scheduled Delivery Month for the
Buyer’s Aircraft. In addition, it is a prerequisite to such approval that the
supplier being considered is qualified by the Seller’s Aviation Authorities to
produce equipment for installation on civil aircraft. Any approval of a supplier
by the Seller will be performed at the Buyer’s expense. The Buyer will cause any
BFE supplier approved under this Clause 18.1.1.2 (each an “Approved BFE
Supplier”) to comply with the conditions set forth in this Clause 18 and
specifically Clause 18.2.

 

 

 

Except for the specific purposes of this Clause 18.1.1.2, the term “BFE
Supplier” will be deemed to include Approved BFE Suppliers.

 

 

18.1.2.1

The Seller will advise the Buyer of the dates by which, in the planned release
of engineering for the Aircraft, the Seller requires a written detailed
engineering definition (the “BFE Engineering Definition”). The Seller will
provide to the Buyer and/or the BFE Supplier(s), within an appropriate
timeframe, the necessary interface documentation to enable the development of
the BFE Engineering Definition.

 

 

 

The BFE Engineering Definition will include the description of the dimensions
and weight of BFE, the information related to its certification and the
information necessary for the installation and operation thereof. The Buyer will
furnish, or cause the BFE Suppliers to furnish, the BFE Engineering Definition
by the dates mutually agreed during the initial technical coordination meeting.

 

 

 

Thereafter, the BFE Engineering Definition will not be revised, except through
an SCN executed in accordance with Clause 2.

 

 

18.1.2.2

The Seller will also provide in due time to the Buyer a schedule of dates and
the shipping addresses for delivery of the BFE and, where requested by the
Seller, additional spare BFE to permit installation in the Aircraft and Delivery
of the Aircraft in accordance with the Aircraft delivery schedule. The Buyer
will provide, or cause the BFE Suppliers to provide, the BFE by such dates in a
serviceable condition, in order to allow performance of any assembly, test or
acceptance process in accordance with the Seller’s industrial schedule. In order
to facilitate the follow-up of the timely receipt of BFE, the Buyer will, upon
the Seller’s request, provide to the Seller dates and references of all BFE
purchase orders placed by the Buyer. Once the last Aircraft under the Agreement
is delivered to the Buyer, the Seller shall at its own costs return the unused
additional spare BFE either to (i) the Buyer or (ii) the BFE manufacturer or
(iii) to any other address provided by the Buyer.

 

 

 

The Buyer will also provide, when requested by the Seller, at AIRBUS OPERATIONS
S.A.S. works in TOULOUSE (FRANCE) and/or at AIRBUS OPERATIONS GmbH,

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 71/167

 

--------------------------------------------------------------------------------


 

 

Division Hamburger Flugzeugbau Works in HAMBURG (GERMANY) adequate field service
including support from BFE Suppliers to act in a technical advisory capacity to
the Seller in the installation, calibration and possible repair of any BFE.

 

 

18.1.3

Without prejudice to the Buyer’s obligations hereunder, in order to facilitate
the development of the BFE Engineering Definition, the Seller will organize
meetings between the Buyer and BFE Suppliers. The Buyer hereby agrees to
participate in such meetings and to provide adequate technical and engineering
expertise to reach decisions within the defined timeframe.

 

 

 

In addition, throughout the development phase and up to Delivery of the Aircraft
to the Buyer, the Buyer agrees:

 

 

 

 

 

 

n

to follow-up the status of the BFE development and to ensure that the BFE
Suppliers will enable the Buyer to fulfil its obligations, including but not
limited to those set forth in the Customization Milestone Chart;

 

 

 

 

 

 

n

that, should a timeframe, quality or other type of risk be identified at a given
BFE Supplier, the Buyer will allocate resources to such BFE Supplier so as not
to jeopardize the industrial schedule of the Aircraft;

 

 

 

 

 

 

n

for major BFE, including, but not being limited to, seats, galleys and IFE
(“Major BFE”) to participate on a mandatory basis in the specific meetings that
take place between BFE Supplier selection and BFE delivery, namely:

 

 

 

 

 

 

n

Preliminary Design Review (“PDR”),

 

 

 

 

 

 

n

Critical Design Review (“CDR”);

 

 

 

 

 

 

n

to attend the First Article Inspection (“FAI”) for the first shipset of all
Major BFE. Should the Buyer not attend such FAI, the Buyer will delegate the FAI
to the BFE Supplier and confirmation thereof will be supplied to the Seller in
writing;

 

 

 

 

 

 

n

to delegate the Source Inspection (“SI”) to the Seller’s source inspector at the
BFE Supplier’s facilities and consequently to accept the conclusions of the
Seller’s source inspector at the BFE Supplier’s facilities with respect to such
SI.

 

 

 

 

 

The Seller will be entitled to attend the PDR, the CDR and the FAI. In doing so,
the Seller’s employees will be acting in an advisory capacity only and at no
time will they be deemed to be acting as Buyer’s employees or agents, either
directly or indirectly.

 

 

 

 

18.1.4

The BFE will be imported into FRANCE or into GERMANY by the Buyer under a
suspensive customs system (“Régime de l’entrepôt douanier ou régime de
perfectionnement actif “ or “Zollverschluss”) without application of any French
or German tax or customs duty, and will be Delivered At Place (DAP) according to
the Incoterms, to the following shipping addresses:

 

 

 

 

 

AIRBUS OPERATIONS S.A.S.

 

316 Route de Bayonne

 

31300 TOULOUSE

 

FRANCE

 

 

 

or

 

 

 

AIRBUS OPERATIONS GmbH

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 72/167

 

--------------------------------------------------------------------------------


 

 

Kreetslag 10

 

21129 HAMBURG

 

GERMANY

 

 

 

as specified by the Seller.

 

 

 

 

18.2

Applicable Requirements

 

 

 

 

The Buyer is responsible for, at its expense, and warrants that the BFE will:

 

 

 

 

 

 

n

be manufactured by a qualified BFE Supplier, and

 

 

 

 

 

 

n

meet the requirements of the applicable agreed Specification of the Aircraft,
and

 

 

 

 

 

 

n

comply with the BFE Engineering Definition, and

 

 

 

 

 

 

n

comply with applicable requirements incorporated by reference to the Type
Certificate and listed in the Type Certificate Data Sheet, and

 

 

 

 

 

 

n

be approved by the Aviation Authority delivering the Export Airworthiness
Certificate and by the Buyer’s Aviation Authority for installation and use on
the Aircraft at the time of Delivery of the Aircraft, and

 

 

 

 

 

 

n

not infringe any patent, copyright or other intellectual property right of any
third party, and

 

 

 

 

 

 

n

not be subject to any legal obligation or other encumbrance that may prevent,
hinder or delay the installation of the BFE in the Aircraft and/or the Delivery
of the Aircraft.

 

 

 

The Seller will be entitled to refuse any item of BFE that it considers
incompatible with the agreed Specification, the BFE Engineering Definition or
the certification requirements.

 

 

18.3

Buyer’s Obligation and Seller’s Remedies

 

 

18.3.1

Any delay or failure by the Buyer or the BFE Suppliers in:

 

 

 

 

 

 

n

complying with the foregoing warranty or in providing the BFE Engineering
Definition or field service mentioned in Clause 18.1.2.2, or

 

 

 

 

 

 

n

furnishing the BFE in a serviceable condition at the requested delivery date, or

 

 

 

 

 

 

n

obtaining any required approval for such BFE equipment under the above mentioned
Aviation Authorities’ regulations,

 

 

 

 

 

may delay the performance of any act to be performed by the Seller, including
Delivery of the Aircraft. The Seller will not be responsible for such delay
which will cause the Final Price of the affected Aircraft to be adjusted in
accordance with the updated delivery schedule and to include in particular the
amount of the Seller’s additional costs attributable to such delay or failure by
the Buyer or the BFE Suppliers, such as storage, taxes, insurance and costs of
out-of sequence installation.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 73/167

 

--------------------------------------------------------------------------------


 

18.3.2

In addition, in the event of any delay or failure mentioned in 18.3.1 above, the
Seller may:

 

 

 

 

(i)

select, purchase and install equipment similar to the BFE at issue, in which
event the Final Price of the affected Aircraft will also be increased by the
purchase price of such equipment plus reasonable costs and expenses incurred by
the Seller for handling charges, transportation, insurance, packaging and, if so
required and not already provided for in the Final Price of the Aircraft, for
adjustment and calibration; or

 

 

 

 

 

 

(ii)

if the BFE is delayed by more than [*] days beyond, or is not approved within
[*] days of the dates specified in Clause 18.1.2.2, deliver the Aircraft without
the installation of such BFE, notwithstanding applicable terms of Clause 7, if
any, and the Seller will thereupon be relieved of all obligations to install
such equipment.

 

 

 

 

18.4

Title and Risk of Loss

 

 

 

Title to and risk of loss of any BFE will at all times remain with the Buyer
except that risk of loss (limited to cost of replacement of said BFE) will be
with the Seller for as long as such BFE is under the care, custody and control
of the Seller.

 

 

18.5

Disposition of BFE Following Termination

 

 

18.5.1

If a termination of this Agreement pursuant to the provisions of Clause 20
occurs with respect to an Aircraft in which all or any part of the BFE has been
installed prior to the date of such termination, the Seller will be entitled,
but not required, to remove with reasonable diligence and care all items of BFE
that can be removed without damage to the Aircraft and to undertake commercially
reasonable efforts to facilitate the sale of such items of BFE to other
customers, retaining and applying the proceeds of such sales to reduce the
Seller’s damages resulting from the termination.

 

 

18.5.2

The Buyer will cooperate with the Seller in facilitating the sale of BFE
pursuant to Clause 18.5.1 and will be responsible for all costs incurred by the
Seller in removing and facilitating the sale of such BFE [*].

 

 

18.5.3

The Seller will notify the Buyer as to those items of BFE not sold by the Seller
pursuant to Clause 18.5.1 above and, at the Seller’s request, the Buyer will
undertake to remove such items from the Seller’ facility within thirty (30) days
of the date of such notice. The Buyer will have no claim against the Seller for
damage, loss or destruction of any item of BFE removed from the Aircraft and not
removed from Seller’s facility within such period.

 

 

18.5.4

The Buyer will have no claim against the Seller for damage to or destruction of
any item of BFE damaged or destroyed in the process of being removed from the
Aircraft, provided that the Seller will use reasonable care in such removal.

 

 

18.5.5

In the event that some BFE items cannot be removed from the Aircraft without
causing damage to the Aircraft or rendering any system in the Aircraft unusable,
the Seller agrees to reimburse the Buyer for the price paid by the Buyer for
such BFE provided that the Buyer furnishes reasonable evidence of same to the
Seller and the Buyer grants title to such BFE items to the Seller.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 74/167

 

--------------------------------------------------------------------------------


 

19

INDEMNITIES AND INSURANCE

 

 

 

The Seller and the Buyer will each be liable for Losses (as defined below)
arising from the acts or omissions of their respective directors, officers,
agents or employees occurring during or incidental to such party’s exercise of
its rights and performance of its obligations under this Agreement, except as
provided in Clauses 19.1 and 19.2.

 

 

19.1

Seller’s Indemnities

 

 

 

The Seller will, except in the case of gross negligence or willful misconduct of
the Buyer, its directors, officers, agents and/or employees, be solely liable
for and will indemnify and hold the Buyer, its Affiliates and each of their
respective directors, officers, agents, employees and insurers harmless against
all losses, liabilities, claims, damages, costs and expenses, including court
costs and reasonable attorneys’ fees (“Losses”), arising from:

 

 

 

 

 

 

(a)

claims for injuries to, or death of, the Seller’s directors, officers, agents or
employees, or loss of, or damage to, property of the Seller or its employees
when such Losses occur during or are incidental to either party’s exercise of
any right or performance of any obligation under this Agreement, and

 

 

 

 

 

 

(b)

claims for injuries to, or death of, third parties, or loss of, or damage to,
property of third parties, occurring during or incidental to the Technical
Acceptance Flights.

 

 

 

 

19.2

Buyer’s Indemnities

 

 

 

The Buyer will, except in the case of gross negligence or willful misconduct of
the Seller, its directors, officers, agents and/or employees, be solely liable
for and will indemnify and hold the Seller, its Affiliates, its subcontractors,
and each of their respective directors, officers, agents, employees and
insurers, harmless against all Losses arising from:

 

 

 

 

(a)

claims for injuries to, or death of, the Buyer’s directors, officers, agents or
employees, or loss of, or damage to, property of the Buyer or its employees,
when such Losses occur during or are incidental to either party’s exercise of
any right or performance of any obligation under this Agreement, and

 

 

 

 

 

 

(b)

claims for injuries to, or death of, third parties, or loss of, or damage to,
property of third parties, occurring during or incidental to (i) the provision
of Seller Representatives services under Clause 15 including services performed
on board the aircraft or (ii) the provision of Aircraft Training Services to the
Buyer.

 

 

 

 

19.3

Notice and Defense of Claims

 

 

 

If any claim is made or suit is brought against a party or entity entitled to
indemnification under this Clause 19 (the “Indemnitee”) for damages for which
liability has been assumed by the other party under this Clause 19 (the
“Indemnitor”), the Indemnitee will promptly give notice to the Indemnitor and
the Indemnitor (unless otherwise requested by the Indemnitee) will assume and
conduct the defense, or settlement, of such claim or suit, as the Indemnitor
will deem prudent. Notice of the claim or suit will be accompanied by all
information pertinent to the matter as is reasonably available to the Indemnitee
and will be followed by such cooperation by the Indemnitee as the Indemnitor or
its counsel may reasonably request, at the expense of the Indemnitor.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 75/167

 

--------------------------------------------------------------------------------


 

19.4

Insurance

 

 

 

For all Aircraft Training Services, to the extent of the Buyer’s undertaking set
forth in Clause 19.2, the Buyer will or will cause the Initial Operator to:

 

 

 

 

(a)

cause the Seller, its Affiliates, its subcontractors and each of their
respective directors, officers, agents and employees to be named as additional
insured under the Buyer’s Comprehensive Aviation Legal Liability insurance
policies, including War Risks and Allied Perils (such insurance to include the
AVN 52E Extended Coverage Endorsement Aviation Liabilities or any further
Endorsement replacing AVN 52E as may be available as well as any excess coverage
in respect of War and Allied Perils Third Parties Legal Liabilities Insurance),
and

 

 

 

 

 

 

(b)

with respect to the Buyer’s Hull All Risks and Hull War Risks insurances and
Allied Perils, cause the insurers of the Buyer’s hull insurance policies to
waive all rights of subrogation against the Seller, its Affiliates, its
subcontractors and each of their respective directors, officers, agents,
employees and insurers.

 

 

 

 

 

Any applicable deductible will be borne by the Buyer. The Buyer will or will
cause the Initial Operator to furnish to the Seller, not less than seven
(7) working days prior to the start of any Aircraft Training Services,
certificates of insurance, in English, evidencing the limits of liability cover
and period of insurance coverage in a form acceptable to the Seller from the
Buyer’s or the Initial Operator’s insurance broker(s) as applicable, certifying
that such policies have been endorsed as follows:

 

 

 

 

 

 

(i)

under the Comprehensive Aviation Legal Liability Insurances, the Buyer’s
policies are primary and non-contributory to any insurance maintained by the
Seller,

 

 

 

 

 

 

(ii)

such insurance can only be cancelled or materially altered by the giving of not
less than thirty (30) days (but seven (7) days or such lesser period as may be
customarily available in respect of War Risks and Allied Perils) prior written
notice thereof to the Seller, and

 

 

 

 

 

 

(iii)

under any such cover, all rights of subrogation against the Seller, its
Affiliates, its subcontractors and each of their respective directors, officers,
agents, employees and insurers have been waived.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 76/167

 

--------------------------------------------------------------------------------


 

20-

TERMINATION

 

 

20.1

Termination for Insolvency

 

 

 

In the event that either the Seller or the Buyer:

 

 

(a)

makes a general assignment for the benefit of creditors or becomes insolvent;

 

 

(b)

files a voluntary petition in bankruptcy;

 

 

(c)

petitions for or acquiesces in the appointment of any receiver, trustee or
similar officer to liquidate or conserve its business or any substantial part of
its assets;

 

 

(d)

commences under the laws of any competent jurisdiction any proceeding involving
its insolvency, bankruptcy, readjustment of debt, liquidation or any other
similar proceeding for the relief of financially distressed debtors;

 

 

(e)

becomes the object of any proceeding or action of the type described in (c) or
(d) above and such proceeding or action remains undismissed or unstayed for a
period of at least sixty (60) days; or

 

 

(f)

is divested of a substantial part of its assets for a period of at least sixty
(60) days,

 

 

 

then any such event shall constitute an anticipatory breach of contract by such
party (the “Defaulting Party”) and the other party (the “Non-Defaulting Party”),
at its option, shall have the right to retain all amounts previously paid to the
Non-Defaulting Party pursuant to the Agreement as liquidated damages for loss of
a bargain and not as a penalty, and shall have the right to resort to any remedy
provided by applicable law, and may, to the full extent permitted by law, by
written notice, terminate all or part of this Agreement with respect to any
Aircraft, services, data and other items undelivered or unfurnished on the
effective date of such termination [*].

 

 

20.2

Termination for Failure to make Predelivery Payments and/or to Take Delivery

 

 

20.2.1

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 77/167

 

--------------------------------------------------------------------------------


 

 

[*]

 

 

20.2.2

If the Buyer fails to comply with its obligations as set forth under Clause 8
and/or Clause 9, or fails to pay the Final Price of the Aircraft, the Seller
shall have the right to put the Buyer on notice to do so [*].

 

 

 

If the Buyer has not cured such default within such period, the Seller may, by
written notice, terminate all or part of this Agreement with respect to
undelivered Aircraft.

 

All costs referred to in Clause 9.2.3 and relating to the period between the
notified date of delivery (as referred to in Clause 9.2.3) and the date of
termination of all or part of this Agreement shall be borne by the Buyer.

 

 

20.3

Termination for Default under other Agreements

 

 

 

If the Buyer or any of its Affiliates fails to perform or comply with any
material obligation expressed to be assumed by it in any other agreement between
the Buyer or any of its Affiliates and the Seller or any of its Affiliates and
such failure is not remedied within [*] Business Days after the Seller has given
notice thereof to the Buyer, then the Seller may, by written notice, terminate
all or part of this Agreement.

 

 

20.4

General

 

 

20.4.1

To the full extent permitted by law, the termination of all or part of this
Agreement pursuant to Clauses 20.1, 20.2 and 20.3 shall become effective
immediately upon receipt by the relevant party of the notice of termination sent
by the other party without it being necessary for either party to take any
further action or to seek any consent from the other party or any court having
jurisdiction.

 

 

20.4.2

The right for either party under Clause 20.1 and for the Seller under Clauses
20.2 and 20.3 to terminate all or part of this Agreement shall be without
prejudice to any other rights and remedies available to such party to seek
termination of all or part of this Agreement before any court having
jurisdiction pursuant to any failure by the other party to perform its
obligations under this Agreement.

 

 

20.4.3

[*]

 

 

20.4.4

In the event of termination of this Agreement following a default from the
Buyer, including but not limited to a default under Clauses 20.1, 20.2 and 20.3,
the Seller without prejudice to any other rights and remedies available under
this Agreement or by law, shall retain all predelivery payments, commitment
fees, option fees and any other monies paid by the Buyer to the Seller under
this Agreement and corresponding to the Aircraft, services, data and other items
covered by such termination.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 78/167

 

--------------------------------------------------------------------------------


 

21-

ASSIGNMENTS AND TRANSFERS

 

 

21.1

Assignments

 

 

 

Except as hereinafter provided, neither party may sell, assign, novate or
transfer its rights or obligations under this Agreement to any person without
the prior written consent of the other, except that the Seller may sell, assign,
novate or transfer its rights or obligations under this Agreement to any
Affiliate without the Buyer’s consent.

 

 

21.2

Assignments on Sale, Merger or Consolidation

 

 

 

The Buyer will be entitled to assign its rights under this Agreement at any time
due to a merger, consolidation or a sale of all or substantially all of its
assets, provided the Buyer first obtains the written consent of the Seller. The
Buyer will provide the Seller with no less than 30 days notice if the Buyer
wishes the Seller to provide such consent. The Seller will provide its consent
if

 

 

 

(i)

the surviving or acquiring entity is organized and existing under the laws of
the United States;

 

 

 

 

(ii)

the surviving or acquiring entity has executed an assumption agreement, in form
and substance reasonably acceptable to the Seller, agreeing to assume all of the
Buyer’s obligations under this Agreement;

 

 

 

 

(iii)

at the time, and immediately following the consummation, of the merger,
consolidation or sale, no event of default exists or will have occurred and be
continuing;

 

 

 

 

(iv)

there exists with respect to the surviving or acquiring entity no basis for a
Termination Event;

 

 

 

 

(v)

following the sale, merger or consolidation, the surviving entity is in a
financial condition at least equal to that of the Buyer immediately prior to the
merger.

 

 

21.3

Designations by Seller

 

 

 

The Seller may at any time by notice to the Buyer designate facilities or
personnel of the Seller or any other Affiliate of the Seller at which or by whom
the services to be performed under this Agreement will be performed.
Notwithstanding such designation, the Seller will remain ultimately responsible
for fulfillment of all obligations undertaken by the Seller in this Agreement.

 

 

21.4

Transfer of Rights and Obligations upon Reorganization

 

 

 

In the event that the Seller is subject to a corporate restructuring having as
its object the transfer of, or succession by operation of law in, all or a
substantial part of its assets and liabilities, rights and obligations,
including those existing under this Agreement, to a person (the “Successor”)
that is an Affiliate of the Seller at the time of that restructuring, for the
purpose of the Successor carrying on the business carried on by the Seller at
the time of the restructuring, such restructuring will be completed without
consent of the Buyer following notification by the Seller to the Buyer in
writing. The Buyer recognizes that succession of the Successor to the Agreement
by operation of law that is valid under the law pursuant to which that
succession occurs will be binding upon the Buyer.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 79/167

 

--------------------------------------------------------------------------------


 

22-

MISCELLANEOUS PROVISIONS

 

 

22.1

Data Retrieval

 

 

 

On the Seller’s reasonable request, the Buyer will provide the Seller with all
the necessary data, as customarily compiled by the Buyer and pertaining to the
operation of the Aircraft, to assist the Seller in making an efficient and
coordinated survey of all reliability, maintenance, operational and cost data
with a view to monitoring the efficient and cost effective operations of the
Airbus fleet worldwide

 

 

22.2

Notices

 

 

 

All notices and requests required or authorized hereunder shall be given in
writing either by personal delivery to an authorized representative of the party
to whom the same is given or by commercial courier or certified airmail, express
mail (tracking receipt requested) or by facsimile at the address and numbers set
forth below and the date on which any such notice or request is so personally
delivered or if such notice or request is given by commercial courier or
certified airmail or by facsimile, the date upon which it is sent (with, in the
case of a fax, a correct confirmation printout), provided that if such date of
receipt is not a Business Day, notice shall be deemed to have been received on
the first following Business Day, shall be deemed to be the effective date of
such notice or request.

 

 

 

 

 

The Seller will be addressed at:

 

 

 

Airbus S.A.S.

 

Attention: Senior Vice President Contracts

 

1, Rond Point Maurice Bellonte

 

31707 Blagnac Cedex,

 

France

 

 

 

Phone :

+33 (0)5 61 93 33 33

 

Fax :

+33 (0)5 61 93 47 27

 

 

 

The Buyer will be addressed at:

 

 

 

AIR LEASE CORPORATION

 

Attention: Legal Department

 

2000 Avenue of the Stars, Suite 1000N

 

Los Angeles, California 90067

 

U.S.A.

 

 

 

Phone :

+1 (310) 553 0555

 

Fax :

+1 (310) 553 0999

 

 

 

From time to time, the party receiving the notice or request may designate
another address or another person.

 

 

22.3

Waiver

 

 

 

The failure of either party to enforce at any time any of the provisions of this
Agreement, to exercise any right herein provided or to require at any time
performance by the other party of any of the provisions hereof will in no way be
construed to be a present or future waiver of such provisions nor in any way to
affect the validity of this Agreement or any part hereof or the right of the
other party thereafter to enforce each and every such

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 80/167

 

--------------------------------------------------------------------------------


 

 

provision. The express waiver by either party of any provision, condition or
requirement of this Agreement will not constitute a waiver of any future
obligation to comply with such provision, condition or requirement.

 

 

 

The Buyer and the Seller recognize that this Agreement is an international
supply contract which has been the subject of discussion and negotiation, that
all its terms and conditions are fully understood by the parties, and that the
Specification and price of the Aircraft and the other mutual agreements of the
parties set forth herein were arrived at in consideration of, inter alia, all
provisions hereof specifically including all waivers, releases and remunerations
by the Buyer set out herein.

 

 

22.5

Certain Representations of the Parties

 

 

22.5.1

Buyer’s Representations

 

 

 

The Buyer represents and warrants to the Seller:

 

 

 

(i)

the Buyer is a corporation organized and existing in good standing under the
laws of the State of Delaware and has the corporate power and authority to enter
into and perform its obligations under this Agreement;

 

 

 

 

(ii)

neither the execution and delivery by the Buyer of this Agreement, nor the
consummation of any of the transactions by the Buyer contemplated thereby, nor
the performance by the Buyer of the obligations thereunder, constitutes a breach
of any agreement to which the Buyer is a party or by which its assets are bound;

 

 

 

 

(iii)

this Agreement has been duly authorized, executed and delivered by the Buyer and
constitutes the legal, valid and binding obligation of the Buyer enforceable
against the Buyer in accordance with its terms.

 

 

 

22.5.2

Seller’s Representations

 

 

 

The Seller represents and warrants to the Buyer:

 

 

 

(i)

the Seller is organized and existing in good standing under the laws of the
Republic of France and has the corporate power and authority to enter into and
perform its obligations under the Agreement;

 

 

 

 

(ii)

neither the execution and delivery by the Seller of this Agreement, nor the
consummation of any of the transactions by the Seller contemplated thereby, nor
the performance by the Seller of the obligations thereunder, constitutes a
breach of any agreement to which the Seller is a party or by which its assets
are bound;

 

 

 

 

(iii)

this Agreement has been duly authorized, executed and delivered by the Seller
and constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms.

 

 

 

 

22.6

Interpretation and Law

 

 

 

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND THE PERFORMANCE THEREOF
WILL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 81/167

 

--------------------------------------------------------------------------------


 

 

Each of the Seller and the Buyer (i) hereby irrevocably submits itself to the
nonexclusive jurisdiction of the courts of the state of New York, New York
County, of the United States District Court for the Southern District of New
York, for the purposes of any suit, action or other proceeding arising out of
this Agreement, the subject matter hereof or any of the transactions
contemplated hereby brought by any party or parties hereto, and (ii) hereby
waives, and agrees not to assert, by way of motion, as a defense or otherwise,
in any such suit, action or proceeding, to the extent permitted by applicable
law, any defense based on sovereign or other immunity or that the suit, action
or proceeding which is referred to in clause (i) above is brought in an
inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this Agreement or the subject matter hereof or any of the
transactions contemplated hereby may not be enforced in or by these courts.

 

 

 

THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS CONVENTION ON CONTRACTS
FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO THIS TRANSACTION.

 

 

22.6.1

The Buyer for itself and its successors and assigns hereby designates and
appoints the Secretary of the Buyer duly elected from time to time as its legal
agent and attorney-in-fact upon whom all processes against the Buyer in any
suit, action or proceeding in respect of any matter as to which it has submitted
to jurisdiction under Clause 22.6 may be served with the same effect as if the
Buyer were a corporation organized under the laws of the State of New York and
had lawfully been served with such process in such state, it being understood
that such designation and appointments will become effective without further
action on the part of its Secretary.

 

 

22.6.2

The assumption in Clause 22.6.1 made for the purpose of effecting the service of
process will not affect any assertion of diversity by either party hereto
initiating a proceeding in the New York Federal Courts or seeking transfer to
the New York Federal Courts on the basis of diversity.

 

 

22.6.3

Service of process in any suit, action or proceeding in respect of any matter as
to which the Seller or the Buyer has submitted to jurisdiction under Clause 22.6
may be made on the Seller by delivery of the same personally or by dispatching
the same via Federal Express, UPS, or similar international air courier service
prepaid to, CT Corporation, New York City offices as agent for the Seller, it
being agreed that service upon CT Corporation will constitute valid service upon
the Seller or by any other method authorized by the laws of the State of New
York, and (ii) may be made on the Buyer by delivery of the same personally or by
dispatching the same by Federal Express, UPS, or similar international air
courier service prepaid, return receipt requested to: Corporate Secretary, 111
Eighth Avenue, New York, NY 10011 USA, or by any other method authorized by the
laws of the State of New York; provided in each case that failure to deliver or
mail such copy will not affect the validity or effectiveness of the service of
process.

 

 

22.6.4

Headings

 

 

 

All headings in this Agreement are for convenience of reference only and do not
constitute a part of this Agreement.

 

 

22.7

Waiver of Jury Trial

 

 

 

EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM OR
CROSS-CLAIM THEREIN.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 82/167

 

--------------------------------------------------------------------------------


 

22.8

Waiver of Consequential Damages

 

 

 

In no circumstances shall either party claim or receive incidental or
consequential damages under this Agreement.

 

 

22.9

No Representations Outside of this Agreement

 

 

 

The parties declare that, prior to the execution of this Agreement, they, with
the advice of their respective counsel, apprised themselves of sufficient
relevant data in order that they might intelligently exercise their own
judgments in deciding whether to execute this Agreement and in deciding on the
contents of this Agreement. Each party further declares that its decision to
execute this Agreement is not predicated on or influenced by any declarations or
representations by any other person, party, or any predecessors in interest,
successors, assigns, officers, directors, employees, agents or attorneys of any
said person or party, except as set forth in this Agreement. This Agreement
resulted from negotiation involving counsel for all of the parties hereto and no
term herein will be construed or interpreted against any party under the contra
proferentum or any related doctrine.

 

 

22.10

Confidentiality

 

 

 

Subject to any legal or governmental requirements of disclosure, the parties
(which for this purpose will include their employees, and legal counsel) will
maintain the terms and conditions of this Agreement and any reports or other
data furnished hereunder strictly confidential, including but not limited to,
the Aircraft pricing (the “Confidential Information”). Without limiting the
generality of the foregoing, the Buyer will use its best efforts to limit the
disclosure of the contents of this Agreement to the extent legally permissible
in (i) any filing required to be made by the Buyer with any governmental agency
and will make such applications as will be necessary to implement the foregoing,
and (ii) any press release concerning the whole or any part of the contents
and/or subject matter hereof or of any future addendum hereto. With respect to
any public disclosure or filing, the Buyer agrees to submit to the Seller a copy
of the proposed document to be filed or disclosed and will give the Seller a
reasonable period of time in which to review said document. The Buyer and the
Seller will consult with each other prior to the making of any public disclosure
or filing, permitted hereunder, of this Agreement or the terms and conditions
thereof.

 

 

 

The provisions of this Clause 22.10 will survive any termination of this
Agreement.

 

 

22.11

Severability

 

 

 

If any provision of this Agreement should for any reason be held ineffective,
the remainder of this Agreement will remain in full force and effect. To the
extent permitted by applicable law, each party hereto hereby waives any
provision of law that renders any provision of this Agreement prohibited or
unenforceable in any respect.

 

 

22.12

Entire Agreement

 

 

 

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes any previous understanding, commitments
or representations whatsoever, whether oral or written. This Agreement will not
be amended or modified except by an instrument in writing of even date herewith
or subsequent hereto executed by both parties or by their fully authorized
representatives.

 

 

22.13

Inconsistencies

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 83/167

 

--------------------------------------------------------------------------------


 

 

In the event of any inconsistency between the terms of this Agreement and the
terms contained in either (i) the Specification, or (ii) any other Exhibit, in
each such case the terms of this Agreement will prevail over the terms of the
Specification or any other Exhibit. For the purpose of this Clause 22.13, the
term Agreement will not include the Specification or any other Exhibit hereto.

 

 

22.14

Language

 

 

 

All correspondence, documents and any other written matters in connection with
this Agreement will be in English.

 

 

22.15

Counterparts

 

 

 

This Agreement has been executed in two (2) original copies.

 

 

 

Notwithstanding the foregoing, this Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute but one
and the same instrument.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 84/167

 

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, this Purchase Agreement was entered into as of the day and
year first above written.

 

 

 

 

 

 

 

AIRBUS, S.A.S.

 

 

 

 

 

 

 

By:

  /s/ Christophe Mourey

 

 

 

 

Title:

  Senior Vice President Contracts

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

 

 

 

 

 

 

By:

    /s/ Steven F. Udvar-Házy

 

 

 

 

Title:

  Chairman and Chief Executive Officer

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 85/167

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

 

 

 

EXHIBIT “A”

 

 

 

SPECIFICATION

 

 

 

 

 

 

 

The A320-200 and A321-200 Standard Specification are contained in a separate
folder.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 86/167

 

--------------------------------------------------------------------------------


 

A320NEO and A321NEO Baseline Specification

 

EXHIBIT A Appendix 1

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 87/167

 

--------------------------------------------------------------------------------


 

A320NEO and A321NEO Baseline Specification

 

EXHIBIT A Appendix 1

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 88/167

 

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

 

 

 

 

EXHIBIT “B1”

 

 

 

 

FORM OF

 

SPECIFICATION CHANGE NOTICE

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 89/167

 

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

 

 

 

 

 

[g165271kj21i001.gif]

 

 

For

 

 

 

 

SPECIFICATION CHANGE NOTICE

 

 

SCN Number

 

 

 

Issue

(SCN)

 

 

Dated

 

 

 

Page

 

 

 

 

 

 

 

 

Title :

 

 

 

 

 

 

 

Description :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Remarks / References

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Specification changed by this SCN

 

 

 

 

 

 

 

This SCN requires prior or concurrent acceptance of the following SCN (s):

 

 

 

 

 

 

 

 

 

Price per aircraft

 

 

 

 

 

 

 

US DOLLARS:

 

 

 

AT DELIVERY CONDITIONS:

 

 

 

 

 

 

 

 

 

 

 

This change will be effective on

AIRCRAFT N°

and subsequent.

 

 

 

Provided approval is received by

 

 

 

 

Buyer approval

Seller approval

 

 

 

 

 

 

 

 

 

 

By   :

 By   :

 

 

 

 

Date :

Date :

 

 

 

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 90/167

 

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

 

 

 

 

 

[g165271kj21i001.gif]

 

 

For

 

 

 

 

SPECIFICATION CHANGE NOTICE

 

 

SCN Number

 

 

 

Issue

(SCN)

 

 

Dated

 

 

 

Page

 

 

 

 

 

 

 

 

 

 

 

 

Specification repercussion:

 

 

 

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 91/167

 

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

 

 

 

 

 

[g165271kj21i001.gif]

 

 

For

 

 

 

 

SPECIFICATION CHANGE NOTICE

 

 

SCN Number

 

 

 

Issue

(SCN)

 

 

Dated

 

 

 

Page

 

 

 

 

 

 

 

 

 

 

 

 

Scope of change (FOR INFORMATION ONLY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 92/167

 

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

 

 

 

EXHIBIT “B2”

 

 

 

 

FORM OF

 

MANUFACTURER SPECIFICATION

CHANGE NOTICE

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 93/167

 

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

 

 

 

 

 

[g165271kj23i001.gif]

 

 

For

 

 

 

 

MANUFACTURER’S SPECIFICATION CHANGE NOTICE

 

 

MSCN Number
Issue

 

 

 

Dated

(SCN)

 

 

Page

 

 

 

 

 

 

 

 

Title :

 

 

 

 

 

 

 

Description :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effect on weight :

 

 

 

 

·

Manufacturer’s Weight Empty change :

 

 

 

·

Operational Weight Empty change :

 

 

 

·

Allowable Payload change :

 

 

 

 

 

 

Remarks / References

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Specification changed by this SCN

 

 

 

 

 

 

 

 

Price per aircraft

 

 

 

 

 

 

 

US DOLLARS:

 

 

 

AT DELIVERY CONDITIONS:

 

 

 

 

 

 

 

 

 

 

 

This change will be effective on

AIRCRAFT N°

and subsequent.

 

 

 

Provided MSCN is not rejected by

 

 

 

 

Buyer approval

Seller approval

 

 

 

 

 

 

 

By   :

 By   :

 

 

 

 

Date :

Date :

 

 

 

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 94/167

 

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

 

 

 

 

 

[g165271kj23i001.gif]

 

 

For

 

 

 

 

MANUFACTURER’S SPECIFICATION CHANGE NOTICE

 

 

MSCN Number
Issue

 

 

 

Dated

(SCN)

 

 

Page

 

 

 

 

 

 

 

 

 

 

 

 

Specification repercussion:

 

 

 

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 95/167

 

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

 

 

 

 

 

[g165271kj23i001.gif]

 

 

For

 

 

 

 

MANUFACTURER’S SPECIFICATION CHANGE NOTICE

 

 

MSCN Number
Issue

 

 

 

Dated

(SCN)

 

 

Page

 

 

 

 

 

 

 

 

 

 

 

 

Scope of change (FOR INFORMATION ONLY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 96/167

 

--------------------------------------------------------------------------------


 

EXHIBIT C (Part 1)

 

PART 1                    SELLER PRICE REVISION FORMULA

 

1                                                                SELLER PRICE
REVISION FORMULA

 

1.1                                                    Base Prices

 

The base prices defined in Clause 3.1.1 are subject to adjustment for changes in
economic conditions as measured by data obtained from the US Department of
Labor, Bureau of Labor Statistics and in accordance with the provisions hereof.

 

1.2                                                    Base Period

 

The base prices have been established in accordance with the average economic
conditions prevailing in December 2009, January 2010, February 2010 and
corresponding to a theoretical delivery in January 2011 as defined by “ECIb” and
“ICb” index values indicated hereafter.

 

 

1.3                                                    Indexes

 

Labor Index: “Employment Cost Index for Workers in Aerospace manufacturing”
hereinafter referred to as “ECI336411W”, quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in: Table
9, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, NAICS Code 336411, base
month and year December 2005 = 100).

 

The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two (2) preceding months.

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
CIU2023211000000I.

 

Material Index: “Industrial Commodities” (hereinafter referred to as “IC”) as
published in “PPI Detailed report” (found in Table 6. “Producer price indexes
and percent changes for commodity groupings and individual items not seasonally
adjusted” or such other names that may be from time to time used for the
publication title and/or table). (Base Year 1982 = 100).

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 97/167

 

--------------------------------------------------------------------------------


 

EXHIBIT C (Part 1)

 

1.4              Revision Formula

 

Pn = [*]

 

Where:

 

Pn:

 

Base Price as revised at delivery of the Aircraft

 

 

 

Pb:

 

Base Price at economic conditions December 2009, January 2010, February 2010
averaged (January 2011 delivery conditions)

 

 

 

[*]

 

 

 

 

 

ECIn:

 

the arithmetic average of the latest published values of the ECI 336411W-Index
available at the date of Aircraft delivery for the 11th, 12th and 13th month
prior to the month of delivery of the Aircraft

 

 

 

ECIb:

 

ECI336411W-Index for December 2009, January 2010, February 2010 averaged (=[*])

 

 

 

ICn:

 

the arithmetic average of the latest published values of the IC-Index available
at the date of Aircraft delivery for the 11th, 12th and 13th month prior to the
month of Aircraft delivery.

 

 

 

ICb:

 

IC-Index for December 2009, January 2010, February 2010 averaged (=[*])

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 98/167

 

--------------------------------------------------------------------------------


 

EXHIBIT C (Part 1)

 

1.5              General Provisions

 

1.5.1                                            Rounding

 

The Labor Index average and the Material Index average shall be computed to the
first decimal. If the next succeeding place is five (5) or more, the preceding
decimal place shall be raised to the next higher figure.

 

Each quotient shall be rounded to the nearest then thousandth (4 decimals). If
the next succeeding place is five (5) or more, the preceding decimal place shall
be raised to the next higher figure.

 

The final factor shall be rounded to the nearest ten thousandth (4 decimals).

 

The final price shall be rounded to the nearest whole number (0.5 or more
rounded to 1).

 

1.5.2                                            Substitution of Indexes for
Seller Price Revision Formula

 

If;

 

(i)               the United States Department of Labor substantially revises
the methodology of calculation of the Labor Index or the Material Index as used
in the Seller Price Revision Formula, or

 

(ii)            the United States Department of Labor discontinues, either
temporarily or permanently, such Labor Index or such Material Index, or

 

(iii)         the data samples used to calculate such Labor Index or such
Material Index are substantially changed;

 

The Seller shall select a substitute index for inclusion in the Seller Price
Revision Formula (the “Substitute Index”).

 

The Substitute Index shall reflect as closely as possible the actual variance of
the Labor Costs or of the material costs used in the calculation of the original
Labor Index or Material Index as the case may be.

 

As a result of the selection of the Substitute Index, the Seller shall make an
appropriate adjustment to the Seller Price Revision Formula to combine the
successive utilisation of the original Labor Index or Material Index (as the
case may be) and of the Substitute Index.

 

1.5.3                                            Final Index Values

 

The index values as defined in Clause 1.4. hereof shall be considered final and
no further adjustment to the basic prices as revised at delivery of the Aircraft
shall be made after Aircraft delivery for any subsequent changes in the
published index values.

 

1.5.4                                           Limitation

 

Should the sum [*] be lesser than 1, Pn shall be equal to [*].

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 99/167

 

--------------------------------------------------------------------------------


 

EXHIBIT C (Part 2)

 

PART 2                          PROPULSION SYSTEMS PRICE REVISION FORMULA

CFM INTERNATIONAL

 

1.                                                                  REFERENCE
PRICE OF THE PROPULSION SYSTEMS

 

The Reference Price of a set of two (2) CFM INTERNATIONAL LEAP-X Propulsion
Systems is:

 

CFM LEAP-X1A26

 

USD [*]

 

For A320 NEO

CFM LEAP-X1A26E1

 

USD [*]

 

For A320 NEO

CFM LEAP-X1A32

 

USD [*]

 

For A321 NEO

CFM LEAP-X1A32B1

 

USD [*]

 

For A321 NEO

CFM LEAP-X1A32B2

 

USD [*]

 

For A321 NEO

 

This Reference Price is subject to adjustment for changes in economic conditions
as measured by data obtained from the US Department of Labor, Bureau of Labor
Statistics and in accordance with the provisions of Clauses 4 and 5 hereof.

 

 

2.                                                                  REFERENCE
PERIOD

 

The Reference Price has been established in accordance with the economic
conditions prevailing for a theoretical delivery in January 2010 as defined by
CFM INTERNATIONAL by the Reference Composite Price Index (CPI) [*].

 

 

3.                                                                  INDEXES

 

Labor Index: “Employment Cost Index for Workers in Aerospace manufacturing”
hereinafter referred to as “ECI336411W”, quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in: Table
9, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, NAICS Code 336411, base
month and year December 2005 = 100, hereinafter multiplied by 1.777 and rounded
to the first decimal place) .

 

The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two preceding months.

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
CIU2023211000000I

 

Material Index: “Industrial Commodities” (hereinafter referred to as “IC”) as
published in “PPI detailed report” (found in Table 6. “Producer price indexes
and percent changes for commodity groupings and individual items not seasonally
adjusted” or such other names that may be from time to time used for the
publication title and/or table). (Base Year 1982 = 100).

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 100/167

 

--------------------------------------------------------------------------------


 

EXHIBIT C (Part 2)

 

4.                                                                  REVISION
FORMULA

 

Pn                  =      [*]

 

 

Where:

 

 

Pn:                   revised Reference Price at Delivery of the Aircraft

 

 

Pb:                   Reference Price at delivery conditions January 2010

 

 

[*]

 

 

CPIn :       The Composite Price Index (CPI) applicable for the month of
Aircraft Delivery. This Composite Price Index is composed as follows:

 

CPIn =      [*]

 

 

Where:

 

 

ECIn :       The arithmetic average of the ECI336411W-Indexes available at the
Delivery Date of the Aircraft for the 11th, 12th and 13th month prior to the
month of Aircraft  Delivery, multiplied by 1.777 and individually rounded to the
first decimal place

 

ICn   :        The arithmetic average of the IC-Index available at the Delivery
Date of the Aircraft for the 11th, 12th and 13th month prior to the month of
Aircraft Delivery.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 101/167

 

--------------------------------------------------------------------------------


 

EXHIBIT C (Part 2)

 

5.                                                                  GENERAL
PROVISIONS

 

5.1                                                          Roundings

 

(i)                                                     The Material index
average (ICn) shall be rounded to the nearest second decimal place and the labor
index average (ECIn) shall be rounded to the nearest first decimal place.

 

(ii)              CPIn shall be rounded to the nearest second decimal place.

 

(iii)                                               The final factor [*] shall
be rounded to the nearest third decimal place.

 

If the next succeeding place is five (5) or more, the preceding decimal place
shall be raised to the next higher figure. After final computation Pn shall be
rounded to the nearest whole number (0.5 rounds to 1).

 

 

5.2                                                          Final Index Values

 

The revised Reference Price at the date of Aircraft Delivery shall not be
subject to any further adjustments in the indexes.

 

 

5.3                                                          Interruption of
Index Publication

 

If the US Department of Labor substantially revises the methodology of
calculation or discontinues any of these indexes referred to hereabove, the
Seller shall reflect the substitute for the revised or discontinued index
selected by CFM INTERNATIONAL, such substitute index to lead in application to
the same adjustment result, insofar as possible, as would have been achieved by
continuing the use of the original index as it may have fluctuated had it not
been revised or discontinued.

 

Appropriate revision of the formula shall be made to accomplish this result.

 

 

5.4                                                      Annulment of the
Formula

 

Should the above escalation provisions become null and void by action of the US
Government, the Reference Price shall be adjusted due to increases in the costs
of labor and materiel which have occurred from the period represented by the
applicable Reference Composite Price Index to the twelfth (12th) month prior to
the month of Aircraft Delivery.

 

 

5.5                                                          Limitation

 

Should the ratio [*] be lower than 1, Pn shall be equal to [*].

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 102/167

 

--------------------------------------------------------------------------------


 

EXHIBIT C (Part 3)

 

PART 3                          PROPULSION SYSTEMS PRICE REVISION FORMULA

PRATT AND WHITNEY

 

1.                                                                REFERENCE
PRICE OF THE PROPULSION SYSTEMS

 

The Reference Price of a set of two (2) PRATT AND WHITNEY PW1100G Propulsion
Systems is:

 

PW1127G

 

USD [*]

 

For A320 NEO

PW1133G

 

USD [*]

 

For A321 NEO

 

The Reference Price is subject to adjustment for changes in economic conditions
as measured by data obtained from the US Department of Labor, Bureau of Labor
Statistics, and in accordance with the provisions hereof.

 

 

2.                                                                BASE PERIOD

 

The Reference Price has been established in accordance with the average economic
conditions prevailing in December 2008, January 2009, February 2009 and
corresponding to a theoretical delivery in January 2010 as defined by “ECIb”,
“ICb” and “C10b” index values indicated hereafter.

 

 

3.                                                                INDEXES

 

Labor Index: “Employment Cost Index for Workers in Aerospace manufacturing”
hereinafter referred to as “ECI336411W”, quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in Table
9, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, NAICS Code 336411, base
month and year December 2005 = 100).

 

The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two preceding months.

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
CIU2023211000000I.

 

Material Index: “Industrial Commodities” (hereinafter referred to as “IC”) as
published in “PPI Detailed Report” (found in Table 6. “Producer Price indexes
and percent changes for commodity and service groupings and individual items not
seasonally adjusted” or such other names that may be from time to time used for
the publication title and/or table). (Base Year 1982 = 100)

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15

Metal Index: “Metals and metal products” Code 10” (hereafter referred to as
“C10”) as published in “PPI Detailed Report” (found in Table 6. “Producer Price
indexes and percent changes for commodity and service groupings and individual
items not seasonally adjusted” or such other names that may be from time to time
used for the publications title and/or table). (Base 1982 = 100).

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 103/167

 

--------------------------------------------------------------------------------


 

EXHIBIT C (Part 3)

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU10

 

4.                                                                REVISION
FORMULA

 

Pn = [*]

 

Where

:

 

 

 

 

 

 

Pn

:

 

Reference Price as revised at Delivery of the Aircraft

 

 

 

 

Pb

:

 

Reference Price at economic conditions December 2008, January 2009,
February 2009 averaged (January 2010 delivery conditions)

 

 

 

 

[*]

 

 

 

 

 

 

 

ECIn

:

 

the arithmetic average of the latest published values of the ECI 336411W-Index
available at the date of Aircraft Delivery for the 11th, 12th and 13th month
prior to the month of Delivery of the Aircraft.

 

 

 

 

ECIb

:

 

ECI 336411W-Index for December 2008, January 2009, February 2009 averaged (=[*])

 

 

 

 

ICn

:

 

the arithmetic average of the latest published values of the IC-Index available
at the date of Aircraft Delivery for the 11th, 12th and 13th month prior to the
month of Delivery of the Aircraft

 

 

 

 

ICb

:

 

IC-Index for December 2008, January 2009, February 2009, averaged (=[*])

 

 

 

 

C10n

:

 

the arithmetic average of the latest published values of the C10 - Index
available at the date of Aircraft Delivery for the 11th, 12th and 13th month
prior to the month of Delivery of the Aircraft

 

 

 

 

C10b

:

 

C10 - Index for December 2008, January 2009, February 2009, averaged (=[*])

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 104/167

 

--------------------------------------------------------------------------------


 

EXHIBIT C (Part 3)

 

5.                                                                GENERAL
PROVISIONS

 

5.1                                                        Roundings

 

The Labor Index average, the Material Index average and the Metal Index
average shall be computed to the first decimal. If the next succeeding place is
five (5) or more, the preceding decimal place shall be raised to the next higher
figure.

 

Each quotient [*] shall be rounded to the nearest ten-thousandth (4 decimals).
If the next succeeding place is five (5) or more, the preceding decimal place
shall be raised to the next higher figure.

 

The final factor shall be rounded to the nearest ten-thousandth (4 decimals).

 

The final price shall be rounded to the nearest whole number (0.5 or more
rounded to 1).

 

5.2              Substitution of Indexes for Price Revision Formula

 

If:

 

(i)      the United States Department of Labor substantially revises the
methodology of calculation of the Labor Index , the Material Index or the Metal
Index, as used in the Price Revision Formula, or

 

 

(ii)      the United States Department of Labor discontinues, either temporarily
or permanently, such Labor Index, such Material Index or such Metal Index, or

 

 

(iii)     the data samples used to calculate such Labor Index, such Material
Index, or such Metal Index  are substantially changed;

 

Pratt and Whitney shall select a substitute index for inclusion in the Price
Revision Formula (the “Substitute Index”) and the Seller shall reflect such
Substitute Index.

 

The Substitute Index shall reflect as closely as possible the actual variance of
the labor costs, of the material costs or of the metal costs used in the
calculation of the original Labor Index, Material Index or Metal Index, as the
case may be.

 

As a result of the selection of the Substitute Index, an appropriate adjustment
to the Price Revision Formula shall be performed, to combine the successive
utilization of the original Labor Index, Material Index or Metal Index  (as the
case may be) and of the Substitute Index.

 

5.3                                                        Final Index Values

 

The Index values as defined in Clause 4 above shall be considered final and no
further adjustment to the adjusted Reference Price as revised at Aircraft
Delivery (or payment of such revised amounts, as the case may be) shall be
respectively made after Aircraft Delivery (or payment of such adjusted amounts,
as the case may be) for any subsequent changes in the published Index values.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 105/167

 

--------------------------------------------------------------------------------


 

EXHIBIT C (Part 3)

 

5.4                                                        Limitation

 

Should the sum of [*] be less than 1, Pn shall be equal to [*].

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 106/167

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

 

 

CERTIFICATE OF ACCEPTANCE

 

 

In accordance with the terms of [clause [·]] of the purchase agreement dated
[day] [month] [year] and made between [insert name of the party to the Purchase
Agreement] (the “Customer”) and Airbus S.A.S. as amended and supplemented from
time to time (the “Purchase Agreement”), the technical acceptance tests relating
to one Airbus A3[·]-[·] aircraft, bearing manufacturer’s serial number [·], and
registration mark [·](the “Aircraft”) have taken place in [Blagnac/Hamburg].

 

In view of said tests having been carried out with satisfactory results, the
Customer, [as agent of [insert the name of the lessor/SPC] (the “Owner”)
pursuant to the [purchase agreement assignment] dated [day] [month] [year],
between the Customer and the Owner] hereby approves the Aircraft as being in
conformity with the provisions of the Purchase Agreement and accepts the
Aircraft for delivery in accordance with the provisions of the Purchase
Agreement.

 

Such acceptance shall not impair the rights that may be derived from the
warranties relating to the Aircraft set forth in the Purchase Agreement.

 

Any right at law or otherwise to revoke this acceptance of the Aircraft is
hereby irrevocably waived.

 

IN WITNESS WHEREOF, the Customer, [as agent of the Owner] has caused this
instrument to be executed by its duly authorised representative this           
day of [month], [year] in [Blagnac/Hamburg].

 

CUSTOMER [as agent of OWNER]

Name:

Title:

Signature:

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 107/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

 

 

BILL OF SALE

 

Know all men by these presents that Airbus S.A.S., a Société par Actions
Simplifiée existing under French law and having its principal office at 1
rond-point Maurice Bellonte, 31707 Blagnac Cedex, FRANCE (the “Seller”), was
this [day] [month] [year] the owner of the title to the following airframe (the
“Airframe”), the [engines/propulsion systems] as specified (the
“[Engines/Propulsion Systems]”) and [all appliances, components, parts,
instruments, accessories, furnishings, modules and other equipment of any
nature], [excluding buyer furnished equipment (“BFE”),] incorporated therein,
installed thereon or attached thereto on the date hereof (the “Parts”):

 

AIRFRAME:

 

[ENGINES/PROPULSION SYSTEMS]:

 

 

 

AIRBUS Model A3[·]-[·]

 

[Insert name of engine or propulsion system manufacturer] Model [·]

 

 

 

MANUFACTURER’S
SERIAL NUMBER:     [·]

 

ENGINE SERIAL NUMBERS:
LH:  [·]
RH: [·]

 

 

 

REGISTRATION MARK:        [·]

 

 

 

 

The Airframe, [Engines/Propulsion Systems] and Parts are hereafter together
referred to as the “Aircraft”.

 

The Seller did this        day of [month] [year], sell, transfer and deliver all
of its above described rights, title and interest in and to the Aircraft to the
following entity and to its successors and assigns forever, said Aircraft to be
the property thereof:

 

[Insert Name/Address of Buyer]

(the “Buyer”)

 

The Seller hereby warrants to the Buyer, its successors and assigns that it had
good and lawful right to sell, deliver and transfer title to the Aircraft to the
Buyer and that there was conveyed to the Buyer good, legal and valid title to
the Aircraft, free and clear of all liens, claims, charges, encumbrances and
rights of others and that the Seller will warrant and defend such title forever
against all claims and demands whatsoever;

 

This Bill of Sale shall be governed by and construed in accordance with the laws
of [same governing law as the Purchase Agreement].

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized representative this            day of [month], [year] in
[Blagnac/Hamburg].

 

AIRBUS S.A.S.

 

Name:

Title:

Signature:

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 108/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

 

 

 

EXHIBIT “F”

 

 

 

 

 

 

SERVICE LIFE POLICY

 

 

 

 

LIST OF ITEMS

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 109/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

 

SELLER SERVICE LIFE POLICY

 

 

 

1

 

The Items covered by the Service Life Policy pursuant to Clause 12.2 are those
Seller Items of primary and auxiliary structure described hereunder.

 

 

 

 

 

 

2

 

WINGS - CENTER AND OUTER WING BOX (LEFT AND RIGHT)

 

 

 

2.1

 

Wing Structure

 

 

 

2.1.1

 

Spars

 

 

 

2.1.2

 

Ribs and stringers inside the wing box

 

 

 

2.1.3

 

Upper and lower wing skin panels of the wing box

 

 

 

 

 

 

2.2

 

Fittings

 

 

 

2.2.1

 

Support structure and attachment fittings for the flap structure

 

 

 

2.2.2

 

Support structure and attachment fitting for the engine pylons

 

 

 

2.2.3

 

Support structure and attachment fitting for the main landing gear

 

 

 

2.2.4

 

Support structure and attachment fitting for the center wing box

 

 

 

 

 

 

2.3

 

Auxiliary Support Structure

 

 

 

2.3.1

 

For the slats:

 

 

 

2.3.1.1

 

Ribs supporting the track rollers on wing box structure

 

 

 

2.3.1.2

 

Ribs supporting the actuators on wing box structure

 

 

 

2.3.2

 

For the ailerons:

 

 

 

2.3.2.1

 

Hinge brackets and ribs on wing box rear spar or shroud box

 

 

 

2.3.2.2

 

Actuator fittings on wing box rear spar or shroud box

 

 

 

2.3.3

 

For airbrakes, spoilers, lift dumpers:

 

 

 

2.3.3.1

 

Hinge brackets and ribs on wing box rear spar or shroud box

 

 

 

2.3.3.2

 

Actuator fittings on wing box rear spar or shroud box

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 110/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

2.4

 

Pylon

 

 

 

2.4.1

 

For the Pylon Main Structural Box

 

 

 

2.4.1.1

 

Spars

 

 

 

2.4.1.2

 

Ribs

 

 

 

2.4.1.3

 

Skin, doublers and stiffeners

 

 

 

2.4.1.4

 

Support structure and attachment fitting for engine supports

 

 

 

 

 

 

3

 

FUSELAGE

 

 

 

3.1

 

Fuselage structure

 

 

 

3.1.1

 

Fore and aft bulkheads

 

 

 

3.1.2

 

Pressurized floors and bulkheads surrounding the main and nose gear wheel well
and center wing box

 

 

 

3.1.3

 

Skins with doublers, stringers and frames from the forward pressure bulkheads to
the frame supporting the rear attachment of horizontal stabilizer

 

 

 

3.1.4

 

Window and windscreen attachment structure but excluding transparencies

 

 

 

3.1.5

 

Passenger and cargo doors internal structure

 

 

 

3.1.6

 

Sills, excluding scuff plates, and upper beams surrounding passenger and cargo
door apertures

 

 

 

3.1.7

 

Cockpit floor structure and passenger cabin floor beams excluding floor panels
and seat rails

 

 

 

3.1.8

 

Keel beam structure

 

 

 

 

 

 

3.2

 

Fittings

 

 

 

3.2.1

 

Landing gear support structure and attachment fitting

 

 

 

3.2.2

 

Support structure and attachment fittings for the vertical and horizontal
stabilizers

 

 

 

3.2.3

 

Support structure and attachment fitting for the APU

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 111/167

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

4

 

STABILIZERS

 

 

 

4.1

 

Horizontal Stabilizer Main Structural Box

 

 

 

4.1.1

 

Spars

 

 

 

4.1.2

 

Ribs

 

 

 

4.1.3

 

Upper and lower skins and stringers

 

 

 

4.1.4

 

Support structure and attachment fitting to fuselage and trim screw actuator

 

 

 

4.1.5

 

Elevator support structure

 

 

 

4.1.5.1

 

Hinge bracket

 

 

 

4.1.5.2

 

Servocontrol attachment brackets

 

 

 

 

 

 

4.2

 

Vertical Stabilizer Main Structural Box

 

 

 

4.2.1

 

Spars

 

 

 

4.2.2

 

Ribs

 

 

 

4.2.3

 

Skins and stringers

 

 

 

4.2.4

 

Support structure and attachment fitting to fuselage

 

 

 

4.2.5

 

Rudder support structure

 

 

 

4.2.5.1

 

Hinge brackets

 

 

 

4.2.5.2

 

Servocontrol attachment brackets

 

 

 

 

 

 

5

 

EXCLUSIONS

 

 

 

 

 

Bearing and roller assemblies, bearing surfaces, bushings, fittings other than
those listed above, access and inspection doors, including manhole doors,
latching mechanisms, all system components, commercial interior parts,
insulation and related installation and connecting devices are excluded from
this Seller Service Life Policy.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 112/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

 

 

 

EXHIBIT “G”

 

 

 

 

 

 

TECHNICAL DATA INDEX

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 113/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

TECHNICAL DATA INDEX

 

 

 

Where applicable data will be established in general compliance with ATA 100
Information Standards for Aviation Maintenance, and the applicable provisions
for digital standard of ATA Specification 2200 (iSpec2200).

 

 

The following index identifies the Technical Data provided in support of the
Aircraft.

 

The explanation of the table is as follows:

 

 

 

NOMENCLATURE

Self-explanatory.

 

 

 

 

 

 

ABBREVIATED DESIGNATION (Abbr)

Self-explanatory.

 

 

 

AVAILABILITY (Avail)

 

Technical Data can be made available :

 

-                   ON-LINE (ON) through the relevant service on AirbusWorld,

 

and / or

 

-                   OFF-LINE (OFF) through the most suitable means applicable to
the size of the concerned document  (e.g CD or DVD).

 

 

FORMAT (Form)

 

Following Technical Data formats may be used:

 

-                   SGML - Standard Generalized Mark-up Language, which allows
further data processing by the Buyer.

 

-                   XML – Extensible Mark-up Language, evolution of the SGML
text format to cope with WEB technology requirements.

 

XML is used for data processing. Processed data shall be consulted through the
e-doc Viewer FOCT – Flight Operations Consultation Tool.

 

XML data may be customized using Airbus customization tools (Flight Operations
Documentation Manager , ADOC) or the Buyer’s own XML based editing tools.

 

-                   CGM – Computer Graphics Metafile, format of the interactive
graphics associated with the XML and /or SGML text file delivery.

 

-                  PDF (PDF) - Portable Document Format allowing data
consultation.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 114/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

-                   Advanced Consultation Tool -  refers to Technical Data
consultation application that offers advanced consultation & navigation
functionality compared to PDF. Both browser software & Technical Data are
packaged together.

 

-                   P1 / P2 - refers to manuals printed on one side or both
sides of the sheet.

 

-                   CD-P -  refers to CD-Rom including Portable Document Format
(PDF) Data.

 

-                   CD-XML – Refers to CD-Rom including XML data

 

 

TYPE

C

CUSTOMIZED. Refers to manuals that are applicable to an individual
Airbuscustomer/operator fleet or aircraft.

 

 

 

 

G

GENERIC. Refers to manuals that are applicable for all Airbus aircraft
types/models/series.

 

 

 

 

E

ENVELOPE. Refers to manuals that are applicable to a whole group of Airbus
customers for a specific aircraft type/model/series.

 

 

QUANTITY (Qty)

 

Self-explanatory for physical media.

 

 

 

 

 

 

DELIVERY (Deliv)

 

Delivery refers to scheduled delivery dates and is expressed in either the
number of corresponding days prior to first Aircraft delivery, or nil (0)
referring to the Delivery Date of corresponding Aircraft.

 

 

 

 

 

 The number of days indicated shall be rounded up to the next regular revision
release date.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 115/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

 

Abbr

 

Avail

 

Form

 

Type

 

Qty

 

Deliv

Comments

  OPERATIONAL MANUALS AND DATA

Flight Crew Operating Manual

 

FCOM

 

ON

 

XML

 

C

 

N/A

 

90

 

 

 

 

 

OFF

 

CD-XML

 

C

 

1

 

90

 

Flight Crew Training Manual

 

FCTM

 

ON

 

XML

 

C

 

N/A

 

90

FCTM is a supplement to FCOM, a “Pilot’s guide” for use in training and in
operations

 

 

 

 

OFF

 

CD-XML

 

C

 

1

 

90

 

Cabin Crew Operating Manual

 

CCOM

 

ON

 

XML

 

C

 

N/A

 

90

LR Aircraft: Basic for A340-500/-600 aircraft

 

 

 

 

OFF

 

CD-XML

 

C

 

1

 

90

A330-200/A340-300 : only for aircraft equipped with enhanced cabin (Mod 48819)

 

 

 

 

 

 

 

 

 

 

 

 

 

SA Aircraft: Basic for A318 and for all A319/A320/A321 equipped with new CIDS
/FAP

 

 

 

 

 

 

 

 

 

 

 

 

 

CCOM not available for aircraft with old CIDS re-installed (A319 Mod 34898, A320
Mod 34856, A321 Mod 34997 )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flight Manual

 

FM

 

ON

 

XML

 

C

 

N/A

 

0

 

 

 

 

 

OFF

 

CD-XML

 

C

 

1

 

0

 

 

 

 

 

OFF

 

PDF

 

C

 

*

 

0

*PDF secure format integrated in the FOCT viewer, used for loading on board
aircraft EFB, in agreement with Airworthiness Authorities.

 

SA = Single Aisle: A318/A319/A320/A321   /   LR = Long Range: A330/A340

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 116/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

 

Abbr

 

Avail

 

Form

 

Type

 

Qty

 

Deliv

Comments

  OPERATIONAL MANUALS AND DATA

Master Minimum Equipment List

 

MMEL

 

ON

 

XML

 

C

 

N/A

 

180

 

 

 

 

 

OFF

 

CD-XML

 

C

 

1

 

180

 

Quick Reference Handbook

 

QRH

 

ON

 

XML

 

C

 

N/A

 

90

 

 

 

 

 

OFF

 

CD-XML

 

C

 

1

 

90

 

Trim Sheet

 

TS

 

OFF

 

Electronic format

 

C

 

1

 

0

Transferred to the Buyer by electronic mail (MS Word or PDF or TIFF).

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: additional document provided by the Seller : IATA Airport Handing Manual /
AHM sections 515, 516, 560.

Weight and Balance Manual

 

WBM

 

ON

 

 

XML

 

C

 

N/A

 

0

 

 

 

 

 

OFF

 

 

CD-XML

 

C

 

1

 

0

 

Performance Engineer’s Programs

 

PEP

 

ON

 

Performance Computation Tool

 

C

 

N/A

 

90

A collection of aircraft performance software tools in a common interface.

 

 

 

 

OFF

 

Performance Computation Tool on CD

 

C

 

1

 

90

 

Performance Programs Manual

 

PPM

 

OFF

 

CD-P

 

C

 

1

 

90

Explains how to use the PEP & contains specific data for engineers, which are
not contained in the FCOM

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 117/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

 

Abbr

 

Avail

 

Form

 

Type

 

Qty

 

Deliv

Comments

 

MAINTENANCE AND ASSOCIATED MANUALS

 

AirN@v / Maintenance , including :
Aircraft Maintenance Manual - AMM
Illustrated Parts Catalog (Airframe)- IPC
Illustrated Parts Catalog ( Powerplant )- PIPC*
Trouble Shooting Manual - TSM
Aircraft Schematics Manual - ASM
Aircraft Wiring Lists - AWL
Aircraft Wiring Manual- AWM
Electrical Standard Practices Manual-ESPM

 

AirN@v /
Maintenance



 

ON

 

Advanced Consultation Tool

 

C

 

N/A

 

90

 

 

 

 

OFF

 

Advanced Consultation Tool on DVD

 

C

 

20

 

90

Recommended basic delivery quantity
*PIPC is integrated in the SA aircraft IPC for IAE V2500 A1/A3 Engines and in
the LR A340-500/-600 aircraft IPC for RR Trent 500 Engines.
For other aircraft and engine types, to be supplied by Propulsion Systems
Manufacturer concurrently with the Airframe IPC.

AirN@v / Associated Data

Consumable Material List – CML
Standards Manual - SM
Electrical Standard Practices Manual - ESPM
Tool and Equipment Manual – TEM (*)



 

AirN@v /
Associated
Data

 

ON

 

Advanced Consultation Tool

 

G

 

N/A

 

360

* including Tool and Equipment Manual / Index & Support Equipment Summary data

 

 

 

OFF

 

Advanced Consultation Tool on DVD

 

G

 

20

 

360

 

Technical Follow-up

 

TFU

 

ON

 

PDF

 

E

 

20

 

90

TFU for trouble shooting & maintenance, to be used with AirN@v

Aircraft Maintenance Manual

 

AMM

 

ON

 

PDF

 

C

 

N/A

 

90

* PDF will be discontinued in 2010 after implementation of the AirN@v /
Maintenance Technical Data upgrade programme

 

 

 

 

OFF

 

CD-P

 

C

 

*

 

90

 

 

 

 

ON

 

SGML

 

C

 

N/A

 

90

Available from the Technical Data Download Service on AirbusWorld (Graphics in
CGM, compliant with iSpec 2200 )

 

 

 

 

OFF

 

SGML

 

C

 

1

 

90

Effective CD delivery will only take place at the time of explicit request from
the Buyer

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 118/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

Abbr

Avail

Form

Type

Qty

Deliv

Comments

MAINTENANCE AND ASSOCIATED MANUALS (Cont’d)

Aircraft Schematics Manual

ASM

ON

PDF

C

N/A

90

* PDF will be discontinued in 2010 after implementation of the AirN@v /
Maintenance Technical Data upgrade programme

 

 

OFF

CD-P

C

*

90

 

 

ON

SGML

C

N/A

90

Available from the Technical Data Download Service on AirbusWorld (Graphics in
CGM, compliant with iSpec 2200 )

 

 

OFF

SGML

C

1

90

Effective CD delivery will only take place at the time of explicit request from
the Buyer

Aircraft Wiring List

AWL

ON

PDF

C

N/A

90

* PDF will be discontinued in 2010 after implementation of the AirN@v /
Maintenance Technical Data upgradeprogramme.

 

 

OFF

CD-P

C

*

90

 

 

ON

SGML

C

N/A

90

Available from the Technical Data Download Service on AirbusWorld (Graphics in
CGM, compliant with iSpec 2200 )

 

 

OFF

SGML

C

1

90

Effective CD delivery will only take place at the time of explicit request from
the Buyer

Aircraft Wiring Manual

AWM

ON

PDF

C

N/A

90

* PDF will be discontinued in 2010 after implementation of the AirN@v /
Maintenance Technical Data upgrade programme

 

 

OFF

CD-P

C

*

90

 

 

ON

SGML

C

N/A

90

Available from the Technical Data Download Service on AirbusWorld (Graphics in
CGM, compliant with iSpec 2200 )

 

 

OFF

SGML

C

1

90

Effective CD delivery will only take place at the time of explicit request from
the Buyer

Consumable Material List

CML

OFF

SGML

G

1

180

Effective delivery will only take place at the time of explicit request from the
Buyer

Ecam System Logic Data

ESLD

ON

PDF

E

N/A

90

Used for in-depth aircraft trouble shooting. Ref to SIL 31-033 for details.

 

 

OFF

CD-P

E

5

90

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 119/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

Abbr

Avail

Form

Type

Qty

Deliv

Comments

MAINTENANCE AND ASSOCIATED MANUALS (Cont’d)

Electrical Load Analysis

ELA

OFF

PDF/MS Word Excel

C

1

+30

One ELA supplied for each Aircraft, delivered one month after first Aircraft
Delivery PDF File + Office automation format RTF & Excel file delivered on one
single CD for ELA updating by the Buyer

Electrical Standard Practices Manual

ESPM

OFF

SGML

G

1

90

*Effective CD delivery will only take place at the time of explicit request from
the Buyer

Electrical Standard Practices booklet

ESP

OFF

P2*

G

20

90

* Pocke size format booklet, which provides maintenance personnel with quick and
easy access for the identification of electrical equipment and the required
tooling.

Flight Data Recording Parameter Library

FDRPL

OFF

Advanced Consultation Tool on CD

E

5

90

 

Illustrated Parts Catalog (Airframe)

IPC

ON

PDF

C

N/A

90

* PDF will be discontinued in 2010 after implementation of the AirN@v /
Maintenance Technical Data upgrade programme.

 

 

OFF

CD-P

C

*

90

 

 

ON

SGML

C

N/A

90

Available from the Technical Data Download Service on AirbusWorld (Graphics in
CGM, compliant with iSpec 2200 )

 

 

OFF

SGML

C

1

 

Effective CD delivery will only take place at the time of explicit request from
the Buyer

Illustrated Parts Catalog (Powerplant)

PIPC

ON

PDF

C

N/A

90

Integrated in the SA aircraft IPC for IAE V2500 A1/A3 Engines .
Integrated in the LR A340-500/-600 aircraft IPC for RR Trent 500 Engines.

 

 

OFF

CD-P

C

20*

90

 

 

 

 

 

 

 

*For other aircraft and engine types, supplied by Propulsion Systems
Manufacturer concurrently with the Airframe IPC.

AirN@v / Planning , including
Maintenance Planning Document – MPD



AirN@v/
Planning

ON

Advanced Consultation Tool

E

N/A

360

In addition to MPD in AirN@v consultable format, AirN@v / Planning includes
additional MPD files in the following downloadable formats: - PDF format

- MS XLS ( Excel) format

- TSDF / Text Structured Data File format (specific ASCII for MIS and Database
upload )

- SGML format for further processing

Life Limited Parts information is included in the Airworthiness Limitation
Section (ALS)

 

 

 

OFF

Advanced Consultation Tool on DVD

E

5

360

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 120/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

 

 

Abbr

Avail

Form

 

Qty

Deliv

Comments

MAINTENANCE AND ASSOCIATED MANUALS (Cont’d)

Maintenance Review Board Report – MRBR
Airworthiness Limitation Section – ALS

MRBR
ALS



ON

PDF

E

N/A

360

The latest revisions of individual MRB Report and ALS documents are available
shortly after approval on AirbusWorld Maintenance & Engineering site, under “
Prepare Maintenance Programme”, “Demonstrate compliance with airworthiness
limitations” tab, with aircraft operators being informed through a dedicated
OIT.



Tool & Equipment Bulletins

TEB

ON

PDF

E

N/A

N/A

 

Tool and Equipment Drawings

TED

ON

Advanced Consultation Tool

E

N/A

360

These drawings include the Seller’s and Suppliers’ equipment drawings, except
for the Seller’s and Suppliers’ proprietary items

AirN@v / Engineering , including:
Airworthiness Directives - AD
European Airworthiness Directives - EUAD

AirN@v/ Engineering

ON

Advanced Consultation Tool

C

N/A

90

AirN@v Engineering is an electronic index used for identification of the
references and links between the Seller’s and Suppliers’ engineering documents

( incl. French DGAC AD’s)
All Operator Telex - AOT
Operator Information Telex - OIT
Flight Operator Telex - FOT
Modification - MOD
Modification Proposal - MP
Service Bulletin - SB
Service Information Letter - SIL
Technical Follow-Up - TFU
Vendor Service Bulletin - VSB

 

OFF

Advanced Consultation Tool on DVD

C

5

90

 

Trouble Shooting Manual

TSM

ON

PDF

C

N/A

90

* PDF will be discontinued in 2010 after implementation of the AirN@v /
Maintenance Technical Data upgrade programme

 

 

OFF

CD-P

C

*

90

 

 

ON

SGML

C

N/A

90

Available from the Technical Data Download Service on AirbusWorld (Graphics in
CGM, compliant with iSpec 2200 )

 

 

OFF

SGML

C

1

90

Effective CD delivery will only take place upon the Buyer’s express request.

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 121/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

 

 

 

Abbr

Avail

Form

Type

Qty

 

Comments                      

   STRUCTURAL MANUALS

AirN@v / Repair , including:
Structural Repair Manual (*) - SRM
Non Destructive Testing Manual - NTM



AirN@v /
Repair

ON

Advanced Consultation Tool

E

N/A

90

AirN@v / Repair includes:

·      For SA aircraft, one specific SRM for each A318, A319, A320, A321, one SA
aircraft common NTM,

·      For LR aircraft, one SRM and NTM for A340-200/-300, one SRM and NTM for
A340-500/-600.

*Nacelle repair data are integrated in the Airframe SRM for A318 PW6000 and
A340-500/-600 RR Trent aircraft. For all other SA and LR aircraft and engine
types, the Nacelle SRM shall be supplied by the relevant Propulsion System
Supplier.

 

 

 

OFF

Advanced Consultation Tool on DVD

E

5

90

Structural Repair Manual

SRM

ON

SGML

E

N/A

 

*Upon request only.

 

 

OFF

SGML

E

*

 

Non Destructive Testing Manual

NTM

ON

SGML

E

N/A

90

*Upon request only.

 

 

OFF

SGML

E

*

90

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 122/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

 

 

 

Abbr

Avail

Form

Type

Qty

 

Comments

    OVERHAUL DATA

AirN@v / Workshop, including:
Component Maintenance Manual Manufacturer - CMMM
Duct Fuel Pipe Repair Manual - DFPRM



AirN@v /
Workshop

ON

Advanced Consultation Tool

E

N/A

180

DFPRM first issue in AirN@v / Workshop planned 2nd half 2009

 

OFF

Advanced Consultation Tool on DVD

E

5

180

Component Maintenance Manual Manufacturer
CMMM

CMMM

ON

SGML

E

N/A

180

*Upon request only. Fallback solution to AirN@v / Workshop

 

OFF

SGML

E

*

180

Component Maintenance Manual Vendor

CMMV

OFF

CD-P

E

*

180

* Vendor Supply in digital PDF format .

 

 

ON

PDF

E

N/A

180

Available from the “Supplier Technical Documentation On-Line Service” in
AirbusWorld

Component Documentation Status

CDS

OFF

CD

C

1

180

Revised until 180 days after first Aircraft Delivery

Component Evolution List

CEL

ON

PDF

G

N/A

-

 

 

 

OFF

CD-P

G

1

-

Delivered as follow-on to CDS.

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 123/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

 

 

 

Abbr

Avail

Form

Type

Qty

 

Comments

   ENGINEERING DOCUMENTS

Mechanical Drawings, including the Drawing Picture, Parts List / Parts Usage

MD

ON

Advanced Consultation
Tool

C

N/A

0

Seller Installation, Assembly and Detailed part Drawings for Structure & System
installations, fitted on the Buyer’s fleet or Aircraft . They cover the Aircraft
“as designed”, ie in its original configuration at first Aircraft Delivery.
Repair drawings are supplied upon specific Buyer request.
Buyer’s queries shall be issued in connection with an approved document: SB, SRM
or RAS (Repair Assessment Sheet)
Mechanical Drawings include:
2D Drawing sheets
Parts List / Parts Usage (in PDF).

Standards Manual

SM

ON

SGML

G

N/A

180

 

 

 

OFF

SGML

G

1

180

Effective delivery will only take place at the time of explicit request from the
Buyer.

Process and Material Specification

PMS

ON

PDF

G

N/A

0

 

 

 

OFF

CD-P

G

1

0

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 124/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

Abbr

Avail

Form

Type

Qty

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS PUBLICATIONS

 

 

 

 

 

 

 

Airplane Characteristics for Airport Planning - AC

Maintenance Facility Planning - MFP

 

AC/MFP

ON

PDF

E

N/A

360

Available On-Line in AirbusWorld

 

OFF

CD-P

E

5

360

Grouped on one single CD

Fallback solution to the on-line AC / MFP

ATA 100 Index

 

ATI

ON

PDF

E

N/A

360

6 Digits ATA 100 Index

C@DETS /Technical Data Training Courseware and Software

C@DETS

ON

Advanced Consultation

Tool on CD

G

N/A

360

Technical Data self-tutorial training which provides basic familiarization
tailored for Maintenance and Engineering personnel.

It is AirN@v Services oriented and available on AirbusWorld for downloading by
module as required.

 

 

OFF

Advanced Consultation

Tool

G

5

360

Aircraft Recovery Manual

ARM

ON

PDF

E

N/A

90

 

 

 

OFF

CD-P

E

1

90

 

Aircraft Rescue & Firefighting Chart

ARFC

ON

PDF

E

N/A

180

Chart can be downloaded from AirbusWorld either in TIFF or PDF format

 

 

OFF

P1

E

20

180

Full size charts, which are available in poster format (530 x 640 mm)

Cargo Loading System Manual

CLS

ON

PDF

E

N/A

180

 

 

 

OFF

CD-P

E

1

180

One CLS per delivered Aircraft

 

List of Effective Technical Data

LETD

ON

PDF

C

N/A

90

The LETD provides, for each Technical Data, information about:

- Applicable issue and revision date,

- Shipping information with search functions by manual or delivery address
criteria,

-Tracking of shipments through the Carrier Website.

 

List of Radioactive and Hazardous Elements

LRE

ON

PDF

G

N/A

90

 

 

 

OFF

CD-P

G

1

90

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 125/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

NOMENCLATURE

 

 

 

Abbr

Avail

Form

Type

Qty

 

Comments

MISCELLANEOUS PUBLICATIONS

 

 

 

 

 

 

 

 

Live Animal Transportation Calculation Tool

LATC

ON

Advanced Calculation Tool

E

N/A

90

Available for A340-500/-600 aircraft .

Electronic format, which includes a software tool to calculate the loads of
various live animals which can be transported in cargo compartments under known
environmental conditions

Remark : LTM (Live Stock Transportation Manual) replaced by LATC, migration for
LR aircraft :Jul 09, for SA aircraft : Oct 09

Live Animal Transportation Calculation Tool

LATC

OFF

Advanced Calculation Tool on CD

E

5

90

Service Bulletins

SB

ON

Advanced Consultation Tool

C

N/A

0

Full SB content and SB search functions are available from AirN@v / Engineering
on AirbusWorld

 

 

 

OFF

CD-P

C

1

0

CD available for simplified SBs only

Supplier Product Support Agreements 2000

SPSA

ON

PDF

G

N/A

360

Contains all SSC’s Supplier Support Conditions and current GCP 2000 Issue 04
Agreements ratified by Airbus Suppliers .

It specifies :

- Airbus Support Standards

- The individual Suppliers’ contractual Support commitments

Transportability Manual

TM

OFF

CD-P

G

1

180

 

Vendor Information Manual +
Aircraft On Ground & Repair Guide

VIM +
AOG &
RG

ON

Advanced Consultation Tool

G

N/A

360

Combined Vendor Information Manual and Aircraft On Ground & Repair Guide. It
supplies information on Supplier Support locations, Repair Stations, stock
locations and distributors around the world for Airbus Customers.

 

 

 

EXECUTION VERSION - Air Lease Corporation

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

Page 126/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

 

 

 

 

EXHIBIT “H”

 

 

 

 

MATERIAL

 

 

SUPPLY AND SERVICES

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 127/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

1.                                                           GENERAL

 

1.1                                                   Scope

 

1.1.1                                       This Exhibit “H” defines the terms
and conditions for the support and services that may be offered by the Seller to
the Buyer in the area of Material, as such term in defined in Article 1.2.1
hereafter.

 

1.1.2                                       References made to Articles shall
refer to articles of this Exhibit “H” unless otherwise specified.

 

1.1.3                                       Notwithstanding the definition set
forth in Clause 12.3.1 of the Agreement and for the exclusive purpose of this
Exhibit “H”, the term “Supplier” shall mean any supplier providing any of the
Material listed in Article 1.2.1 hereunder (each a “Supplier Part”).

 

1.1.4                                       The term “SPEC 2000” as used
throughout this Exhibit “H” means the “E-Business Specification for Materiels
Management” document published by the Air Transport Association of America.

 

 

1.2                                                   Material Categories

 

1.2.1                                       Material covered by this Exhibit “H”
is classified according to the following categories (hereinafter individually
and collectively referred to as “Material”):

 

(i)              “Seller Parts” (corresponding to Seller’s proprietary Material
bearing a part number of the Seller or Material for which the Seller has the
exclusive sales rights);

 

(ii)           Supplier Parts classified as Repairable Line Maintenance Parts
(as defined in SPEC 2000);

 

(iii)        Supplier Parts classified as Expendable Line Maintenance Parts (as
defined in SPEC 2000);

 

(iv)       Seller and/or Supplier ground support equipment and specific-to-type
tools.

 

1.2.2                                       Propulsion Systems, engine exchange
kits, their accessories and parts, including associated parts, are not covered
under this Exhibit “H” and shall be subject to direct agreements between the
Buyer and the relevant Propulsion System Manufacturer.

 

 

1.3                                                   Term

 

During a period commencing on the date hereof and continuing as long as at least
five (5) aircraft of the model of the Aircraft are operated in commercial air
transport service, of which at least one (1) is operated by the Buyer (the
“Term”), the Seller shall maintain, or cause to be maintained, a reasonable
stock of Seller Parts.

 

The Seller shall use its reasonable efforts to obtain a similar service from all
Suppliers of Supplier Parts as set forth under Articles 1.2.1 (ii) and (iii) and
which were originally installed on the Aircraft at Delivery.

 

 

1.4                                                    Airbus Material Center

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 128/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

1.4.1                                        The Seller has established its
material headquarters in Hamburg, Germany (the “Airbus Material Center”) and
shall, during the Term, maintain, or have maintained on its behalf, a central
store of Seller Parts.

 

1.4.2                                        The Airbus Material Center is
operated twenty-four (24) hours per day, seven (7) days per week.

 

1.4.3                                        For efficient and prompt
deliveries, the Seller and its Affiliates operate a global network of regional
satellite stores (“Regional Satellite Stores”).

 

The Seller reserves the right to effect deliveries from the Airbus Material
Center, from any of the Regional Satellite Stores or from any other production
or Supplier’s facilities.

 

 

1.5                                                    Customer Order Desk

 

The Seller operates a “Customer Order Desk”, the main functions of which are:

 

(i)              Management of order entries for all priorities, including
Aircraft On Ground (“AOG”);

 

(ii)           Management of order changes and cancellations;

 

(iii)        Administration of Buyer’s routing instructions;

 

(iv)       Management of Material returns;

 

(v)          Clarification of delivery discrepancies;

 

(vi)       Issuance of credit and debit notes.

 

The Buyer hereby agrees to communicate its orders for Material to the Customer
Order Desk either in electronic format (SPEC 2000) or via the Internet.

 

 

1.6                                                    Material and Logistics
Support Representative

 

The Seller shall assign one (1) material and logistics support representative
based at the Airbus Material Center to assist with, and coordinate, material
support matters between the Seller and the Buyer during the Term.

 

1.7                                                   Agreements of the Buyer

 

1.7.1                                       During the Term, the Buyer agrees to
purchase from the Seller or its licensee(s) the Seller Parts required for the
Buyer’s own needs.

 

1.7.2                                       Notwithstanding the foregoing, the
Buyer may resort to the stocks of Seller Parts of other operators of the same
aircraft type or model or purchase Seller Parts from said operators or from
distributors, provided said Seller Parts were originally designed by the Seller
and manufactured by the Seller or its licensees.

 

1.7.3                                       Without prejudice to Articles 1.7.1
and 1.7.2, the Buyer may (subject to the express further agreement of the Seller
in relation to Article 1.7.3 (ii) below) manufacture, exclusively for its own
use and without paying any license fee to the Seller, parts equivalent to Seller
Parts subject to the existence of one of the following circumstances:

 

(i)                       after expiration of the Term, the concerned Seller
Parts are out of stock;

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 129/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

(ii)                        Seller Parts are needed to perform confirmed AOG
repairs upon any Aircraft delivered under the Agreement and are not available
from the Seller, its licensees or other approved sources within a lead time
shorter than or equal to the time in which the Buyer can manufacture such parts;

 

(iii)                     when a Seller Part is identified as “Local
Manufacture” in the Illustrated Parts Catalog (IPC).

 

1.7.4.1                           The rights granted to the Buyer in
Article 1.7.3 shall not in any way be construed as a license, nor shall they in
any way obligate the Buyer to pay any license fee or royalty, nor shall they in
any way be construed to affect the rights of third parties.

 

1.7.4.2                           Furthermore, in the event of the Buyer
manufacturing any parts, subject to and in accordance with the provisions of
Article 1.7.3, such manufacturing and any use made of the manufactured parts
shall be under the sole liability of the Buyer and the right given by the Seller
under such Article 1.7.3 shall not be construed as express or implicit approval
howsoever either of the Buyer in its capacity of manufacturer of such parts or
of the manufactured parts.

 

It shall further be the Buyer’s sole responsibility to ensure that such
manufacturing is performed in accordance with the relevant procedures and
Aviation Authority requirements.

 

THE SELLER SHALL NOT BE LIABLE FOR, AND THE BUYER SHALL INDEMNIFY THE SELLER
AGAINST, ANY CLAIMS FROM ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT OR
NON-CONFORMITY OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
MANUFACTURING OF ANY PART UNDERTAKEN BY THE BUYER UNDER ARTICLE 1.7.3 OR ANY
OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS EXHIBIT “H”, WHETHER SUCH CLAIM
IS ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED,
ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER.

 

1.7.4.3                           The Buyer shall allocate its own part number
to any part manufactured in accordance with Article 1.7.3 above. The Buyer shall
under no circumstances be allowed to use, the Airbus part number of the Seller
Part to which such manufactured part is equivalent.

 

1.7.4.4                           Notwithstanding any right provided to the
Buyer under Article 1.7.3, the Buyer shall not be entitled to sell or loan any
part manufactured under the provisions of Article1.7.3 to any third party.

 

 

2.                                                           INITIAL
PROVISIONING

 

2.1                                                   Period

 

The initial provisioning period commences with the Pre-Provisioning Meeting, as
defined in Article 2.2.1 below, and expires on the ninetieth (90th) day after
Delivery of the last Aircraft firmly ordered under the Agreement (“Initial
Provisioning Period”).

 

 

2.2                                                   Pre-Provisioning Meeting

 

2.2.1                                      The Seller shall organize a
pre-provisioning meeting (the “Pre-Provisioning Meeting”) at the Airbus Material
Center, or any other location as may be mutually agreed upon, for the purpose of
defining an acceptable schedule and working procedure for the preparation of the
initial issue of the Provisioning Data and the Initial Provisioning Conference
referred to in Articles 2.3 and 2.4 below.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 130/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

During the Pre-Provisioning Meeting, the Seller shall familiarize the Buyer with
the provisioning processes, methods and formulae of calculation and
documentation.

 

2.2.2                                       The Pre-Provisioning Meeting shall
take place no later than nine (9) months prior to Scheduled Delivery Month of
the first Aircraft. The date of the meeting shall be mutually agreed upon,
allowing a minimum preparation time of eight (8) weeks for the Initial
Provisioning Conference.

 

 

2.3                                                   Initial Provisioning
Conference

 

The Seller shall organize an initial provisioning conference at the Airbus
Material Center (the “Initial Provisioning Conference”), the purpose of which
shall be to define the agreed material scope and working procedures to
accomplish the initial provisioning of Material (hereinafter “Initial
Provisioning”).

 

Such Initial Provisioning Conference shall take place at the earliest eight
(8) weeks after Aircraft Manufacturer Serial Number allocation or Contractual
Definition Freeze, whichever occurs last and latest six (6) months before the
Scheduled Delivery Month of the first Aircraft.

 

 

2.4                                                   Provisioning Data

 

2.4.1                                       Provisioning data generally in
accordance with SPEC 2000, Chapter 1, for Material defined in Articles 1.2.1
(i) through 1.2.1 (iii) (“Provisioning Data”) shall be supplied by the Seller to
the Buyer in English language, in a format and timeframe to be mutually agreed
upon during the Pre-Provisioning Meeting.

 

2.4.1.1                           Unless a longer revision cycle has been
mutually agreed upon, the Provisioning Data shall be revised every ninety (90)
days up to the end of the Initial Provisioning Period.

 

2.4.1.2                           The Seller shall ensure that Provisioning Data
is provided to the Buyer in due time to give the Buyer sufficient time to
perform any necessary evaluation and allow the on-time delivery of any ordered
Material.

 

2.4.1.3                           Provisioning Data generated by the Seller and
supplied to the Buyer shall comply with the configuration of the Aircraft as
documented three (3) months before the date of issue.

 

This provision shall not cover:

 

(i)       Buyer modifications not known to the Seller,

(ii)    other modifications not approved by the Seller’s Aviation Authorities.

 

 

 

2.4.2                                       Supplier-Supplied Data

 

Provisioning Data corresponding to Supplier Parts (both initial issue and
revisions) shall be transmitted to the Buyer either through the Seller and/or
the corresponding Supplier; it is however agreed and understood by the Buyer
that the Seller shall not be responsible for the substance, accuracy and/or
quality of such data. Such Provisioning Data shall be provided in either SPEC
2000 format or any other mutually agreed format. The Buyer

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 131/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

shall specify in writing to the Seller the requested Provisioning Data format at
the time of the Initial Provisioning Conference.

 

2.4.3                                       Supplementary Data

 

The Seller shall provide the Buyer with data supplementary to the Provisioning
Data. This shall include local manufacture tables, ground support equipment,
specific-to-type tools and a pool item candidate list.

 

 

2.5                                                   Commercial Offer

 

Upon the Buyer’s request, the Seller shall submit a commercial offer for
Material mutually agreed as being Initial Provisioning Material.

 

 

2.6                                                   Delivery of Initial
Provisioning Material

 

2.6.1                                        During the Initial Provisioning
Period, Initial Provisioning Material shall conform to the latest known
configuration standard of the Aircraft for which such Material is intended and
to the Provisioning Data transmitted by the Seller.

2.6.2                                        The delivery of Initial
Provisioning Material shall take place according to the conditions specified in
the commercial offer mentioned in Article 2.5 above.

 

 

2.7                                                   Buy-Back Period and
Buy-Back of Initial Provisioning Surplus Material

 

a)                    The “Buy-Back Period” is defined as the period starting
one (1) year after and ending four (4) years after Delivery of the first
Aircraft to the Buyer.

 

b)                    At any time during the Buy-Back Period, the Buyer shall
have the right to return to the Seller solely Seller Parts as per Article 1.2.1
(i) or Supplier Parts as per Article 1.2.1 (ii), subject to the Buyer providing
sufficient evidence that such Material fulfils the conditions defined hereunder.

 

c)      Material as set forth in Article b) above shall be eligible for Buy-Back
provided:

 

i)                         The Material is unused and undamaged and is
accompanied by the Seller’s original documentation (tag, certificates);

 

ii)                      The Seller provided the Buyer with an Initial
Provisioning recommendation for such Material at the time of the Initial
Provisioning Conference based upon a maximum protection level of ninety-six
percent (96 %) and a maximum transit time of twenty (20) days;

 

iii)                   The quantity procured by the Buyer was not in excess of
the provisioning quantities recommended by the Seller;

 

iv)                  The Material was purchased for Initial Provisioning
purposes by the Buyer directly from the Seller;

 

v)                     The Material ordered by the Buyer is identified as an
Initial Provisioning order and was placed on routine, and not expedite, basis;

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 132/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

vi)           The Material and its components have at least ninety percent (90
%) shelf life remaining when returned;

 

vii)               The Material is returned to the Seller by the Buyer and has
effectively been received and accepted by the Seller before the end of the
Buy-Back Period.

 

d)      If any Material is accepted for Buy-Back, the Seller shall credit the
Buyer as follows:

 

-         For Seller Parts as per Article 1.2.1 (i) the Seller shall credit the
Buyer one hundred percent (100 %) of the price originally paid;

 

-         For Supplier Parts as per Article 1.2.1 (ii) the Seller shall credit
the Buyer one hundred percent (100 %) of the original Supplier list price valid
at the time of order placement.

 

e)               In the event of the Buyer electing to procure Material in
excess of the Seller’s recommendation, the Buyer shall notify the Seller thereof
in writing, with due reference to the present Article 2.7. The Seller’s
acknowledgement and agreement in writing shall be necessary before any Material
in excess of the Seller’s Initial Provisioning recommendation shall be
considered for Buy-Back.

 

f)     It is expressly understood and agreed that all credits described in
Article 2.7 (d) shall be provided by the Seller to the Buyer exclusively by
means of credit notes to the Buyer’s Material account with the Seller.

 

   g)    Transportation costs for the agreed return of Material under this
Article 2.7 shall be borne by the Buyer.

 

 

3.                                                           OTHER MATERIAL
SUPPORT

 

3.1                                                   Replenishment and Delivery

 

3.1.1                                       General

 

For the purpose of clarification, it is expressly stated that the provisions of
Article 3.1.2 do not apply to Initial Provisioning Material and Provisioning
Data as described in Article 2.

 

3.1.2                                       Lead times

 

In general, lead times shall be in accordance with the provisions of the latest
edition of the “World Airlines and Suppliers Guide”.

 

3.1.2.1                           Seller Parts as per Article 1.2.1 (i) shall be
dispatched within the lead times published by the Seller.

 

Lead times for Seller Parts as per Article 1.2.1 (i), which are not published by
the Seller, shall be quoted upon request.

 

3.1.2.2                           Material defined in Articles 1.2.1
(ii) through 1.2.1 (iv) can be dispatched within the Supplier’s lead time
augmented by the Seller’s own order and delivery administration time.

 

3.1.3                                       Expedite Service

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 133/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

The Seller shall provide a twenty-four (24) hours a day / seven (7) days a week
expedite service to provide for the supply of critically required parts (the
“Expedite Service”).

 

3.1.3.1                           The Expedite Service is operated in accordance
with the “World Airlines and Suppliers Guide” and the Seller shall notify the
Buyer of the action taken to satisfy an expedite order received from the Buyer
within:

 

(i)                       four (4) hours after receipt of an AOG order;

 

(ii)                    twenty-four (24) hours after receipt of a critical order
(imminent AOG or work stoppage);

 

(iii)                 seven (7) days after receipt of an expedite order (urgent
stock replenishment).

 

3.1.3.2                           In exceptional AOG circumstances, should the
Buyer be unable to send a written order for reasons beyond his control, the
Seller may deliver the Material after a telephone call, provided a purchase
order is sent to the Seller by the end of the next Business Day. Should the
Buyer fail to send such purchase order, the Seller reserves the right to refuse
any subsequent purchase orders without receipt of a firm written purchase order.

 

3.1.4                                      Shortages, Overshipments,
Non-Conformity in Orders

 

3.1.4.1                           The Buyer shall, within thirty (30) days after
delivery of Material pursuant to a purchase order, advise the Seller:

 

(i)      of any alleged shortages or overshipments;

 

(ii)   of any non-conformities of delivered Material.

 

In the event of the Buyer not having advised the Seller of any such alleged
shortages, overshipments or non-conformities within the above-defined period,
the Buyer shall be deemed to have accepted the delivery.

 

3.1.4.2                           In the event of the Buyer reporting an
overshipment or non-conformity to the order within the period defined in
Article 3.1.4.1 the Seller shall, if the Seller recognizes such overshipment or
non-conformity, either replace the concerned Material or credit the Buyer for
the returned Material, if the Buyer chooses to return the Material subject of an
overshipment or non-conformity. In such case, reasonable transportation costs
shall be borne by the Seller.

 

3.1.5                                       Delivery Terms

 

Material shall be delivered to the Buyer as follows:

 

(i)           Free Carrier (FCA) Airbus Material Center;

 

(ii)        Free Carrier (FCA) Seller’s Regional Satellite Stores;

 

(iii)     Free Carrier (FCA) Seller’s or Supplier’s facility for deliveries from
any other Seller or Supplier facilities.

 

The term Free Carrier (FCA) is as defined in the Incoterms 2010 publication
issued by the International Chamber of Commerce.

 

3.1.6                                       Packaging

 

All Material shall be packaged in accordance with ATA 300 Specification.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 134/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

3.1.7                                       Cessation of Deliveries

 

The Seller reserves the right to restrict, stop or otherwise suspend deliveries
if the Buyer fails to meet its obligations defined in Articles 5.2 through 5.3.

 

 

3.2                                                   Seller Parts Leasing

 

The Seller offers the Buyer the option to lease certain Seller Parts as listed
in the Customer Services Catalog. The terms and conditions applicable to such
service shall be as set forth in the then current Customer Services Catalog.

 

 

3.3                                                   Tools and Ground Support
Equipment

 

The Seller offers for sale and/or loan a range of ground support equipment and
specific-to-type tools, as defined in 1.2.1 (iv).

 

The terms and conditions applicable to such service shall be as set forth in the
then current Customer Services Catalog.

 

 

3.4                                                   Seller Parts Repair

 

The Seller may offer the Buyer a service whereby the Seller would manage the
repair of Seller Parts as defined in Article 1.2.1 (i).

 

The terms and conditions applicable to such service shall be as set forth in the
then current Customer Services Catalog.

 

 

4                                                               WARRANTIES

 

4.1                                                   Seller Parts

 

Subject to the limitations and conditions as hereinafter provided, the Seller
warrants to the Buyer that all Seller Parts as per Article 1.2.1 (i) shall at
delivery to the Buyer:

 

(i)    be free from defects in material.

 

(ii)                           be free from defects in workmanship, including
without limitation processes of manufacture.

 

(iii)                        be free from defects arising from failure to
conform to the applicable specification for such part.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 135/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

4.1.1                                       Warranty Period

 

4.1.1.1                           The warranty period for Seller Parts is [*]
months for new Seller Parts and [*] months for used Seller Parts from delivery
of such parts to the Buyer.

 

4.1.1.2                           Whenever any Seller Part, which contains a
defect for which the Seller is liable under Clause 4.1, has been corrected,
replaced or repaired pursuant to the terms of this Clause 4.1, the period of the
Seller’s warranty with respect to such corrected, repaired or replacement Seller
Part, whichever the case may be, shall be the remaining portion of the original
warranty period or [*] months, whichever is longer.

 

4.1.2                                       Buyer’s Remedy and Seller’s
Obligation

 

The Buyer’s remedy and Seller’s obligation and liability under this Article 4.1
are limited to the repair, replacement or correction, at the Seller’s expense
and option, of any Seller Part that is defective.

 

The Seller may alternatively furnish to the Buyer’s account with the Seller a
credit equal to the price at which the Buyer is entitled to purchase a
replacement for the defective Seller Part.

 

The provisions of Clauses 12.1.5 through 12.1.11 of the Agreement shall apply to
this Article 4.1 of this Exhibit “H”.

 

 

4.2                                                   Supplier Parts

 

With respect to Supplier Parts to be delivered to the Buyer under this
Exhibit “H”, the Seller agrees to transfer to the Buyer the benefit of any
warranties, which the Seller may have obtained from the corresponding Suppliers
and the Buyer hereby agrees that it shall accept the same.

 

 

4.3                                                   Waiver, Release and
Renunciation

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS DEFINED HEREIN FOR
THE PURPOSES OF THIS EXHIBIT H) AND REMEDIES OF THE BUYER SET FORTH IN THIS
ARTICLE 4 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES,
RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE
SELLER AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS
OR IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE, WITH RESPECT TO ANY
NON-CONFORMITY OR DEFECT OF ANY KIND, IN ANY MATERIAL, LEASED PART AND/OR
SERVICES DELIVERED UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

A.           ANY WARRANTY AGAINST HIDDEN DEFECTS;

 

B.          ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

C.         ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OR TRADE;

 

D.         ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER IN

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 136/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

CONTRACT OR IN TORT, WHETHER OR NOT ARISING FROM THE SELLER’S NEGLIGENCE, ACTUAL
OR IMPUTED; AND

 

E              ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR REMEDY FOR LOSS OF OR
DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, MATERIAL, LEASED
PART, SOFTWARE, DATA OR SERVICES DELIVERED UNDER THIS AGREEMENT, FOR LOSS OF
USE, REVENUE OR PROFIT, OR FOR ANY OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES;

 

PROVIDED THAT IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE THE REMAINDER OF THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT.

 

FOR THE PURPOSES OF THIS ARTICLE 4.3, THE “SELLER” SHALL BE UNDERSTOOD TO
INCLUDE THE SELLER, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES AND
ANY OF THEIR RESPECTIVE INSURERS.

 

5.                                                           COMMERCIAL
CONDITIONS

 

5.1                                                   Price

 

5.1.1                                       All Material prices shall be quoted
in accordance with the delivery terms set forth under Article 3.1.5.

 

5.1.2                                       Notwithstanding the provisions of
Article 2.5, all prices shall be the Seller’s sales prices valid on the date of
receipt of the order (subject to reasonable quantities and delivery time) and
shall be expressed in US Dollars.

 

5.1.3                                       The prices of Seller Parts shall be
as set forth in the then current Seller’s Spare Parts Price Catalog and shall be
firm for each calendar year. The Seller however reserves the right to revise the
prices of said Seller Parts during the course of the calendar year in case of
any of the following:

 

(i)       significant revision in the manufacturing costs and purchase price of
materials;

 

(ii)    significant variation of exchange rates;

 

(iii)   significant error in the estimation or expression of any price.

 

5.1.4                                       The Seller’s prices for all other
Material shall be the prices published by the Seller on the date of receipt of
the order.

 

Prices that are not published by the Seller shall be quoted upon request.

 

The Seller however reserves the right to revise the prices for all other
Material in case of any significant error in the estimation or expression of any
price.

 

5.2                                                   Payment Procedures and
Conditions

 

All payment under this Exhibit “H” shall be made in accordance with the terms
and conditions set forth in the then current Customer Services Catalog.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 137/167

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

 

5.3                                                    Title

 

With the exception of Material to be supplied under Article 3.2 above, title to
any Material purchased under this Exhibit “H” shall remain with the Seller until
full payment of the invoices and interest thereon, if any, has been received by
the Seller.

 

The Buyer hereby undertakes that Material, title to which has not passed to the
Buyer, shall be kept free from any debenture or mortgage or any similar charge
or claim in favour of any third party.

 

 

6.                                                            EXCUSABLE DELAY

 

Clauses 10.1 and 10.2 of the Agreement shall apply, mutatis mutandis, to all
Material support and services provided under this Exhibit “H”.

 

 

7.                                                            TERMINATION OF
MATERIAL PROCUREMENT COMMITMENTS

 

7.1                                                    In the event of the
Agreement being terminated with respect to any Aircraft due to causes provided
for in Clauses 10, 11 or 20 of the Agreement, such termination may also affect
the terms of this Exhibit H to the extent set forth in Article 7.2 below.

 

7.2                                                   Any termination under
Clauses 10, 11 or 20 of the Agreement shall discharge the parties of all
obligations and liabilities hereunder with respect to undelivered spare parts,
services, data or other items to be purchased hereunder and which are applicable
to those Aircraft for which the Agreement has been terminated. Unused Material
in excess of the Buyer’s requirements due to such Aircraft cancellation may be
repurchased by the Seller, at the Seller’s option, as provided for in
Article 2.7.

 

 

8.                                                            INCONSISTENCY

 

In the event of any inconsistency between this Exhibit “H” and the Customer
Services Catalog or any order placed by the Buyer, this Exhibit “H” shall
prevail to the extent of such inconsistency.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 138/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

 

 

EXHIBIT I

 

LICENSES AND ON LINE SERVICES

 

 

 

 

 

Part 1

END-USER LICENSE AGREEMENT FOR AIRBUS SOFTWARE

 

 

Part 2

GENERAL TERMS AND CONDITIONS OF ACCESS TO AND USE OF AIRBUSWORLD

 

 

Part 3

END-USER SUBLICENSE AGREEMENT FOR SUPPLIER SOFTWARE

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 139/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PART 1

 

 

END-USER LICENSE AGREEMENT FOR AIRBUS SOFTWARE

 

 

1                                                               DEFINITIONS

 

For the purposes of this end-user license agreement for Airbus software (the
“Software License”) the following definitions shall apply:

 

“Agreement” means the Purchase Agreement of even date herewith entered into
between the Licensee and the Licensor covering the purchase and sale of the
Aircraft subject thereof.

 

“Airbus Software” means each of the Licensor’s proprietary products including
Composite Work, configurations, processes, rules (together with any related
documentation), as well as any modifications, enhancements or extensions thereto
as may be provided by the Licensor from time to time. The Airbus Software shall
be supplied in machine-readable code form only, for use in connection with the
Aircraft or operations related to the Aircraft. The Airbus Software shall be
either On Board Certified Software or Software Products. For the avoidance of
doubt, this Software License does not apply to (i) open source software
contained in the Airbus Software, if any, and it is hereby acknowledged and
agreed by both parties hereto that such open source software is independently
distributed on an “as is” basis under the respective license terms therefor, and
that the Licensor disclaims any liability in relation to such open source
software, or (ii) any proprietary third party software that the Licensor
purchases or licenses from any third party and delivers to the Licensee, either
as a sublicense or as a direct license from such third party.

 

“Aircraft” means, individually or collectively, the Aircraft subject of the
Agreement.

 

“Composite Work” means the package composed of various elements, such as
database(s), software or data, and which necessitates the use of the Airbus
Software.

 

“Licensee” means the Buyer under the Agreement.

 

“Licensor” means the Seller under the Agreement.

 

“On Board Certified Software” means those Airbus Part 125 and/or FAR 125
certified software that are installed on board the Aircraft and bear a part
number of the Licensor, excluding any software embedded in any component,
furnishing or equipment installed on the Aircraft and itself bearing a part
number.

 

“Permitted Purpose” means use of the Airbus Software by the Licensee for its own
internal business needs, solely in conjunction with the Aircraft and in
particular pertaining to (i) operation of the Aircraft; (ii) on ground
operational support of the Aircraft; or (iii) related authorized customization
of software.

 

“Software Product(s)” means either those Airbus Software intended to be used on
ground at the Licensee’s facilities or Airbus Software that are installed on
board the Aircraft and that are not Part 125 and/or FAR 125 certified - whether
or not bearing a part number of the Licensor - excluding any software embedded
in any component, furnishing or equipment installed on the Aircraft and itself
bearing a part number.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 140/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

“Update(s)” means any update(s) or replacement(s) to the Airbus Software
licensed hereunder, which the Licensor, at its discretion, makes generally
available to the Licensee.

 

“User Guide” means the documentation, which may be in electronic format,
designed to assist the Licensee in using the Airbus Software.

 

Capitalized terms used herein and not otherwise defined in this Software License
shall have the meaning assigned thereto in the Agreement.

 

2                                                                LICENSE

 

In consideration of the purchase by the Licensee of the Aircraft, the Licensee
is hereby granted a worldwide and non-exclusive right to use the Airbus
Software, for a Permitted Purpose. The Licensor shall remain the owner of all
intellectual property rights in the Airbus Software. There shall be one license
encompassing all Airbus Software granted in respect of each Aircraft purchased
by the Licensee.

 

Notwithstanding the foregoing, license rights regarding the use of Software
Products may be subject to specific commercial conditions and to the payment of
specific fees relating to such Software Products.

 

The Licensee hereby acknowledges that it is aware that certain Airbus Software
subject of this Software License may incorporate some third party software or
open source software components. The Licensee hereby agrees to be bound by the
licensing terms and conditions applicable to such third party software and made
available by the Licensor through AirbusWorld.

 

3                                                                ASSIGNMENT AND
DELEGATION

 

3.1                                                   Assignment

 

3.1.1                                       On Board Certified Software

 

The Licensee may at any time assign or otherwise transfer all or part of its
rights pertaining to any On Board Certified Software under this Software License
only as part of, and to the extent of, a sale, transfer or lease of each
Aircraft on which such On Board Certified Software is installed. The Licensee
shall assign as many Software Licenses as the number of sold, transferred or
leased Aircraft and shall retain all other Software Licenses attached to any
Aircraft that the Licensee continues to operate.

 

In the event of any such assignment or transfer, the Licensee shall transfer the
copies of the Airbus Software attached to the sold, transferred or leased
Aircraft (including all component parts, media, any upgrades or backup copies
and, if applicable, certificate(s) of authenticity), except as otherwise
instructed by the Licensor.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 141/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

3.1.2                                        Software Products

 

Save as otherwise set forth in the Agreement, the right to use any Software
Product is personal to the Licensee, for its own internal use, and is
non-transferable, except with the Licensor’s prior written consent, in which
case the Licensee shall cause the assignee or sub-licensee to agree to the terms
of this Software License.

 

3.2                                                    Delegation

 

Without prejudice to Article 6 (a) hereof, in the event of the Licensee
intending to designate a maintenance and repair organization or a third party to
perform the maintenance of the Aircraft or to perform data processing on its
behalf (each a “Third Party”), the Licensee shall notify the Licensor of such
intention prior to any disclosure of this Software License and/or the Airbus
Software Services to such Third Party.

 

The Licensee hereby undertakes to cause such Third Party to agree to be bound by
the conditions and restrictions set forth in this Software License with respect
to the Airbus Software and shall in particular cause such Third Party to enter
into a appropriate licensing conditions and to commit to use the Airbus Software
solely for the purpose of maintaining the Licensee’s Aircraft and/or for
processing the Licensee’s data.

 

4                                                                COPIES

 

Use of the Airbus Software is limited to the number of copies delivered by the
Licensor to the Licensee and to the medium on which the Airbus Software is
delivered. No reproduction shall be made without the prior written consent of
the Licensor, except that the Licensee is authorized to copy the Airbus Software
for back-up and archiving purposes. Any copy the Licensor authorizes the
Licensee to make shall be performed under the sole responsibility of the
Licensee. The Licensee agrees to reproduce the copyright and other notices as
they appear on or within the original media on any copies that the Licensee
makes of the Airbus Software.

 

5                                                                TERM

 

5.1                                                    On Board Certified
Software

 

Subject to the Licensee having complied with the terms of this Software License,
the rights under this Software License shall be granted from the date of
Delivery of each Aircraft until the earlier of (i) the Aircraft definitively
ceasing to be operated, in which case the license rights pertaining to such
Aircraft shall be deemed terminated on the date of the last operation thereof by
the Licensee or any of its assignees, or (ii) the Agreement, this Software
License or any part thereof being terminated for any reason whatsoever, in which
case the Licensee shall immediately cease to use the On Board Certified
Software.

 

5.2                                                    Software Products

 

Save as otherwise specified in any applicable commercial conditions relating to
any Software Product as set forth in the Agreement and subject to the Licensee
having complied with the terms of this Software License, the rights under this
Software License shall be granted from the date of first delivery of the
Software Product until the earlier of (i) for Software Products that are
installed on board the Aircraft, the Licensee ceasing to operate the Aircraft on
which such Software Products are installed, or (ii) the Licensee no longer
owning or operating any Aircraft, or (iii) the Agreement or this Software
License being terminated for any reason whatsoever, in which case the Licensee
shall immediately cease to use the Software Products.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 142/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

6                                                                CONDITIONS OF
USE

 

The Airbus Software shall only be used for the Permitted Purpose.

 

The Licensee shall be solely responsible for, and agrees to be careful in the
use of, all outputs and results derived from the operation of the Airbus
Software and all consequences, direct and indirect, relating to the use of such
output and results. The Licensee agrees to use such outputs and results only
once it has verified such outputs and results and has checked the relevance and
correctness thereof, in the light of its particular needs.

 

The Licensee expressly acknowledges that it shall take all appropriate
precautions for the use of the Airbus Software, including without limitation
measures required for its compliance with the User Guide or any information or
directive regarding the use of the Supplier Software.

 

Under the present Software License, the Licensee shall:

 

a)                       not permit any parent, subsidiary, affiliate, agent or
third party to use the Airbus Software in any manner, including, but not limited
to, any outsourcing, loan, commercialization of the Airbus Software or
commercialization by merging the Airbus Software into another software or
adapting the Airbus Software, without the prior written consent from the
Licensor;

 

b)                       do its utmost to maintain the Airbus Software and the
relating documentation in good working condition, in order to ensure the correct
operation thereof;

 

c)                       use the Airbus Software in accordance with such
documentation and the User Guide, and ensure that the personnel using the Airbus
Software has received appropriate training;

 

d)                       use the Airbus Software exclusively in the technical
environment defined in the applicable User Guide, except as otherwise agreed in
writing between the parties;

 

e)                       except as permitted by French Law, not alter, reverse
engineer, modify, correct, translate, disassemble, decompile or adapt the Airbus
Software, nor integrate all or part of the Airbus Software in any manner
whatsoever into another software product, nor create a software product derived
from the Airbus Software save with the Licensor’s prior written approval.

 

f)                           should the Licensor have elected to provide the
source code to the Licensee, have the right to study and test the Airbus
Software, under conditions to be expressly specified by the Licensor, but in no
event shall the Licensee have the right to correct, modify or translate the
Airbus Software;

 

g)                       except with respect to Software Products intended to be
used on ground, use the Airbus Software exclusively on the referenced machines
and the declared sites;

 

h)                       not attempt to discover or re-write the Airbus Software
source codes in any manner whatsoever;

 

i)                            not delete any identification or declaration
relative to the intellectual property rights, trademarks or any other
information related to ownership or intellectual property rights in the Airbus
Software;

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 143/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

j)                            not pledge, sell, distribute, grant, sublicense,
lease, lend, whether on a free-of-charge basis or against payment, or permit
access on a time-sharing basis or any other utilization of the Airbus Software,
whether in whole or in part, for the benefit of a third party.

 

With respect to Software Products intended for use on ground, the Licensor shall
be entitled, subject to providing reasonable prior written notice thereof to the
Licensee, to verify at the Licensee’s facilities whether the conditions
specified in the present Software License are fulfilled.

 

 

7                                                               TRAINING

 

In addition to the User Guide provided with the Airbus Software, training and
other assistance may be provided upon the Licensee’s request, subject to the
conditions set forth in the Agreement. Such assistance or training shall not
operate to relieve the Licensee of its sole responsibility with respect to the
use of the Airbus Software under this Software License.

 

 

8                                                               PROPRIETARY
RIGHTS - RIGHT TO CORRECT AND MODIFY

 

8.1                                                    The Airbus Software is
proprietary to the Licensor or the Licensor has acquired the intellectual
property rights necessary to grant this Software License. The copyright and all
other proprietary rights in the Airbus Software are and shall remain the
property of the Licensor.

 

8.2                                                    The Licensor reserves the
right to correct and modify any Airbus Software at its sole discretion and the
Licensee shall not undertake any correction or modification of the Airbus
Software without the Licensor’s prior written approval. The Licensee shall
install any Updates provided by the Licensor, at its own cost, in accordance
with the time schedule notified with the provision of such Update(s). In the
event of the Licensee failing to install any such Update(s), the Licensor shall
be relieved of any warranty or liability of any kind with respect to the
conformity or operation of the Airbus Software.

 

 

9                                                               COPYRIGHT
INDEMNITY

 

9.1                                                   Indemnity

 

9.1.1                                        Subject to the provisions of
Article 9.2.3, the Licensor shall defend and indemnify the Licensee from and
against any damages, costs and expenses including legal costs (excluding
damages, costs, expenses, loss of profits and other liabilities in respect of or
resulting from loss of use of the Aircraft) resulting from any infringement, or
claim of infringement, by any Airbus Software provided by the Licensor, of any
copyright, provided that the Licensor’s obligation to indemnify shall be limited
to infringements in countries which, at the time of the infringement or alleged
infringement, are members of The Berne Union and recognize computer software as
a “work” under the Berne Convention.

 

9.1.2                                       In the event that the Licensee is
prevented from using the Airbus Software for infringement of a copyright
referred to in Article 9.1.1 (whether by a valid judgment of a court of
competent jurisdiction or by a settlement arrived at between claimant, Licensor
and Licensee), the Licensor shall at its expense either:

 

(i)                       procure for the Licensee the right to use the same
free of charge to the Licensee; or

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 144/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

(ii)                    replace the infringing part of the Airbus Software as
soon as possible with a non-infringing substitute complying in all other
respects with the requirements of this Software License.

 

9.2                                                    Administration of
Copyright Indemnity Claims

 

9.2.1                                        If the Licensee receives a written
claim or a suit is threatened or commenced against the Licensee for infringement
of a copyright referred to in Article 9.1 as a result of the use of the Airbus
Software, the Licensee shall:

 

(i)                       forthwith notify the Licensor giving particulars
thereof;

 

(ii)                    furnish to the Licensor all data, papers and records
within the Licensee’s control or possession relating to such claim or suit;

 

(iii)                 refrain from admitting any liability or making any payment
or assuming any expenses, damages, costs or royalties or otherwise acting in a
manner prejudicial to the defense or denial of such suit or claim provided
always that nothing in this sub-Article (iii) shall prevent the Licensee from
paying such sums as may be required in order to obtain the release of the
Aircraft, provided such payment is accompanied by a denial of liability and is
made without prejudice;

(iv)                fully co-operate with, and render all such assistance to the
Licensor as may be pertinent to the defense or denial of the suit or claim;

 

(v)                   act in such way as to mitigate damages and/or reduce the
amount of royalties that may be payable as well as to minimize costs and
expenses.

 

9.2.2                                        The Licensor shall be entitled,
either in its own name or on behalf of the Licensee, to conduct negotiations
with the party or parties alleging infringement and may assume and conduct the
defense or settlement of any suit or claim in the manner, which it deems proper.

 

9.2.3                                        The Licensor’s obligations and the
Licensee’s remedies hereunder shall be conditional upon the strict and timely
compliance by the Licensee with the terms of this Clause 9 and of Clauses 6(e),
6(h), 6(i) and 8.2 and are exclusive and in substitution for, and the Licensee
hereby waives, releases and renounces all other obligations and liabilities of
the Licensor and rights, claims and remedies of the Licensee against the
Licensor, express or implied, arising by law or otherwise with respect to any
infringement or claim of infringement of any copyright.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 145/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

10                                                       CONFIDENTIALITY

 

The Airbus Software, this Software License and their contents are designated as
confidential. The Licensee undertakes not to disclose the Software License, the
Airbus Software or any parts thereof to any third party without the prior
written consent of the Licensor, except to the lessee in case of lease of an
Aircraft or to the buyer in case of resale of an Aircraft, without prejudice to
any provisions set forth in the Agreement. In so far as it is necessary to
disclose aspects of the Airbus Software to the Licensee’s employees, such
disclosure is permitted solely for the purpose for which the Airbus Software is
supplied and only to those employees who need to know the same, save as
permitted herein or where otherwise required pursuant to an enforceable court
order or any governmental decision or regulatory provision imposed on the
Licensee, provided that reasonable prior notice of the intended disclosure is
provided to the Licensor.

 

The obligations of the Licensee to maintain confidentiality shall survive the
termination of this Software License for a period of ten (10) years.

 

11                                                        ACCEPTANCE

 

On Board Certified Software shall be deemed accepted as part of the Technical
Acceptance Process set out in Clause 8 of the Agreement.

 

Software Products shall be deemed accepted upon delivery thereof unless
otherwise specifically provided for in the Agreement.

 

12                                                        WARRANTY

 

12.1                                            On Board Certified Software

 

Any On Board Certified Software installed on board an Aircraft at Delivery
thereof shall be deemed a Warranted Part for the purposes of Clause 12.1 of the
Agreement and the relevant provisions of such Clause 12.1 shall be fully
applicable to such On Board Certified Software.

 

12.2                                           Software Products

 

The Licensor warrants that Software Products are prepared in accordance with the
state of art at the date of their conception and shall perform substantially in
accordance with their functional and technical specifications current at the
time of their initial delivery. Should the Software Products be found not to
conform to their documentation, the Licensee shall notify the Licensor promptly
thereof and the sole and exclusive liability of the Licensor under this Software
License shall be to provide the Licensee with two (2) months free of charge
maintenance services.

 

After these two (2) months, the terms and conditions applicable to maintenance
services shall be those specified in the current Customer Services Catalog.

 

For the avoidance of doubt, this Article 12.2 shall not be applicable to
Software Product Updates, modifications, enhancements and extensions.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 146/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

12.3                                           The Licensor shall be relieved of
any obligations under Articles 12.1 and 12.2 in case of:

 

(i)                       Airbus Software defects or non-conformities caused by
alterations or modifications to the Airbus Software carried out without the
prior approval of the Licensor;

 

(ii)                    Airbus Software defects or non-conformities caused by
negligence of the Licensee or other causes beyond the Licensor’s reasonable
control;

 

(iii)                 Failure of the Licensee to install any Update in
accordance with Article 8 hereof;

 

(iv)                Airbus Software defects or non-conformities caused by errors
in or modifications of or Updates to operating systems, databases or other
software or hardware with which the Airbus Software interfaces, where such
elements have not been provided by the Licensor.

 

The Licensee shall be responsible for the cost and expense of any correction
services provided by the Licensor as a result of any of the foregoing
exclusions. Such correction services shall be subject to the then applicable
commercial conditions.

 

12.4                                           Waiver, release and renunciation

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE LICENSOR (AS DEFINED BELOW
FOR THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE LICENSEE SET FORTH IN THIS
ARTICLE 12 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE LICENSEE HEREBY
WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF THE LICENSOR AND RIGHTS, CLAIMS AND REMEDIES OF THE LICENSEE
AGAINST THE LICENSOR, EXPRESS OR IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE
WITH RESPECT TO ANY NON-CONFORMITY OR DEFECT OF ANY KIND IN ANY AIRBUS SOFTWARE
AND SERVICES DELIVERED UNDER THE AGREEMENT AND/OR THIS SOFTWARE
LICENSE, INCLUDING BUT NOT LIMITED TO:

 

(A)                 ANY WARRANTY AGAINST HIDDEN DEFECTS;

 

(B)                ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

(C)               ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE;

 

(D)               ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER IN
CONTRACT OR IN TORT AND WHETHER OR NOT ARISING FROM THE LICENSOR’S NEGLIGENCE,
ACTUAL OR IMPUTED; AND

 

(E)                ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OR
DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR
SERVICES DELIVERED UNDER THE AGREEMENT, FOR LOSS OF USE, REVENUE OR PROFIT OR
FOR ANY OTHER DIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.

 

PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS SOFTWARE
LICENSE SHALL REMAIN IN FULL FORCE AND EFFECT.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 147/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FOR THE PURPOSES OF THIS ARTICLE 12, “THE LICENSOR” SHALL BE UNDERSTOOD TO
INCLUDE THE LICENSOR, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES
AND ANY OF THEIR RESPECTIVE INSURERS.

 

The Licensor shall have no liability for data that is entered into the Airbus
Software by the Licensee and/or used for computation purposes.

 

13                                                       LIABILITY AND INDEMNITY

 

The Airbus Software is supplied under the express condition that the Licensor
shall have no liability in contract or in tort arising from or in connection
with the use and/or possession by the Licensee of the Airbus Software and that
the Licensee shall indemnify and hold the Licensor harmless from and against any
liabilities and claims from third parties arising from such use and/or
possession.

 

14                                                       EXCUSABLE DELAYS

 

14.1                                           The Licensor shall not be
responsible nor be deemed to be in default on account of delays in delivery of
any Airbus Software or Update due to causes reasonably beyond the Licensor’s or
its subcontractors’ control including but not limited to: natural disasters,
fires, floods, explosions or earthquakes, epidemics or quarantine restrictions,
serious accidents, total or constructive total loss, any act of the government
of the country of the Licensee or the governments of the countries of Licensor
or its subcontractors, war, insurrections or riots, failure of transportation,
communications or services, strikes or labor troubles causing cessation, slow
down or interruption of services, inability after due and timely diligence to
procure materials, accessories, equipment or parts, failure of a subcontractor
or supplier to furnish materials, accessories, equipment or parts due to causes
reasonably beyond such subcontractor’s or supplier’s control or failure of the
Licensee to comply with its obligations arising out of the present Software
License.

 

14.2                                           The Licensor shall, as soon as
practicable after becoming aware of any delay falling within the provisions of
this Article, notify the Licensee of such delay and of the probable extent
thereof and shall, subject to the conditions as hereinafter provided and as soon
as practicable after the removal of the cause or causes for delay, resume
delivery of the delayed Airbus Software or Update.

 

15                                                       TERMINATION

 

In the event of breach of an obligation set forth in this Software License by
either the Licensor or the Licensee or failure to comply with the commercial
conditions applicable to Airbus Software as set forth in the Agreement, which is
not cured within 30 days from the date of receipt of a written notice notifying
the breach, the non-breaching party shall be entitled to terminate this Software
License.

 

In the event of termination for any cause, the Licensee shall no longer have any
right to use the Airbus Software and shall return to the Licensor all copies of
the Airbus Software and any relating documentation together with an affidavit to
that effect. In case of breach by the Licensee, the Licensor shall be entitled
to retain any amount paid for the ongoing year.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 148/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

16                                                       General Provisions

 

16.1                                           This Software License is an
Exhibit to the Agreement and integrally forms part thereof. As a result, any
non-conflicting terms of the Agreement are deemed incorporated herein to the
extent they are relevant in the context of this Software License.

 

16.2                                           In the event of any inconsistency
or discrepancy between any term of this Software License and any term of the
Agreement (including any other Exhibit or Appendices thereto), the terms of this
Software License shall take precedence over the conflicting terms of the
Agreement to the extent necessary to resolve such inconsistency or discrepancy.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 149/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PART 2

 

 

 

 

 

 

 

[g165271kj55i001.jpg]

 

 

 

 

 

 

 

GENERAL TERMS AND CONDITIONS

 

OF

 

ACCESS TO

 

AND

 

USE OF

 

AIRBUSWORLD

 

 

 

 

 

 

This document and all information contained herein is the sole property of
AIRBUS S.A.S. No intellectual property rights are granted by the delivery of
this document or the disclosure of its content. This document shall not be
reproduced or disclosed to a third party without the express written consent of
AIRBUS S.A.S. This document and its content shall not be used for any purpose
other than that for which it is supplied.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 150/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Preamble

 

For the sole purposes of the General Terms and Conditions of Access to and Use
of AirbusWorld (the “GTC”), the Buyer and the Seller hereby agree that in such
GTC:

 

“The Seller” shall be referred to as AIRBUS S.A.S.,

 

“The Buyer” shall be referred to as “the Company”,

 

“The Agreement” shall have the meaning assigned thereto in the GTC.

 

For the sake of clarification, it is understood that the term “Agreement” as
defined in the Clause 00B shall be referred to within the GTC with the meaning
assigned thereto under the definition of “Contracts”

 

 

 

GENERAL TERMS AND CONDITIONS OF ACCESS TO AND USE OF

AIRBUSWORLD

 

 

 

ARTICLE 1: DEFINITIONS

 

 

Administrator(s):

 

Company’s employee(s) appointed by the Company, entitled to represent the
Company for and in the management of the Agreement and responsible for the
compliance by the Designated Users and the Company’s employees with the
Agreement.

 

 

 

Agreement

 

The agreement between the Parties shall be understood as including, in the
following order of precedence, (i) Specific Terms and Conditions applicable to
specific Services if any and to that extent only, (ii) these General Terms and
Conditions, and any other relating functional or technical document agreed
between the Parties, it being understood that, in the event of any inconsistency
the former ranking document shall prevail over the following one(s) to the
extent of such inconsistency.

 

 

 

AIRBUS S.A.S.

 

AIRBUS S.A.S, a French Société par Actions Simplifiée, with a share capital of
Euros 2 704 375, registered with the Trade and Companies Registry of Toulouse
(France) under n° 383 474 814 and whose registered office is located 1 Rond
Point Maurice Bellonte, 31700 Blagnac, France

 

 

 

AIRBUS

 

Collectively AIRBUS S.A.S and the legal entities controlled by AIRBUS S.A.S, the
term “control” meaning the direct or indirect ownership of at least fifty
percent (50%) of the voting stocks in such legal entities.

 

 

 

AIRBUS Data

 

Any and all data, information and material made accessible and available by
AIRBUS to the Company through AW.

 

 

 

AW

 

AirbusWorld, access to which may be given by AIRBUS S.A.S. to Designated Users
of the Company

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 151/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Company

 

The company entering into these General Terms and Conditions as identified on
the execution page of this document.

 

 

 

Company Data

 

Any and all data, information and other material made accessible and available
by the Company to AIRBUS through AW.

 

 

 

CONTRACTS

 

Any and all present and future contracts, agreements or letters, the terms of
which imply a commitment of the Company and/or AIRBUS other than related to the
present Agreement, namely but without limitation: confidentiality agreements,
exchanges in the course of a call for tender, contracts for the supply of
services, procurement/sale agreements, aircraft purchase agreements,
co-operation agreements, research contracts, maintenance contracts.

 

 

 

Data

 

Collectively the AIRBUS Data and the Company Data.

 

 

 

Databases

 

Any and all collections of independent works, data or other materials arranged
in a systematic or methodical way and individually accessible by electronic or
other means by the Company through AW.

 

 

 

Designated Users

 

Employees of the Company authorized by a Company Administrator to access and use
AW.

 

 

 

Identification Codes

 

Confidential and personal identification codes attached to each Designated User
and which formally identify each Designated User accessing and using AW.

 

 

 

Party or Parties

 

Individually or collectively AIRBUS S.A.S. and/or the Company.

 

 

 

Services

 

Any and all on line services made available to the Company through AW under the
terms and conditions of the Agreement.

 

 

 

Specific Terms and Conditions

 

Terms and conditions under which AIRBUS S.A.S. grants access to specific
Services to the Company.

 

 

 

System

 

Equipment (hardware, software, connections, etc) set up by AIRBUS S.A.S. and
enabling AIRBUS S.A.S. to provide the Services on AW through the internet.

 

 

 

User Documentation

 

Documentation intended for the Administrators and Designated Users of AW
describing the technical means enabling connection to the System and access to
AW and providing information related to the use of AW and/or the Services. User
Documentation may be modified from time to time by AIRBUS S.A.S and is available
on AW.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 152/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ARTICLE 2: PURPOSE / CONTRACTUAL DOCUMENTS

 

 

2.1                                                   The purpose of these
General Terms and Conditions is to define the terms and conditions under which
AIRBUS S.A.S. authorizes the Company to access and use AW and to benefit from
some of the Services offered through the latter.

 

 

2.2                                                   Access to and use of
certain Services may be subject to acceptance by the Company of Specific Terms
and Conditions.

 

 

2.3                                                   AW may be used by the
Company for the purpose of exchanging information with AIRBUS and specifically
for the performance of the Contracts. The Agreement shall not be construed as
interfering with the terms and conditions of any such Contracts. The terms and
conditions of the Contracts shall in any case prevail over the terms of the
Agreement.

 

 

2.4                                                   The Company and AIRBUS
shall not exchange Data through AW that are not necessary for professional or
business purposes as mentioned in Article 2.3. Activities directly or indirectly
related to spamming are prohibited on AW.

 

 

2.5                                                   Should there be a need for
the Company to use AW in its quality of subcontractor of a supplier, a customer,
or a co-contractor of AIRBUS (hereafter individually and collectively an “AIRBUS
Co-contractor”), then the Company hereby guarantees that it is duly authorised
by such AIRBUS Co-contractor to request from AIRBUS S.A.S. an access to AW and
the use of the Services. The Agreement between AIRBUS S.A.S. and the Company is
entered into for the sole purpose of the use of AW and shall in no event be
construed as a change to the contracts entered into by AIRBUS and the AIRBUS
Co-contractor and/or establish a direct contractual relationship between AIRBUS
and the Company other than the Agreement.

 

 

ARTICLE 3: EXTENT OF ACCESS TO AND USE OF AW

 

 

3.1                                                   AIRBUS S.A.S. grants to
the Company, a worldwide, personal, non-exclusive and non-transferable right to
access and use AW and the Services, pursuant to the terms and conditions of and
for the duration of the Agreement. The Company shall not fully or partially
assign, sublicense nor subcontract any of its rights and/or obligations under
the Agreement, without the express prior written authorization of AIRBUS S.A.S.

 

 

3.2                                                                           
No right other than that provided in Article 3.1 above is granted by AIRBUS
S.A.S. to the Company under these General Terms and Conditions, and the Company
shall not, directly or indirectly, without limitation, extract, reproduce,
represent, adapt, modify and/or translate, all or part of AW, the System and/or
the Databases, nor create any derivative work therefrom, nor use any and/or all
of the aforesaid elements for any purposes other than those agreed upon between
the Parties.

 

 

3.3                                                   AW, the System, the
Databases and the AIRBUS Data shall remain the sole ownership of AIRBUS and/or
its licensors.

 

 

ARTICLE 4: ADMINISTRATORS AND DESIGNATED USERS

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 153/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

4.1                                                   AIRBUS S.A.S. shall
propose on-line standard training for the Administrator on AW at AIRBUS S.A.S’
expense and AIRBUS S.A.S. shall make available appropriate documentation to the
Designated Users.

 

 

4.2                                      The Company shall be solely responsible
for the enforcement of the Agreement by its employees, including the
Administrator(s) and the Designated Users. The Company shall ensure, at its own
expense, that the Administrator(s) and the Designated Users are qualified and
properly trained for the purpose of the performance of the Agreement.

 

4.3                                                   The Company shall
designate one Administrator. AIRBUS S.A.S. may, at its sole discretion and upon
the Company’s request, authorise in writing the Company to designate additional
Administrator(s), provided the Company defines non-overlapping areas and/or
timeframes for each of the Administrators, e.g. for different branches or sites
of the Company. It is understood that the Company shall be solely responsible in
the event of inconsistent instructions received from the Administrators.

 

 

4.4                                      The Administrator(s) shall have the
capacity to represent the Company with respect to the execution and performance
of any contractual document related to the access, use and operation of AW.

 

 

4.5                                                   The Administrator(s) shall
appoint Designated Users among the employees of the Company. Each Designated
User shall be provided with a personal and confidential Identification Code, at
AIRBUS S.A.S.’ discretion, either by the Administrator, by AIRBUS S.A.S. or by
an independent, reputable and reliable organism.

 

 

4.6                                                   Each and every access, use
and operation of AW with an Identification Code shall be deemed to have been
made by the corresponding Designated User.

 

 

4.7                                                   The Company shall ensure
that:

 

 

(I)                   each Identification Code is used by the corresponding
Designated User only and is personal to such Designated User;

 

(II)                each personal Identification Code shall not be communicated
to any person other than the corresponding Designated User;

 

(III)             each Designated User accesses and uses AW in accordance with
the specific rights he/she has been granted under the Agreement;

 

(IV)          no third party can access the Identification Codes or AW.

 

 

4.8                                                   Should the Company become
aware of any potential risk that Identification Code(s) could be or could have
been disclosed to anyone other than the corresponding Designated User, then the
Administrator(s) shall, without any delay, cancel the access to AW in respect of
such Identification Code(s) and notify AIRBUS S.A.S. of such potential risk and
of such cancellation of the Identification Code(s), notwithstanding AIRBUS
S.A.S.’ rights to cancel such access.

 

 

4.9                                                  The Company shall inform
AIRBUS S.A.S., without any delay, of (i) any modification in the professional
situation of the Administrator(s) and/or Designated Users, including

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 154/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

without limitation leave or resignation from the Company, (ii) the
termination/expiration of any or all of the Contracts (iii) the
termination/expiration of any contract of the Company with an AIRBUS
Co-contractor as referred to in Article 2.5 above. In any of such cases, the
Company shall without delay cancel the access to AW for the corresponding
Designated Users, notwithstanding AIRBUS S.A.S.’ rights to cancel such access.

 

 

4.10                                           Should any one of Designated
Users and/or Administrators not comply with any provision of the Agreement
and/or any applicable laws and regulations, or should AIRBUS S.A.S. fear that
his/her access may possibly result in a breach of the Agreement, including but
not limited to confidentiality and/or security provisions and/or result in an
illegal situation, AIRBUS S.A.S. shall be entitled, at any time, without
prejudice to its other rights and without prior notice, to restrict or suspend
access to all or part of AW by any or all such Designated User(s) and/or
Administrator(s).

 

 

ARTICLE 5: ACCESS REQUIREMENTS

 

 

5.1                                                   The Company shall, at its
own costs and under its sole responsibility and liability, procure, install and
maintain the information technology equipment necessary to access the System and
AW. The Company shall use all care and means available in the state of the art
necessary to prevent intrusion of any third party and/or malicious codes into
the System and/or AW.

 

 

5.2                                                   The Company shall be
responsible for obtaining and maintaining any relevant authorisations and/or
accomplishing any and all relevant formalities necessary to have access to and
benefit from AW as well as for performing its own obligations under the
Agreement and/or any applicable laws and regulations.

 

 

5.3                                                   AIRBUS S.A.S. shall be
entitled, without limitation for security purposes, to at any time modify or
have the Company modify, the Identification Codes. Any modification of such
Identification Codes shall be notified by the modifying Party to the other
Party.

 

 

ARTICLE 6: CHARACTERISTICS AND AVAILABILITY OF AW

 

 

6.1                                                   AIRBUS S.A.S. shall make
its reasonable efforts to provide the necessary means in order to make AW
accessible seven (7) days a week and twenty-four (24) hours a day. Should the
access to or use of AW be disturbed, AIRBUS S.A.S. shall take all reasonable and
proper steps to restore the access to or use of AW.

 

 

6.2                                                   In this respect and
without limitation, AIRBUS S.A.S. shall be entitled, at any time and without
notification, to suspend, temporarily or permanently, access to all or part of
AW:

 

(i)                    in order to proceed with any maintenance of the System
and/or updating of AW, the Databases and/or the Data;

 

(ii)                 for security reasons;

 

(iii)              in order to comply with any regulatory constraints and/or
court injunction or decision.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 155/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

6.3                                                   Should AIRBUS S.A.S.
foresee that the unavailability of AW, in whole or in part, will exceed
twenty-four (24) consecutive hours, AIRBUS S.A.S. shall make reasonable efforts
to inform as promptly as possible the Company, by whatever means, of such
unavailability.

 

 

6.4                                                   Without prejudice to any
other provision of the Agreement, should the Company be unable for any reason to
access AW for more than twenty four (24) consecutive hours and/or for a period
incompatible with the performance schedule of a Contract requiring the use of
AW, the Company shall inform AIRBUS S.A.S. and the Parties shall determine
together alternative solutions, related but not limited to, the exchange of
data.

 

 

ARTICLE 7: CONFIDENTIALITY

 

7.1                                                   UNLESS OTHERWISE AGREED
UPON IN THE AGREEMENT AND/OR THE CONTRACTS, AND UNLESS THE SAME INFORMATION
MAY BE ACCESSED IN THE FREELY ACCESSIBLE PUBLIC AREA OF AW, ALL INFORMATION MADE
AVAILABLE BY THE COMPANY AND AIRBUS TO EACH OTHER THROUGH AW SHALL BE DEEMED
CONFIDENTIAL INFORMATION AND SHALL NOT BE DISCLOSED BY THE RECEIVING PARTY TO
ANY THIRD PARTY AND SHALL NOT BE USED FOR ANY PURPOSE OTHER THAN THOSE AGREED
UPON BY THE COMPANY AND AIRBUS, EVEN FOR THE RECEIVING PARTY’S INTERNAL NEEDS.

 

7.2                                                   The Company hereby
authorises AIRBUS to disclose such information within AIRBUS, provided the
AIRBUS legal entities exchanging such information have entered with each other
into a confidentiality agreement.

 

 

ARTICLE 8: EXCHANGE OF DATA

 

 

8.1                                                   As part of the Services,
AW enables the Company and AIRBUS to exchange or have access to the Data, for
the purpose of collaboration between the Company and AIRBUS and/or performance
of the Contracts.

 

 

8.2                                                   The Company shall have the
right to access to and use the AIRBUS Data, and AIRBUS shall have the right to
access to and use the Company Data, solely to the extent defined in the
Agreement and/or the Contracts.

 

 

8.3                                                   Except as otherwise agreed
in the Agreement and/or the Contracts, the Company and AIRBUS may, during the
term of the Agreement, for internal use only, adapt, translate, make hard copies
and/or numeric reproductions of the Data received from the disclosing party, for
the sole purpose of the Agreement and of, as the case may be, the performance of
the Contract(s) or the collaboration of the Company and AIRBUS. The Data
received from the disclosing party, their hard copies and numeric reproductions,
may be processed by and circulated worldwide only to the employees of the
receiving party having a need to know the same for the purpose of the Agreement
and of, as the case may be, the performance of the Contract(s) or the
collaboration of the Company and AIRBUS.

 

 

8.4                                                   The Company and AIRBUS
shall ensure that all proprietary rights and confidentiality mentions stated on
any original document are replicated on any reproduction made thereof. Any
translation and/or adaptation shall expressly state that it is a derivative

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 156/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

from the original document. The Company and AIRBUS shall refrain from removing
and/or altering any of these mentions.

 

 

8.5                                                   The Company shall take
care and use all means available in the state of the art at any time of the
Agreement in order to prevent the Company Data from creating permanent or
temporary disturbance of the operation and/or the use of the System, AW and/or
the Database.

 

 

8.6                                                   The Company shall
immediately notify AIRBUS S.A.S. of the occurrence or possible occurrence of any
of the events referred to in Article 8.5 above. Should AIRBUS S.A.S. be aware of
any of such aforesaid events, it shall be entitled, without notice and without
prejudice to its other rights, to delete the implicated Company Data from the
System.

 

 

8.7                                                   Taking into account the
electronic nature of the Data exchanged through AW, the Company and AIRBUS agree
to give to such electronic exchanges the same probatory value as exchanges made
by registered mail.

 

 

8.8                                                   Should any creation or
development be made by the Company when accessing and using AW and/or exchanging
Data with AIRBUS, then the rights of each party on such creation or development
shall be determined pursuant to the corresponding Contract or Specific Terms and
Conditions, if any.

 

 

ARTICLE 9: PRIVACY

 

 

9.1                                                   AIRBUS S.A.S. and, when
applicable, the Company shall comply at all times with their obligations under
any local law towards the relevant authority(ies) with regard to data protection
principles, including any personal data files or personal data automated
processing systems and shall inform each other of any information system
evolution which could affect such obligations.

 

 

9.2                                                   The Company is hereby
notified that AIRBUS may request personal data directly from the
Administrator(s) and the Designated Users for accessing and using AW. The
Company shall inform the Administrator(s) and the Designated Users (i) in
accordance with applicable laws, and specifically with article 27 of the French
law n°78-17 of January 6, 1978 when data are collected and/or processed in
France, (ii) of the provisions of this Article 9 and their related rights.

 

 

9.3                                                   The Company undertakes,
according to article 27 of the French law n°78-17 of January 6, 1978, to inform
the Administrator(s) and the Designated Users that:

 

(i)                       failure to provide such data may prevent access to AW;

 

(ii)                    such personal data shall be used by AIRBUS for the sole
purpose of (a) security, operation and maintenance of AW and (b) the Services
and/or communication to and information of the Administrator(s) and the
Designated Users in respect of AW and the Services;

 

(iii)                 such personal data may be transferred to AIRBUS service
providers or other AIRBUS entities throughout the world; and

 

(iv)                they benefit from a right of access to and rectification of,
their personal data archived by AIRBUS.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 157/167

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

9.4                                                    AW uses “cookies” (small
data files transferred to computer hard drives for the sole purpose of recording
computer connections to AW such as date, time, consulted pages, etc.). AIRBUS
S.A.S. may access and record this information during Designated Users’ visits.
The use of cookies is a prerequisite to the operation of AW and the Company
recognizes that any Designated User exercising his/her right to disable cookies
shall not have access to AW.

 

 

9.5                                                    Personal data may be
accessed by the Company, Administrators and/or Designated Users and, as the case
may be, rectified upon written request to AIRBUS S.A.S, 1 Rond-Point Maurice
Bellonte, 31707 Blagnac Cedex, France.

 

 

9.6                                                    As the performance of the
Agreement may imply cross-border transfer of personal data protected under
French law, the Company hereby declares that it is aware of (i) the Council of
Europe Convention for the Protection of Individuals with regards to Automatic
Processing of Personal Data, (ii) the European Directive n° 95/46/EC on the
protection of individuals with regard to the processing of personal data and on
the free movement of such data and (iii) French law n°78-17 of 6th January 1978
concerning data processing and liberties, and the Company shall ensure that it
remains aware of any further modification of the applicable laws in force and
undertakes to respect the same.

 

 

ARTICLE 10: WARRANTY / LIABILITY

 

 

10.1                                            To the extent permitted by
French law, the Company acknowledges that AW, including any and all of its
supporting elements and contents, i.e. without limitation the System, the
Databases and, unless otherwise stated in the Contracts, AIRBUS Data, are
provided “as is” and “as available”.

 

 

10.2                                            To the extent permitted by
French law, AIRBUS S.A.S. neither warrants nor represents, without limitation,
that (i) AW, the System, the Services and/or the User Documentation will meet
the Company’s requirements and expectations, nor will be uninterrupted, timely,
secure or error-free, (ii) the results that may be displayed through AW, the
Data, Databases and/or any material obtained through AW will be accurate,
reliable or error free.

 

 

10.3                                            Access to and use of AW are
therefore performed at the Company’s sole risk and the Company shall be solely
responsible and AIRBUS S.A.S. shall not be liable for damages, on whatever
grounds, including third parties’ rights’ infringement, arising out or in
connection with access, use, computer intrusion, security failure, or
unavailability of the Services, AW and/or the materials contained therein or
accessed there through. In no event, shall AIRBUS, their successive successors
and assignees be liable for any damage, whether direct or indirect, such as but
without limitation loss of data or of programs, loss of use, financial loss, any
deterioration or infection by malicious codes of the Company’s information
technology equipment (including but not limited to software, hardware,
connections and/or any system or network).

 

10.4                                            Notwithstanding the preceding
provisions, AIRBUS S.A.S. agrees to support the defence of the Company against
any claim alleging that the normal use by the Company of the System infringes
the intellectual property rights of any third party by answering the Company’s
reasonable related information requests, provided the

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 158/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Company notifies AIRBUS S.A.S. in writing of any such claim within fifteen (15)
days from the date it has knowledge of the latter.

 

 

10.5                                Should any provision of the Agreement become
prohibited or unlawful or unenforceable under any applicable law actually
applied by any court of competent jurisdiction, such provision shall, to the
extent required by such law, be severed from the Agreement and rendered
ineffective insofar as possible without modifying the remaining provisions.
Where, however, the provisions of any such applicable law may be waived, the
Parties hereby agree that they shall waive such provisions to the fullest extent
permitted by such law, with the result that the provisions of the Agreement
shall be valid, binding and enforceable. The Parties agree to replace, as far as
practicable, any provision which is prohibited, unlawful or unenforceable with
another provision having substantially the same effect (in its legal and
commercial content) as the replaced provision, but which is not prohibited,
unlawful or unenforceable. The invalidity in whole or in part of any
provision(s) of the Agreement shall not void or affect the validity of any other
provision.

 

 

ARTICLE 11: DURATION / TERMINATION

 

 

11.1                                            These General Terms and
Conditions shall enter into force on the date of their execution by both
Parties. The entry into force or termination of these General Terms and
Conditions shall not interfere in any way with the term of any Contracts in
force.

 

The duration of any other contractual document entered into by the Parties as
part of the Agreement shall be provided in the corresponding document. Should
these General Terms and Conditions be terminated, all such documents shall,
automatically and notwithstanding any other provision in the Agreement, be
terminated concurrently therewith.

 

 

In the event of the Company being in breach any of its obligations under the
Agreement, AIRBUS S.A.S. shall be entitled, without prejudice to any of its
other rights and without prior notice, to immediately and automatically suspend
access to AW or terminate all or part of the Agreement.

 

 

11.2                                          Upon termination, for whatever
reason, of all or part of the Agreement, the Company shall immediately, at
AIRBUS S.A.S.’ discretion, (i) cease access to AW and/or the corresponding
Service(s) and (ii) return or destroy, except in the event that a dispute arises
or is raised between the Company and AIRBUS under the Agreement or the
Contracts, the Identification Codes as well as all AIRBUS Data the Company may
have held in the frame of the terminated part of the Agreement.

 

 

11.3                                          Should a force majeure event occur
and continue for a period of more than one (1) month, then either Party may
terminate the Agreement upon written notice to the other Party.

 

 

ARTICLE 12: MISCELLANEOUS

 

 

Airbus S.A.S. is entitled to assign all or part of its rights and/or obligations
under the Agreement to any legal entity controlled by AIRBUS S.A.S.

 

 

Airbus S.A.S. is entitled to subcontract any of its obligations under the
Agreement.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 159/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

The Agreement shall not be modified except through a written amendment signed by
the duly authorized representatives of both Parties.

 

 

ARTICLE 13: LAW – JURISDICTION

 

THE AGREEMENT IS GOVERNED BY FRENCH LAWS AND THE EXCLUSIVE JURISDICTION FOR ANY
DISPUTE ARISING OUT OR IN CONNECTION WITH ITS EXISTENCE,
VALIDITY, INTERPRETATION OR EXECUTION SHALL BE GIVEN TO THE COMMERCIAL COURTS
AND TRIBUNALS OF TOULOUSE (FRANCE), WITH AIRBUS RESERVING THE RIGHT TO PETITION
ANY OTHER COMPETENT COURT.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 160/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PART 3

 

 

END-USER SUBLICENSE AGREEMENT FOR SUPPLIER SOFTWARE

 

 

 

1                                                                DEFINITIONS

 

For the purposes of this end-user sublicense agreement for Supplier Software
(the “Software Sublicense”) the following definitions shall apply:

 

“Agreement” means the Purchase Agreement of even date herewith covering the
purchase and sale of the Aircraft subject thereof.

 

“Aircraft” means, individually or collectively, the Aircraft subject of the
Agreement.

 

“Composite Work” means the package composed of various elements, such as
database(s), software or data, and which necessitates the use of the Supplier
Software.

 

“Permitted Purpose” means use of the Supplier Software by the Sublicensee for
its own internal business needs, solely in conjunction with the Aircraft and in
particular pertaining to (i) operation of the Aircraft; (ii) on ground
operational support of the Aircraft; or (iii) related authorized customization
of software.

 

“Sublicensee” means the Buyer under the Agreement.

 

“Sublicensor” means the Seller under the Agreement as authorized by the Supplier
to sublicense the Supplier Software to the operators of Airbus aircraft.

 

“Supplier” means each of the Sublicensor’s suppliers owning the intellectual
property rights in the corresponding Supplier Software (or holding the right to
authorize the Sublicensor to sublicense such Supplier Software) and having
granted to the Sublicensor the right to sublicense such Supplier Software.

 

“Supplier Product Support Agreement” shall have the meaning set forth in Clause
12.3.1.3 of the Agreement.

 

“Supplier Software” means each of the Supplier’s proprietary products including
Composite Work, configurations, processes, rules (together with any related
documentation) as well as any modifications, enhancements or extensions thereto,
as may be provided by the Supplier or the Sublicensor from time to time and the
supply of which to the Sublicensee is governed by a Supplier Product Support
Agreement. The Supplier Software shall be supplied in machine-readable code form
only, for use in connection with the Aircraft or operations related to the
Aircraft. For the avoidance of doubt, this Software Sublicense does not apply to
(i) any software embedded in any component, furnishing or equipment installed on
the Aircraft and itself bearing a partnumber (ii) third party software not
provided under a Supplier Product Support Agreement, including but not limited
to any standard, “off the shelf” software (Components Off The Shelf/COTS) and
(iii) open source software contained in the Supplier Software, if any, and it is
hereby acknowledged and agreed by both parties hereto that such open source
software is independently distributed on an “as is” basis under the respective
license terms therefor, and that the Sublicensor disclaims any liability in
relation to such open source software.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 161/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

“Update(s)” means any update(s) or replacement(s) to the Supplier Software
licensed hereunder, which the Sublicensor or the Supplier, at their discretion,
make generally available to the Sublicensee.

 

“User Guide” means the documentation, which may be in electronic format,
designed to assist the Sublicensee in using the Supplier Software.

 

Capitalized terms used herein and not otherwise defined in this Software
Sublicense shall have the meaning assigned thereto in the Agreement.

 

 

2                                                                LICENSE

 

In consideration of the purchase by the Sublicensee of the Aircraft, the
Sublicensee is hereby granted a free of charge, worldwide and non-exclusive
right to use the Supplier Software, for a Permitted Purpose. Each Supplier shall
remain the owner of all intellectual property rights in the Supplier Software.
There shall be one Software Sublicense granted in respect of each Aircraft
purchased by the Sublicensee.

 

The Sublicensee hereby acknowledges that it is aware that certain Supplier
Software subject of this Software Sublicense may incorporate some third party
software or open source software components. The Sublicensee hereby agrees to be
bound by the licensing terms and conditions applicable to such third party
software and made available by the Sublicensor through AirbusWorld.

 

 

3                                                                ASSIGNMENT AND
DELEGATION

 

3.1                                                    Assignment

 

The Sublicensee may, at any time, assign or otherwise transfer all or part of
its rights under this Software Sublicense only as part of, and to the extent of,
a sale, transfer or lease of any or all of the Aircraft to which the Supplier
Software are related provided that the Sublicensee causes the assignee to agree
to the terms of this Software Sublicense.

 

The Sublicensee shall assign a Software Sublicense for all Supplier Software
installed on the sold, transferred or leased Aircraft and shall retain all other
Software Sublicenses attached to any Aircraft that the Sublicensee continues to
operate.

 

In the event of any such assignment or transfer, the Sublicensee shall transfer
the copies of the Supplier Software attached to the sold, transferred or leased
Aircraft (including all component parts, media, any upgrades or backup copies,
this Software Sublicense, and if applicable, certificate(s) of authenticity),
except as otherwise instructed by the Sublicensor.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 162/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

3.2                                                    Delegation

 

Without prejudice to Article 10 hereof, in the event of the Sublicensee
intending to designate a maintenance and repair organization or a third party to
perform the maintenance of the Aircraft or to perform data processing on its
behalf (each a “Third Party”), the Sublicensee shall notify the Sublicensor of
such intention prior to any disclosure of this Software Sublicense and/or the
Supplier Software to such Third Party.

 

The Sublicensee hereby undertakes to cause such Third Party to enter into
appropriate licensing conditions with the corresponding Supplier and to commit
to use the Supplier Software solely for the purpose of maintaining the
Sublicensee’s Aircraft and/or processing the Sublicensee’s data.

 

 

4                                                                COPIES

 

Use of the Supplier Software is limited to the number of copies delivered by the
Sublicensor to the Sublicensee and to the medium on which the Supplier Software
is delivered. No reproduction shall be made without the written consent of the
Sublicensor, except that the Sublicensee is authorized to copy the Supplier
Software for back-up and archiving purposes. Any copy the Sublicensor authorizes
the Sublicensee to make shall be performed under the sole responsibility of the
Sublicensee. The Sublicensee agrees to reproduce the copyright and other notices
as they appear on or within the original media on any copies that the
Sublicensee makes of the Supplier Software.

 

 

5                                                                TERM

 

Subject to the Sublicensee having complied with the terms of this Software
Sublicense, the rights under this Software Sublicense shall be granted from the
date of Delivery of each Aircraft until the earlier of (i) the Aircraft ceasing
to be operated, in which case the license rights pertaining to such Aircraft
shall be deemed terminated for such Aircraft on the date of the last operation
thereof by the Sublicensee or any of its assignees, or (ii) the Agreement, this
Software Sublicense or any part thereof, being terminated for any reason
whatsoever, in which case the Sublicensee shall immediately cease to use the
affected Supplier Software upon the effective termination date.

 

 

6                                                                CONDITIONS OF
USE

 

The Supplier Software shall only be used for the Permitted Purpose.

 

The Sublicensee shall be solely responsible for, and agrees to be careful in the
use of, all outputs and results derived from the operation of the Supplier
Software and all consequences, direct and indirect, relating to the use of such
output and results. The Sublicensee agrees to use such outputs and results only
once it has verified such outputs and results and has checked the relevance and
correctness thereof, in the light of its particular needs.

 

The Sublicensee expressly acknowledges that it will take all appropriate
precautions for the use of the Supplier Software, including without limitation
measures required for its compliance with the User Guide or any information or
directive regarding the use of the Supplier Software.

 

Under the present Software Sublicense, the Sublicensee shall:

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 163/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

a)                       not permit any parent, subsidiary, affiliate, agent or
other third party to use the Supplier Software in any manner, including, but not
limited to, any outsourcing, loan, commercialization of the Supplier Software or
commercialization by merging the Supplier Software into another software or
adapting the Supplier Software, without the prior written consent from the
Supplier;

 

b)                       do its utmost to maintain the Supplier Software and the
relating documentation in good working condition, in order to ensure the correct
operation thereof;

 

c)                       use the Supplier Software in accordance with such
documentation and the User Guide, and ensure that the personnel using the
Supplier Software has received appropriate training;

 

d)                       use the Supplier Software exclusively in the technical
environment defined in the applicable User Guide, except as otherwise agreed in
writing between the parties;

 

e)                       except as permitted by French law, not alter, reverse
engineer, modify, correct, translate, disassemble, decompile or adapt the
Supplier Software, nor integrate all or part of the Supplier Software in any
manner whatsoever into another software product; nor create a software product
derived from the Supplier Software save with the Supplier’s prior written
approval;

 

f)                           should the Sublicensor or the Supplier have elected
to provide the source code to the Sublicensee, have the right to study and test
the Supplier Software, under conditions to be expressly specified by the
Sublicensor, but in no event shall the Sublicensee have the right to correct,
modify or translate the Supplier Software;

 

g)                       not attempt to discover or re-write the Supplier
Software source codes in any manner whatsoever;

 

h)                       not delete any identification or declaration relative
to the intellectual property rights, trademarks or any other information related
to ownership or intellectual property rights in the Supplier Software;

 

i)                            not pledge, sell, distribute, grant, sublicense,
lease, lend, whether on a free-of-charge basis or against payment, or permit
access on a time-sharing basis or any other utilization of the Supplier
Software, whether in whole or in part, for the benefit of a third party;

 

7                                                                TRAINING

 

In addition to the User Guide provided with the Supplier Software, training and
other assistance shall be provided upon the Sublicensee’s request, subject to
conditions set forth in the Agreement. Such assistance or training shall not
operate to relieve the Sublicensee of its sole responsibility with respect to
the use of the Supplier Software under this Software Sublicense.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 164/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

8                                                                PROPRIETARY
RIGHTS - RIGHT TO CORRECT AND MODIFY

 

8.1                                                    The Supplier Software is
proprietary to the Supplier and the Sublicensor represents and warrants that it
has been granted the intellectual property rights necessary to grant this
Software Sublicense. The copyright and all other proprietary rights in the
Supplier Software are and shall remain the property of the Supplier.

 

8.2                                                    The Supplier may correct
or modify its Supplier Software from time to time at its sole discretion and the
Sublicensee shall not undertake any correction or modification of the Supplier
Software without the Sublicensor’s prior written approval.The Sublicensee shall
install any Updates provided either by the Supplier or the Sublicensor in
accordance with the time schedule notified with the provision of such Update(s).
In the event of the Sublicensee failing to install any such Update(s), both the
Sublicensor and the Supplier shall be relieved of any warranty or liability of
any kind with respect to the conformity or operation of the Supplier Software.

 

 

9                                                                COPYRIGHT
INDEMNITY

 

The Sublicensee hereby accepts the transfer to its benefit of all transferable
and enforceable copyright indemnity conditions related to the corresponding
Supplier Software and contained in the applicable Supplier Product Support
Agreement.

 

 

10                                                        CONFIDENTIALITY

 

The Supplier Software, this Software Sub-license and their contents are
designated as confidential. The Sublicensee undertakes not to disclose the
Software Sub-license, the Supplier Software or any parts thereof to any third
party without the prior written consent of the Sublicensor, except to the lessee
in case of lease of an Aircraft or to the buyer in case of resale of the
Aircraft, without prejudice to any provisions set forth in the Agreement. In so
far as it is necessary to disclose aspects of the Supplier Software to the
Sublicensee’s employees, such disclosure is permitted solely for the purpose for
which the Supplier Software is supplied and only to those employees who need to
know the same, save as permitted herein or where otherwise required pursuant to
an enforceable court order or any governmental decision or regulatory provision
imposed on the Sublicensee, provided that reasonable prior notice of the
intended disclosure is provided to the Sublicensor.

 

The obligations of the Sublicensee to maintain confidentiality shall survive the
termination of this Software Sublicense for a period of ten (10) years.

 

 

11                                                        ACCEPTANCE

 

Supplier Software shall be deemed accepted as part of the Technical Acceptance
Process set out in Clause 8 of the Agreement.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 165/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

12                                                        WARRANTY

 

The Sublicensee hereby accepts the transfer to its benefit of all transferable
and enforceable warranties related to the corresponding Supplier Software and
contained in the applicable Supplier Product Support Agreement.

 

As a result, THE SUBLICENSEE acknowledges that the transferable and enforceable
warranties, OBLIGATIONS and LIABILITIES contained in the Supplier Product
Support Agreement shall constitute the sole and exclusive remedy available in
the event of any defect or non-conformity of the Supplier Software.

 

Neither the Supplier nor the Sublicensor shall have any liability for data that
is entered into the Supplier Software by the Sublicensee and/or used for
computation purposes.

 

 

13                                                        LIABILITY AND
INDEMNITY

 

The Supplier Software is supplied under the express condition that neither the
Supplier nor the Sublicensor shall have any liability in contract or in tort
arising from or in connection with the use and/or possession by the Sublicensee
of the Supplier Software and that the Sublicensee shall indemnify and hold the
Sublicensor and the Supplier harmless from and against any liabilities and
claims from third parties arising from such use and/or possession.

 

 

14                                                        EXCUSABLE DELAYS

 

14.1                                            Neither the Sublicensor nor the
Supplier(s) shall be responsible nor be deemed to be in default on account of
delays in delivery of any Supplier Software or Updates due to causes reasonably
beyond Sublicensor’s or its suppliers’ or subcontractors’ (including the
Supplier) control including but not limited to: natural disasters, fires,
floods, explosions or earthquakes, epidemics or quarantine restrictions, serious
accidents, total or constructive total loss, any act of the government of the
country of the Sublicensee or the governments of the countries of Sublicensor or
its subcontractors or its suppliers (including the Supplier), war, insurrections
or riots, failure of transportation, communications or services, strikes or
labor troubles causing cessation, slow down or interruption of services,
inability after due and timely diligence to procure materials, accessories,
equipment or parts, failure of a subcontractor or supplier (including the
Supplier) to furnish materials, accessories, equipment or parts due to causes
reasonably beyond such subcontractor’s or supplier’s (including the Supplier)
control or failure of the Sublicensee or the Supplier to comply with its
obligations arising out of the present Software Sublicense.

 

 

14.2                                            The Sublicensor shall, and/or
shall cause the Supplier to, as soon as practicable after becoming aware of any
delay falling within the provisions of this Article, notify the Sublicensee of
such delay and of the probable extent thereof and shall, subject to the
conditions as hereinafter provided and as soon as practicable after the removal
of the cause or causes for delay, resume delivery of the delayed Supplier
Software or Update.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 166/167

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

15                                                        TERMINATION

 

In the event of breach of an obligation set forth in this Software Sublicense by
either the Sublicensor or the Sublicensee, which is not cured within 30 days
from the date of receipt of a written notice notifying the breach, the
non-breaching party shall be entitled to terminate this Software Sublicense.

 

In the event of termination for any cause, the Sublicensee shall no longer have
any right to use the Supplier Software and shall return to the Supplier all
copies of the Supplier Software and any relating documentation together with an
affidavit to that effect.

 

 

16                                                        GENERAL PROVISIONS

 

16.1                                            This Software Sublicense is an
Exhibit to the Agreement and integrally forms part thereof. As a result, any
non-conflicting terms of the Agreement are deemed incorporated herein to the
extent they are relevant in the context of this Software Sublicense.

 

16.2                                            In the event of any
inconsistency or discrepancy between any term of this Software Sublicense and
any term of the Agreement (including any Appendix or other Exhibits thereto),
the terms of this Software Sublicense shall take precedence over the conflicting
terms of the Agreement to the extent necessary to resolve such inconsistency or
discrepancy.

 

16.3                                            The Sublicensee acknowledges
that the Supplier Software covered under the present Sub-license Agreement is
also subject to the conditions relative to each Supplier Software set forth in
the corresponding Supplier Product Support Agreement. In the event of any
inconsistency between the terms of this Sub-license Agreement and the terms
contained in the corresponding Supplier Product Support Agreement, the latter
shall prevail to the extent of such inconsistency.

 

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Family Purchase Agreement – Ref. CLC-CT1103377

 

Page 167/167

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 1

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

May 10, 2012

 

Subject  : [*]

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A320 NEO Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 1

 

Ref. CLC-CT1103377

 

 

 

1

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 1

 

1.                                                       [*]

 

2.                                                       [*]

 

3.                                                       [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 1

 

Ref. CLC-CT1103377

 

 

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 1

 

4.                                                 [*]

 

5.                                                 [*]

 

6.                                                 [*]

 

7.                                                 Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 1

 

Ref. CLC-CT1103377

 

 

 

3

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 1

 

8.                                                 Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

9.                                                 Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 1

 

Ref. CLC-CT1103377

 

 

 

4

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 1

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

:

/s/ Steven F. Udvar-Házy

 

By

:

/s/ Christophe Mourey

 

 

 

 

 

 

 

Its

:

Chairman and Chief Executive Officer

 

Its

:

Senior Vice President Contracts

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 1

 

Ref. CLC-CT1103377

 

 

 

5

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 2

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

May 10, 2012

 

Subject  : [*]

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A320 NEO Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 2

 

Ref. CLC-CT1103377

 

 

 

1

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 2

 

1.                                                       [*]

 

2.                                                       [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 2

 

Ref. CLC-CT1103377

 

 

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 2

 

3.                                                 Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

5.                                                 Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

6.                                                 Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 2

 

Ref. CLC-CT1103377

 

 

 

3

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 2

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

:

/s/ Steven F. Udvar-Házy

 

By

:

/s/ Christophe Mourey

 

 

 

 

 

 

 

Its

:

Chairman and Chief Executive Officer

 

Its

:

Senior Vice President Contracts

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 2

 

Ref. CLC-CT1103377

 

 

 

4

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 3

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

May 10, 2012

 

Subject: [*]

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A320 Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 3

 

Ref. CLC-CT1103377

 

 

 

1

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 3

 

1.                                              [*]

 

2.                                              [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 3

 

Ref. CLC-CT1103377

 

 

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 3

 

3.                                              [*]

 

4.                                              Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 3

 

Ref. CLC-CT1103377

 

 

 

3

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 3

 

5.                                              Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

6.                                              Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 3

 

Ref. CLC-CT1103377

 

 

 

4

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 3

 

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

 

 

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ Christophe Mourey

 

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

Its:

Senior Vice President Contracts

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 3

 

Ref. CLC-CT1103377

 

 

 

5

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

May 10, 2012

 

Subject  : [*]

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A320 NEO Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 4

 

Ref. CLC-CT1103377

 

 

 

1

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

1.                                                 [*]

 

2.                                                 [*]

 

3.                                                 [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 4

 

Ref. CLC-CT1103377

 

 

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

4.                                                 [*]

 

5.                                                 [*]

 

6.                                                 [*]

 

7.                                                 [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 4

 

Ref. CLC-CT1103377

 

 

 

3

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

8.                                                 [*]

 

9.                                                 [*]

 

10.                                          [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 4

 

Ref. CLC-CT1103377

 

 

 

4

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

11.                                       [*]

 

12.                                       [*]

 

13.                                       Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 4

 

Ref. CLC-CT1103377

 

 

 

5

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

14.                                       Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

15.                                       Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 4

 

Ref. CLC-CT1103377

 

 

 

6

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

:

/s/ Steven F. Udvar-Házy

 

By:

 

/s/ Christophe Mourey

 

 

 

 

 

 

 

Its

:

Chairman and Chief Executive Officer

 

Its:

 

Senior Vice President Contracts

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 4

 

Ref. CLC-CT1103377

 

 

 

7

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

Appendix 1

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 4

 

Ref. CLC-CT1103377

 

 

 

8

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 4

 

Appendix 2

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 4

 

Ref. CLC-CT1103377

 

 

 

9

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

 

May 10, 2012

 

Subject: [*]

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A320 NEO Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5A

 

Ref. CLC-CT1103377

 

 

 

1

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

1

[*]

 

 

2

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5A

 

Ref. CLC-CT1103377

 

 

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

3

[*]

 

 

4

[*]

 

 

5

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5A

 

Ref. CLC-CT1103377

 

 

 

3

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

6

[*]

 

 

7

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5A

 

Ref. CLC-CT1103377

 

 

 

4

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

8

[*]

 

 

9

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5A

 

Ref. CLC-CT1103377

 

 

 

5

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

10.                                       ASSIGNMENT

 

Notwithstanding any other provision of this Letter Agreement or of the Sales
Proposal and/or the forthcoming Agreement, this Letter Agreement and the rights
and obligations of the Buyer herein shall not be assigned or transferred in any
manner, and any attempted assignment or transfer in contravention of the
provisions of this Clause shall be void and of no force or effect.

 

11.                                       CONFIDENTIALITY

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

12.                                       COUNTERPARTS

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5A

 

Ref. CLC-CT1103377

 

 

 

6

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ Christophe Mourey

 

 

 

 

 

Its :

Chairman and Chief Executive Officer

 

Its:

Senior Vice President Contracts

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5A

 

Ref. CLC-CT1103377

 

 

 

7

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

APPENDIX A

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5A

 

Ref. CLC-CT1103377

 

 

 

8

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A

 

May 10, 2012

 

Subject: [*]

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A320 NEO Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5B

 

Ref. CLC-CT1103377

 

 

 

 

1

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

1                                                  [*]

 

2                                                  [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5B

 

Ref. CLC-CT1103377

 

 

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

3                                                  [*]

 

4                                                  [*]

 

5                                                  [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5B

 

Ref. CLC-CT1103377

 

 

 

3

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

6                                                  [*]

 

7                                                [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5B

 

Ref. CLC-CT1103377

 

 

 

4

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

8                                                  [*]

 

9                                                  [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5B

 

Ref. CLC-CT1103377

 

 

 

5

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

10.                                       ASSIGNMENT

 

Notwithstanding any other provision of this Letter Agreement or of the Sales
Proposal and/or the forthcoming Agreement, this Letter Agreement and the rights
and obligations of the Buyer herein shall not be assigned or transferred in any
manner, and any attempted assignment or transfer in contravention of the
provisions of this Clause shall be void and of no force or effect.

 

11.                                       CONFIDENTIALITY

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

12.                                       COUNTERPARTS

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5B

 

Ref. CLC-CT1103377

 

 

 

6

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ Christophe Mourey

 

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

Its:

Senior Vice President Contracts

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5B

 

Ref. CLC-CT1103377

 

 

 

7

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

APPENDIX A

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 5B

 

Ref. CLC-CT1103377

 

 

 

8

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

 

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

May 10, 2012

 

 

 

 

 

 

 

 

 

 

Subject: OPTION

 

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A320 NEO Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A320 Fam. Purchase Agreement

 

- Letter Agreement N° 6

 

 

Ref. CT-CLC1103377

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

 

1.                                    Scope

 

The Seller shall grant the Buyer an option to purchase fourteen (14) additional
aircraft (the “Option Aircraft”).

 

The Option Aircraft shall upon exercise thereof become Aircraft and be subject
to the same terms and conditions as the Aircraft under the Agreement, unless
otherwise specifically stated herein.

 

 

2.                                    [*]

 

 

 

 

3.                                    [*]

 

 

 

 

4.                                    [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A320 Fam. Purchase Agreement

 

- Letter Agreement N° 6

 

 

Ref. CT-CLC1103377

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

5.                                    [*]

 

 

 

 

6.                                    [*]

 

 

 

 

7.                                    [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A320 Fam. Purchase Agreement

 

- Letter Agreement N° 6

 

 

Ref. CT-CLC1103377

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

 

8.                                    Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

 

9.                                    Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

 

10.                                        Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A320 Fam. Purchase Agreement

 

- Letter Agreement N° 6

 

 

Ref. CT-CLC1103377

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

 

 

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

By

:

 

/s/  Steven F. Udvar-Házy          

 

By

:

 

/s/ Christophe Mourey     

 

 

 

 

 

 

 

 

 

Its

:

 

Chairman and Chief Executive Officer

 

Its

:

 

Senior Vice President Contracts

 

EXECUTION VERSION - Air Lease Corporation

 

 

 

 

A320 Fam. Purchase Agreement

 

- Letter Agreement N° 6

 

 

Ref. CT-CLC1103377

 

 

 

 

 

5

--------------------------------------------------------------------------------

 


 

LETTER AGREEMENT Nº 7

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

 

May 10, 2012

 

Subject: [*]

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A320 NEO Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 7

 

Ref. CLC-CT1103377

 

 

 

1

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 7

 

1.                                     [*]

 

2.                                     [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 7

 

Ref. CLC-CT1103377

 

 

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 7

 

3.                                     [*]

 

4.                                     [*]

 

5.                                     [*]

 

6.                                     [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 7

 

Ref. CLC-CT1103377

 

 

 

3

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 7

 

7.                                     [*]

 

8.                                     Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

9.                                     Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

10.                              Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 7

 

Ref. CLC-CT1103377

 

 

 

4

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 7

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

Agreed and Accepted

 

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ Christophe Mourey

 

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

Its:

Senior Vice President Contracts

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 7

 

Ref. CLC-CT1103377

 

 

 

5

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 7

 

Appendix A

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 7

 

Ref. CLC-CT1103377

 

 

 

6

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 7

 

Appendix B

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 7

 

Ref. CLC-CT1103377

 

 

 

7

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 7

 

Appendix B

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 7

 

Ref. CLC-CT1103377

 

 

 

8

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 7

 

Appendix B

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 7

 

Ref. CLC-CT1103377

 

 

 

9

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

 

May 10, 2012

 

Subject: [*]

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A320 NEO Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 8

 

Ref. CLC-CT1103377

 

 

 

1

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

1.                                     [*]

 

2.                                     [*]

 

3.                                     [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 8

 

Ref. CLC-CT1103377

 

 

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

[*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 8

 

Ref. CLC-CT1103377

 

 

 

3

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

[*]

 

4.                                     [*]

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 8

 

Ref. CLC-CT1103377

 

 

 

4

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

5.                                     [*]

 

6.                                     Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

7.                                     Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

8.                                     Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 8

 

Ref. CLC-CT1103377

 

 

 

5

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

Agreed and Accepted

 

Agreed and Accepted

 

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

 /s/ Christophe Mourey

 

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

Its:

 Senior Vice President Contracts

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 8

 

Ref. CLC-CT1103377

 

 

 

6

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 9

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

 

May 10, 2012

 

Subject: EFFECTIVITY

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A320 NEO Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 9

 

Ref. CLC-CT1103377

 

 

 

1

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 9

 

1.          Condition Precedent

 

1.1                                 The rights and obligations of the Parties
hereunder are subject to approval by the board of directors of the Buyer and the
Seller on or prior to May 11, 2012. If at any time prior to such date, approval
is either given or denied by the board of either Party, such Party will promptly
notify the other of such action.

 

1.2                                 If either of the Parties has not received
the approval of its Board of Directors by the date specified in Clause 1.1, then
(i) this Agreement, and the rights and obligations of the Parties hereunder,
shall terminate, (ii) the Parties shall have no obligation or liability to the
other, whether in contract, tort or otherwise in respect of this Agreement other
than the confidentiality undertakings set forth in Clause 22.10 of the
Agreement.

 

1.3                                 [*]

 

2.          Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

3.          Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

9.          Counterparts

 

This Letter Agreement may be signed in separate counterparts. Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 9

 

Ref. CLC-CT1103377

 

 

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 9

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

Agreed and Accepted

Agreed and Accepted

 

 

For and on behalf of

For and on behalf of

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

By:

/s/ Christophe Mourey

 

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

Its:

Senior Vice President Contracts

 

EXECUTION VERSION - Air Lease Corporation

 

 

A320 NEO Fam. Purchase Agreement

- Letter Agreement N° 9

 

Ref. CLC-CT1103377

 

 

 

3

--------------------------------------------------------------------------------